 


EXECUTION VERSION

Published CUSIP Number: 20903EAJ4
Revolving Credit CUSIP Number: 20903EAK1
Term Loan CUSIP Number: 20903EAL9
Delayed Draw Term Loan CUSIP Number: 20903EAM7


 
CREDIT AGREEMENT
 
Dated as of December 31, 2007
 
among
 
CONSOLIDATED COMMUNICATIONS HOLDINGS, INC.,
as Parent Guarantor,
 
CONSOLIDATED COMMUNICATIONS, INC.,
CONSOLIDATED COMMUNICATIONS ACQUISITION TEXAS, INC.
and
FORT PITT ACQUISITION SUB INC.,
as Co-Borrowers,
 
THE LENDERS REFERRED TO HEREIN,
 
WACHOVIA BANK, NATIONAL ASSOCIATION,
as Administrative Agent, Issuing Bank and Swingline Lender,
 
COBANK, ACB,
as Syndication Agent
 
GENERAL ELECTRIC CAPITAL CORPORATION,
as Co-Documentation Agent
 
THE ROYAL BANK OF SCOTLAND PLC,
as Co-Documentation Agent
 
and
 
WACHOVIA CAPITAL MARKETS, LLC,
as Sole Lead Arranger and Sole Bookrunner
 

--------------------------------------------------------------------------------


 
Table of Contents
 

   
Page
ARTICLE I
DEFINITIONS
 
Section 1.01
Defined Terms
1
Section 1.02
Classification of Loans and Borrowings
31
Section 1.03
Terms Generally
32
Section 1.04
UCC Terms
32
Section 1.05
Rounding
32
Section 1.06
References to Agreement and Laws
32
Section 1.07
Times of Day
32
Section 1.08
Letter of Credit Amounts
32
     
ARTICLE II
THE CREDITS
 
Section 2.01
Credit Commitments
33
Section 2.02
Procedure for Borrowing
33
Section 2.03
Conversion and Continuation Options for Loans
35
Section 2.04
Swingline Loans
35
Section 2.05
Optional and Mandatory Prepayments of Loans
37
Section 2.06
Letters of Credit
39
Section 2.07
Repayment of Loans; Evidence of Debt
42
Section 2.08
Interest Rates and Payment Dates
43
Section 2.09
Computation of Interest
43
Section 2.10
Fees
43
Section 2.11
Termination, Reduction or Adjustment of Commitments
45
Section 2.12
Inability to Determine Interest Rate; Unavailability of Deposits; Inadequacy of
Interest Rate
45
Section 2.13
Pro Rata Treatment and Payments
46
Section 2.14
Illegality
47
Section 2.15
Requirements of Law
47
Section 2.16
Taxes
48
Section 2.17
Indemnity
50
Section 2.18
Change of Lending Office
50
Section 2.19
Sharing of Setoffs
51
Section 2.20
Assignment of Commitments Under Certain Circumstances
51
Section 2.21
Increase in Term Commitments
52
     
ARTICLE III
REPRESENTATIONS AND WARRANTIES
 
Section 3.01
Organization, etc.
53
Section 3.02
Due Authorization, Non-Contravention, etc.
53
Section 3.03
Government Approval, Regulation, etc.
54
Section 3.04
Validity, etc.
54
Section 3.05
Financial Information
54
Section 3.06
No Material Adverse Effect
54
Section 3.07
Litigation
54
Section 3.08
Compliance with Laws and Agreements
55
Section 3.09
Subsidiaries
55
Section 3.10
Ownership of Properties
55
Section 3.11
Taxes
56

 

--------------------------------------------------------------------------------


 
Section 3.12
Pension and Welfare Plans
56
Section 3.13
Environmental Warranties
56
Section 3.14
Regulations U and X
58
Section 3.15
Disclosure; Accuracy of Information; Pro Forma Balance Sheets and Projected
Financial Statements
58
Section 3.16
Insurance
58
Section 3.17
Labor Matters
58
Section 3.18
Solvency
59
Section 3.19
Securities
59
Section 3.20
Security Documents
59
Section 3.21
Anti -Terrorism Laws
60
     
ARTICLE IV
CONDITIONS
 
Section 4.01
Effective Date
60
Section 4.02
Conditions to Delayed Draw Term Loan
65
Section 4.03
Conditions to Each Credit Event
65
     
ARTICLE V
AFFIRMATIVE COVENANTS
 
Section 5.01
Financial Information, Reports, Notices, etc.
66
Section 5.02
Compliance with Laws, etc.
68
Section 5.03
Maintenance of Properties
68
Section 5.04
Insurance
69
Section 5.05
Books and Records; Visitation Rights
70
Section 5.06
Environmental Covenant
70
Section 5.07
Information Regarding Collateral
71
Section 5.08
Existence; Conduct of Business
71
Section 5.09
Performance of Obligations
71
Section 5.10
Casualty and Condemnation
72
Section 5.11
Pledge of Additional Collateral
72
Section 5.12
Further Assurances
72
Section 5.13
Use of Proceeds
72
Section 5.14
Payment of Taxes
73
Section 5.15
Equal Security for Loans and Notes
73
Section 5.16
Guarantees
73
Section 5.17
Subordination of Intercompany Loans
73
Section 5.18
Interest Rate Contracts
73
Section 5.19
Title Policies
73
     
ARTICLE VI
NEGATIVE COVENANTS
 
Section 6.01
Indebtedness; Certain Equity Securities
74
Section 6.02
Liens
77
Section 6.03
Fundamental Changes; Line of Business
78
Section 6.04
Investments, Loans, Advances, Guarantees and Acquisitions
79
Section 6.05
Asset Sales
80
Section 6.06
Sale and Leaseback Transactions
81
Section 6.07
Restricted Payments
81
Section 6.08
Transactions with Affiliates
83
Section 6.09
Restrictive Agreements
83

 
ii

--------------------------------------------------------------------------------


 
Section 6.10
Amendments or Waivers of Certain Documents; Prepayments of Certain Indebtedness
84
Section 6.11
Total Net Leverage Ratio
84
Section 6.12
Interest Coverage Ratio
84
Section 6.13
Anti-Terrorism Law
84
Section 6.14
Embargoed Person
85
Section 6.15
Anti-Money Laundering
85
     
ARTICLE VII
EVENTS OF DEFAULT
 
Section 7.01
Listing of Events of Default
85
Section 7.02
Action if Bankruptcy
87
Section 7.03
Action if Other Event of Default
88
Section 7.04
Action if Event of Termination
88
Section 7.05
Crediting of Payments and Proceeds
88
Section 7.06
Rights and Remedies Cumulative; Non-Waiver; etc
89
     
ARTICLE VIII
THE ADMINISTRATIVE AGENT
 
Section 8.01
Appointment and Authority
89
Section 8.02
Rights as a Lender
89
Section 8.03
Exculpatory Provisions
89
Section 8.04
Reliance by the Administrative Agent
90
Section 8.05
Delegation of Duties
90
Section 8.06
Resignation of Administrative Agent
90
Section 8.07
Non-Reliance on Administrative Agent and Other Lenders
91
Section 8.08
No Other Duties, Etc
92
Section 8.09
Collateral and Guaranty Matters
92
     
ARTICLE IX
MISCELLANEOUS
 
Section 9.01
Notices
92
Section 9.02
Amendments, Waivers and Consents
94
Section 9.03
Expenses; Indemnity
95
Section 9.04
Right of Set Off
97
Section 9.05
Governing Law; Jurisdiction, Etc
97
Section 9.06
Waiver of Jury Trial
98
Section 9.07
Reversal of Payments
98
Section 9.08
Injunctive Relief
98
Section 9.09
Accounting Matters
98
Section 9.10
Successors and Assigns; Participations
99
Section 9.11
Confidentiality
102
Section 9.12
Performance of Duties
102
Section 9.13
All Powers Coupled with Interest
102
Section 9.14
Survival of Indemnities
102
Section 9.15
Titles and Captions
103
Section 9.16
Severability of Provisions
103
Section 9.17
Counterparts; Integration; Effectiveness; Electronic Execution
103
Section 9.18
Term of Agreement
103
Section 9.19
USA Patriot Act
103
Section 9.20
Independent Effect of Covenants
104
Section 9.21
Appointment of Borrower Representative
104
Section 9.22
Obligations Joint and Several
104

 
iii

--------------------------------------------------------------------------------


 
EXHIBIT A
Form of Borrowing Request
EXHIBIT B
Form of Assignment and Assumption
EXHIBIT C
Form of Compliance Certificate
EXHIBIT D-1
Form of Term Note
EXHIBIT D-2
Form of Revolving Note
EXHIBIT E
Form of Guaranty Agreement
EXHIBIT F
Form of Collateral Agreement
EXHIBIT G
Form of Mortgage
EXHIBIT H
Form of Notice of Prepayment
EXHIBIT I
Form of Notice of Account Designation
EXHIBIT J
Form of Notice of Conversion/Continuation
   
SCHEDULE 1.01(a)
Mortgaged Properties
SCHEDULE 1.01(b)
Synergy Cost Savings
SCHEDULE 3.02(c)
Non-Contravention
SCHEDULE 3.03
Government Approval, Regulation
SCHEDULE 3.05(b)
Other Liabilities
SCHEDULE 3.07
Litigation
SCHEDULE 3.08
Compliance with Laws and Agreements
SCHEDULE 3.09
Subsidiaries
SCHEDULE 3.10(b)
Leased and Owned Real Property
SCHEDULE 3.12
ERISA Matters
SCHEDULE 3.13(a)
Facilities/Properties Not in Compliance with Environmental Laws
SCHEDULE 3.13(b)
Environmental Claims
SCHEDULE 3.13(c)
Hazardous Materials
SCHEDULE 3.13(e)
Sites listed for Clean-up/Investigation
SCHEDULE 3.16
Insurance
SCHEDULE 3.19
Securities
SCHEDULE 3.20(d)
Mortgage Filing Offices
SCHEDULE 6.01(a)(iii)
Indebtedness to Remain Outstanding
SCHEDULE 6.02(iv)
Liens to Remain Outstanding
SCHEDULE 6.03(c)
Other Businesses
SCHEDULE 6.04
Existing Investments
SCHEDULE 6.08(v)
Existing Affiliate Transactions
SCHEDULE 6.09
Existing Restrictions

 

--------------------------------------------------------------------------------


 
CREDIT AGREEMENT (as amended, amended and restated, supplemented or otherwise
modified from time to time, this “Agreement”) dated as of December 31, 2007,
among CONSOLIDATED COMMUNICATIONS HOLDINGS, INC., a Delaware corporation
(“Holdings”), CONSOLIDATED COMMUNICATIONS, INC., an Illinois corporation (the
“CCI Borrower”), CONSOLIDATED COMMUNICATIONS ACQUISITION TEXAS, INC., a Delaware
corporation (the “TXU Borrower”), FORT PITT ACQUISITION SUB INC., a Pennsylvania
corporation (the “Merger Sub” and, together with the CCI Borrower and the TXU
Borrower, the “Borrowers”), the financial institutions holding Loans or
Commitments hereunder from time to time (the “Lenders”), WACHOVIA BANK, NATIONAL
ASSOCIATION, as administrative agent (in such capacity, the “Administrative
Agent”) for the Lenders, COBANK, ACB, as Syndication Agent, GENERAL ELECTRIC
CAPITAL CORPORATION, as Co-Documentation Agent, THE ROYAL BANK OF SCOTLAND PLC,
as Co-Documentation Agent and WACHOVIA CAPITAL MARKETS, LLC, as sole lead
arranger and sole bookrunner.
 
WHEREAS, Holdings and the Borrowers intend to (i) acquire (the “Merger”) and
directly own all the assets and Equity Interests of North Pittsburgh Systems,
Inc., a Pennsylvania corporation (the “Target”), pursuant to the Merger
Documents (as defined below), by causing the Merger Sub to merge with and into
the Target immediately upon the execution of this Agreement, with the Target
being the surviving entity of such merger and therefor (and by its execution of
this Agreement and the other Loan Documents to which it is a party), succeeding
to and assuming all of the rights and obligations of Merger Sub under, and
becoming a party to, this Agreement and the other Loan Documents to which Merger
Sub is a party, and (ii) redeem the Senior Notes pursuant to the Senior Note
Redemption;
 
WHEREAS, Holdings and the Borrowers have requested and, subject to the terms and
conditions hereof, the Administrative Agent and the Lenders have agreed to
extend certain credit facilities to the Borrowers on the terms and conditions of
this Agreement;
 
NOW THEREFORE, the parties hereto agree as follows:
 
ARTICLE I
 
DEFINITIONS
 
Section 1.01 Defined Terms. As used in this Agreement, the following terms shall
have the meanings specified below:
 
“ABR Borrowing” means a Borrowing comprised of ABR Loans.
 
“ABR Loan” means any Loan bearing interest at a rate determined by reference to
the Alternate Base Rate in accordance with the provisions of Article II.
 
“Accrual Date” means October 1, 2005.
 
“Act” has the meaning assigned to such term in Section 9.19.
 
“Additional Collateral” has the meaning assigned to such term in Section 5.11.
 
“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.
 

--------------------------------------------------------------------------------


 
“Administrative Agent” has the meaning assigned to such term in the preamble
hereto.
 
“Administrative Agent Fees” has the meaning assigned to such term in Section
2.10(d).
 
“Administrative Agent’s Office” means the office of the Administrative Agent
specified in or determined in accordance with the provisions of Section 9.01.
 
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
 
“Affiliate” of any Person means any other Person which, directly or indirectly,
controls, is controlled by or is under common control with such Person
(excluding any trustee under, or any committee with responsibility for
administering, any Plan). A Person shall be deemed to be “controlled by” any
other Person if such other Person possesses, directly or indirectly, power
 
(a) solely for purposes of determining compliance with Section 6.08, to vote 10%
or more of the securities (on a fully diluted basis) having ordinary voting
power for the election of directors or managing general partners; or
 
(b) to direct or cause the direction of the management and policies of such
Person whether by contract or otherwise.
 
“Aggregate Revolving Credit Exposure” means the aggregate amount of the
Revolving Lenders’ Revolving Credit Exposures.
 
“Agreement” has the meaning assigned to such term in the preamble hereto.
 
“Alternate Base Rate” means for any day, a rate per annum equal to the highest
of (a) the Administrative Agent’s Base Rate in effect on such day and (b) the
Federal Funds Rate in effect on such day plus 1/2 of 1%. Any change in the
Alternate Base Rate due to a change in the Base Rate or the Federal Funds Rate
shall be effective as of the opening of business on the effective day of such
change in the Base Rate or the Federal Funds Rate, respectively.
 
“Anti-Terrorism Laws” has the meaning assigned to such term in Section 3.21.
 
“Applicable Law” means, collectively, all international, foreign, Federal, state
and local statutes, treaties, rules, guidelines, regulations, ordinances, codes,
executive orders, and administrative or judicial precedents or authorities,
including the interpretation or administration thereof by any Governmental
Authority charged with the enforcement, interpretation or administration
thereof, and all applicable administrative orders, directed duties, requests,
licenses, authorizations and permits of, and agreements with, any Governmental
Authority, in each case whether or not having the force of law.
 
“Applicable Rate” means, for any day, (a) with respect to Term Loans (other than
Incremental Term Loans), (i) in the case of ABR Loans, 1.50% per annum, and (ii)
in the case of Eurodollar Loans, 2.50% per annum, and (b) with respect to
Revolving Loans, (i) before the Trigger Date, (x) in the case of ABR Loans,
1.50% per annum, and (y) in the case of Eurodollar Loans, 2.50% per annum, and
(ii) on or after the Trigger Date, the applicable rate per annum set forth in
the table below (x) under the caption “ABR Loans Spread,” in the case of ABR
Loans, and (y) under the caption “Eurodollar Loans Spread,” in the case of
Eurodollar Loans, in each case based upon the Total Net Leverage Ratio as of the
most recent determination date:
 
2

--------------------------------------------------------------------------------


 
Total Net
Leverage Ratio
ABR
Loans
Spread
Eurodollar
Loans
Spread
>4.75 to 1.00
1.75%
2.75%
<4.75 to 1.00
>4.00 to 1.00
1.50%
2.50%
<4.00 to 1.00
>3.50 to 1.00
1.25%
2.25%
<3.50 to 1.00
1.00%
2.00%

 
For purposes of such calculation of the Applicable Rate with respect to
Revolving Loans on and after the Trigger Date, (a) the Total Net Leverage Ratio
shall be determined as of the end of each Fiscal Quarter of Holdings’ Fiscal
Year based upon the consolidated financial statements delivered pursuant to
Section 5.01(a) or (b) and (b) each change in the Applicable Rate resulting from
a change in the Total Net Leverage Ratio shall be effective ten (10) Business
Days after the date on which the Administrative Agent shall have received the
applicable financial statements and a Compliance Certificate calculating the
Total Net Leverage Ratio. If at any time the Borrowers have not submitted to the
Administrative Agent the applicable information as and when required under
Section 5.01(a) or (b), the Applicable Rate shall be the highest rate set forth
in the table above until such time as the Borrowers have provided the
information required under Section 5.01(a) or (b). Within one (1) Business Day
of receipt of the applicable information as and when required under Section
5.01(a) or (b), the Administrative Agent shall give each Lender telefacsimile or
telephonic notice (confirmed in writing) of the Applicable Rate in effect from
such date.
 
Notwithstanding the foregoing, in the event that any financial statement or
Compliance Certificate delivered pursuant to Section 5.01(a) or (b) is shown to
be inaccurate (regardless of whether (a) this Agreement is in effect, or (b) the
Revolving Credit Commitments are in effect, or (c) any Loans or Obligations
hereunder are outstanding when such inaccuracy is discovered or such financial
statement or Compliance Certificate was delivered), and such inaccuracy, if
corrected, would have led to the application of a higher Applicable Rate for any
period (an “Applicable Period”) than the Applicable Rate applied for such
Applicable Period, then (x) the Borrowers shall immediately deliver to the
Administrative Agent a correct Compliance Certificate for such Applicable
Period, (y) the Applicable Rate for such Applicable Period shall be determined
as if the Total Net Leverage Ratio in the corrected Compliance Certificate were
applicable for such Applicable Period, and (z) the Borrowers shall immediately
pay to the Administrative Agent the accrued additional interest owing as a
result of such increased Applicable Rate for such Applicable Period, which
payment shall be promptly applied by the Administrative Agent in accordance with
Section 2.13. Nothing in this paragraph shall limit the rights of the
Administrative Agent and Lenders with respect to Section 7.01.
 
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
 
“Arranger” means Wachovia Capital Markets, LLC and its successors and assigns.
 
“Asset Sale” means any direct or indirect sale, transfer, lease, conveyance or
other disposition by Holdings or any of its Subsidiaries of any of its property
or assets, including any sale or issuance of any Equity Interests of any
Subsidiary of any Borrower, except (a) sales, dispositions and leases permitted
by Sections 6.05(i) through (x) and (b) any such transaction or series of
transactions which, if an Asset Sale, would not generate Net Proceeds in excess
of $1.0 million (or, when taken together with all other such transactions, in
excess of $5.0 million in any twelve-month period).
 
3

--------------------------------------------------------------------------------


 
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.10), and accepted by the Administrative Agent, in substantially the
form of Exhibit B or any other form approved by the Administrative Agent.
 
“Authorized Officer” means, with respect to any Borrower, those of its officers
and other authorized senior management level employees whose signature and
incumbency has been certified to the Administrative Agent and the Lenders by the
Secretary of such Borrower in a certificate dated the Effective Date or any
successor thereto.
 
“Available Cash” means, on any date of determination, for the period commencing
on the Accrual Date and ending on the last day of the Fiscal Quarter most
recently ended for which financial statements have been delivered pursuant to
Section 5.01(a) or (b), an amount equal to the sum (as calculated for Holdings
and its Subsidiaries on a consolidated basis) of:
 
(a) Consolidated EBITDA for such period minus
 
(b) to the extent not deducted in the determination of Consolidated EBITDA, the
sum of the following:
 
(i) non-cash dividend income for such period;
 
(ii) Consolidated Interest Expense for such period net of amortization of debt
issuance costs incurred (A) in connection with or prior to the consummation of
the Merger or (B) in connection with the Senior Note Redemption;
 
(iii) Capital Expenditures from Internally Generated Funds for such period;
 
(iv) cash income taxes for such period;
 
(v) scheduled principal payments of Indebtedness, if any, during such period;
 
(vi) voluntary prepayments of Indebtedness (other than in connection with the
Merger, the Senior Note Redemption or any Permitted Refinancing), mandatory
prepayments of Term Loans pursuant to clauses (iv) and (v) of Section 2.05(c)
and net increases in outstanding Revolving Loans during such period;
 
(vii) the cash cost of any extraordinary or unusual losses or charges during
such period; and
 
(viii) all cash payments made during such period on account of losses or charges
expensed during or prior to such period (to the extent not deducted in the
determination of Consolidated EBITDA for such prior period); plus
 
(c) to the extent not included in the determination of Consolidated EBITDA, (i)
cash interest income for such period, (ii) the cash amount realized in respect
of extraordinary or unusual gains during such period and (iii) net decreases in
Revolving Loans during such period.
 
“Available Proceeds” means, at any time, the amount of cash equity contributed
to the Borrowers following the Effective Date to the extent that such
contribution was not previously applied to make an Investment pursuant to
Section 6.04, a Restricted Payment pursuant to Section 6.07 or a repurchase or
redemption of Indebtedness pursuant to Section 6.10.
 
4

--------------------------------------------------------------------------------


 
“Available Revolving Credit Commitment” means as to any Revolving Lender, at any
time of determination, an amount equal to such Revolving Lender’s Revolving
Credit Commitment at such time minus such Revolving Lender’s Revolving Credit
Exposure at such time.
 
“Bank Equity Interests” shall mean investments in non-voting participation
certificates of CoBank, ACB acquired by the Borrowers in connection with Loans
hereunder or loans under the Existing Credit Agreement, in either case from
CoBank, ACB.
 
“Base Rate” means the rate of interest per annum publicly announced from time to
time by the Administrative Agent as its base rate (the Base Rate not being
intended to be the lowest rate of interest charged by the Administrative Agent
in connection with extensions of credit to debtors) (any change in such rate
announced by the Administrative Agent shall take effect at the opening of
business on the day specified in the public announcement of such change).
 
“Board” means the Board of Governors of the Federal Reserve System of the United
States.
 
“Borrower Representative” means the CCI Borrower, as representative of the
Borrowers hereunder.
 
“Borrowers” has the meaning assigned to such term in the preamble to this
Agreement.
 
“Borrowing” means a Loan or group of Loans to the Borrowers of the same Class
and Type made (including through a conversion or continuation) by the applicable
Lenders on a single date and, with respect to any Eurodollar Loan, as to which a
single Interest Period is in effect.
 
“Borrowing Date” means any Business Day specified in a notice pursuant to
Section 2.02 as a date on which the Borrower Representative requests Loans to be
made hereunder.
 
“Borrowing Request” has the meaning assigned to such term in Section 2.02(a).
 
“Business Day” means (a) for all purposes other than as set forth in clause (b)
below, any day other than a Saturday, Sunday or legal holiday on which banks in
Charlotte, North Carolina and New York, New York, are open for the conduct of
their commercial banking business, and (b) with respect to all notices and
determinations in connection with, and payments of principal and interest on,
any Eurodollar Loan, any day that is a Business Day described in clause (a) and
that is also a day for trading by and between banks in Dollar deposits in the
London interbank market.
 
“Capital Expenditures” means, for any period, (a) any and all expenditures made
by Holdings or any of its Subsidiaries in such period for assets added to or
reflected in its property, plant and equipment accounts or other similar capital
asset accounts or comparable items or any other capital expenditures that are,
or should be, set forth as “additions to plant, property and equipment” on the
financial statement prepared in accordance with GAAP, whether such asset is
purchased for cash or financed as an account payable or by the incurrence of
Indebtedness, accrued as a liability or otherwise including, without limitation,
as a result of incurring any Capital Lease Obligations.
 
“Capital Lease Obligations” means all monetary or financial obligations of
Holdings or any of its Subsidiaries under any leasing or similar arrangement
conveying the right to use real or personal property, or a combination thereof,
which, in accordance with GAAP, would or should be classified and accounted for
as capital leases, and the amount of such obligations shall be the capitalized
amount thereof determined in accordance with GAAP and the stated maturity
thereof shall be the date of the last payment of rent or any other amount due
under such lease prior to the first date on which such lease may be terminated
by the lessee without payment of a penalty.
 
5

--------------------------------------------------------------------------------


 
“CCI Borrower” has the meaning ascribed to such term in the preamble to this
Agreement.
 
“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended.
 
“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System List.
 
“Change in Control” means the occurrence of any of the following:
 
(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Exchange Act or any successor provisions to either of the foregoing),
including any group acting for the purpose of acquiring, holding, voting or
disposing of securities within the meaning of Rule 13d-5(b)(1) under the
Exchange Act, other than any one or more of the Permitted Holders, becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act, except that
any such person will be deemed to have “beneficial ownership” of all shares that
any such person has the right to acquire, whether such right is exercisable
immediately or only after the passage of time), directly or indirectly, of 35%
or more of the total voting power of the Equity Interests of Holdings and the
Permitted Holders shall be the beneficial owners (as defined above) of a lesser
percentage of the total voting power of the Equity Interests of Holdings;
 
(b) Holdings shall cease to own beneficially and of record all of the Equity
Interests of each of the Borrowers (other than as a result of a transaction
permitted by Section 6.03(a)); or
 
(c) any “change of control” occurs under the Senior Notes Indenture and any
indenture or other document governing Indebtedness used to refinance the Senior
Notes.
 
“Class” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, Initial Term
Loans, Delayed Draw Term Loans, Incremental Term Loans or Swingline Loans, and
when used in reference to any Commitment, refers to whether such Commitment is a
Revolving Credit Commitment, Initial Term Loan Commitment, Delayed Draw Term
Loan Commitment or Incremental Term Loan Commitment, and when used in reference
to any Lender, refers to whether such Lender is a Revolving Lender, an Initial
Term Lender, a Delayed Draw Term Lender or an Incremental Term Lender; provided
that upon the funding of the Delayed Draw Term Loans, the Initial Term Loans and
the Delayed Draw Term Loans shall be deemed to constitute one Class.
 
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
 
“Collateral” has the meaning assigned to such term in the Collateral Agreement,
or, as the context requires, in any other applicable Security Document.
 
“Collateral Account” means the collateral account or sub-account established and
maintained by the Administrative Agent in its name as Administrative Agent for
the benefit of the Secured Parties, in accordance with the terms of this
Agreement and the other applicable Loan Documents.
 
6

--------------------------------------------------------------------------------


 
“Collateral Agreement” means the Collateral Agreement, substantially in the form
of Exhibit F, as amended, amended and restated, supplemented or otherwise
modified from time to time.
 
“Commitment” means, with respect to any Lender, such Lender’s Revolving Credit
Commitment or applicable Term Loan Commitment or any combination thereof (as the
context requires).
 
“Commitment Fee” has the meaning assigned to such term in Section 2.10(a).
 
“Commitment Fee Average Daily Amount” has the meaning assigned to such term in
Section 2.10(a).
 
“Commitment Fee Percentage” means, for any day (a) prior to the Trigger Date,
0.50% per annum, and (b) on and after the Trigger Date, (i) if the Total Net
Leverage Ratio is greater than or equal to 3.50 to 1.00, 0.50% and (ii) if the
Total Net Leverage Ratio is less than 3.50 to 1.00, 0.375%.
 
“Commitment Fee Termination Date” has the meaning assigned to such term in
Section 2.10(a).
 
“Commitment Percentage” means (i) the percentage of the Total Revolving Credit
Commitment represented by such Lender’s Revolving Credit Commitment or (ii) the
percentage of the total Delayed Draw Term Loan Commitments represented by such
Lender’s Delayed Draw Term Loan Credit Commitment, as applicable. If the
Revolving Credit Commitments or the Delayed Draw Term Loan Commitments, as
applicable, have terminated or expired, the Commitment Percentage shall be
determined based upon the Revolving Credit Commitments or the Delayed Draw Term
Loan Commitments, as applicable, most recently in effect, giving effect to any
assignments.
 
“Compliance Certificate” has the meaning assigned to such term in Section
5.01(b) and shall be substantially in the form of Exhibit C.
 
“Conduit Financing Arrangement” has the meaning assigned to such term in Section
2.16(f).
 
“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period (a) plus all amounts deducted in arriving at such Consolidated Net Income
amount in respect of, without duplication, (i) Consolidated Interest Expense,
amortization or write-off of debt discount and non-cash expense incurred in
connection with equity compensation plans, (ii) foreign, federal, state and
local income Taxes for such period, (iii) charges for depreciation of fixed
assets and amortization of intangible assets during such period, (iv) non-cash
charges for the impairment of long lived assets during such period, (v)
Integration Costs as specified in reasonable detail and (vi) Merger Transaction
Fees as specified in reasonable detail; (b) minus (in the case of gains) or plus
(in the case of losses) gain or loss on any sale of assets, (c) minus (in the
case of gains) or plus (in the case of losses) non-cash income or charges
relating to foreign currency gains or losses, (d) plus (in the case losses) and
minus (in the case of income) non-cash minority interest income or loss, (e)
plus (in the case of items deducted in arriving at Consolidated Net Income) and
minus (in the case of items added in arriving at Consolidated Net Income)
non-cash charges resulting from changes in accounting principles, (f) plus
extraordinary loss as defined by GAAP, (g) plus in the case of any period ending
on December 31, 2007 and any period ending during the seven immediately
succeeding Fiscal Quarters, to the extent not otherwise included in Consolidated
EBITDA, Synergy Cost Savings for such period, (h) minus the sum of (x) interest
income, and (y) extraordinary income or gains as defined by GAAP. For purposes
of this Agreement, (A) for any period that includes the Fiscal Quarters ended
March 31, 2007, June 30, 2007 or September 30, 2007, Consolidated EBITDA for
such Fiscal Quarters shall be deemed to be $48.1 million (with respect to the
Fiscal Quarter ended March 31, 2007), $46.8 million (with respect to the Fiscal
Quarter ended June 30, 2007) and $43.8 million (with respect to the Fiscal
Quarter ended September 30, 2007) and (B) Consolidated EBITDA shall be adjusted
on a pro forma basis, in a manner reasonably acceptable to the Administrative
Agent, to include without duplication, as of the first day of any applicable
period, the Merger and any Permitted Acquisitions and any Asset Sale consummated
during such period, including, without limitation, adjustments reflecting any
non-recurring costs and any extraordinary expenses of any Permitted Acquisitions
and any Asset Sale consummated during such period calculated on a basis
consistent with GAAP and Regulation S-X of the Securities Exchange Act of 1934,
as amended, or as approved by the Administrative Agent.
 
7

--------------------------------------------------------------------------------


 
“Consolidated Indebtedness” means, at a particular date, the aggregate stated
balance sheet amount of all Indebtedness of Holdings and its Subsidiaries
determined on a consolidated basis in accordance with GAAP at such date.
 
“Consolidated Interest Expense” means, with respect to Holdings and its
Subsidiaries on a consolidated basis for any period, the sum of (a) gross
interest expense for such period, including (i) the amortization of debt
discounts, (ii) the amortization of all fees (including fees with respect to
Hedging Agreements) payable in connection with the incurrence of Indebtedness to
the extent included in interest expense and (iii) the portion of any payments or
accruals with respect to Capital Lease Obligations allocable to interest
expense, and (b) capitalized interest, but excluding non-cash interest expense
booked with respect to (i) tax reserves, (ii) Hedging Agreements and (iii) the
refinancing of any Indebtedness (including, any Permitted Refinancing and the
refinancing of the Existing Credit Agreement). For the purposes of this
Agreement, in the event that the Underwriting Fee referred to in the Fee Letter
or any similar fee paid in connection with a Permitted Refinancing is required
to be expensed in the Fiscal Quarter in which such fee is paid, rather than
being capitalized and amortized over the term of the respective Indebtedness
associated therewith, the entire amount of such fee shall not be included in
Consolidated Interest Expense for the Fiscal Quarter in which such fee is paid,
but instead shall be included in the calculation of Consolidated Interest
Expense for such Fiscal Quarter and succeeding Fiscal Quarters as if such fee
was capitalized and amortized over the term of such Indebtedness.
 
“Consolidated Net Income” means, for any period, the net income or loss of
Holdings and its Subsidiaries for such period determined on a consolidated basis
in accordance with GAAP; provided that there shall be excluded therefrom,
without duplication, (a) the income or loss of any Person (other than
consolidated Subsidiaries of Holdings) in which any other Person (other than the
Borrowers or any of their Subsidiaries) has a joint interest, except to the
extent of the amount of dividends or other distributions actually paid to any of
the Borrowers or any of their Subsidiaries by such Person during such period,
(b) the cumulative effect of a change in accounting principles during such
period, (c) any net after-tax income (loss) from discontinued operations and any
net after-tax gains or losses on disposal of discontinued operations, (d) the
income or loss of any Person accrued prior to the date it becomes a Subsidiary
or is merged into or consolidated with any of the Borrowers or any of their
Subsidiaries or that Person’s assets are acquired by either of the Borrowers or
any of their Subsidiaries and (e) the income of any consolidated Subsidiary to
the extent that declaration of payment of dividends or similar distributions by
that Subsidiary of that income is not at the time permitted by operation of the
terms of its charter or any agreement, instrument, judgment, decree, order,
statute, rule or governmental regulation applicable to that Subsidiary.
 
“Contested Collateral Lien Conditions” means (a) with respect to any proceeding
instituted contesting any amount payable by any Loan Party or any of its
Subsidiaries, such proceeding operates to stay the sale or forfeiture of any
portion of the Collateral on account of such Lien; and (b) in the event the
amount of any such Lien shall exceed $2.0 million, the Loan Party or its
applicable Subsidiary shall either obtain a bond or maintain cash reserves, in
either case, in an amount sufficient to pay and discharge such Lien and the
Administrative Agent’s reasonable estimate of all interest and penalties related
thereto.
 
8

--------------------------------------------------------------------------------


 
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a person, whether
through the ownership of voting securities, by contract or otherwise, and
“controlling” and “controlled” have meanings correlative thereto.
 
“Convertible Indebtedness” means Indebtedness of Holdings permitted under
Section 6.01(a)(xviii) that is issued on terms and conditions reasonably
satisfactory to the Administrative Agent and is convertible into or exchangeable
or exercisable for Class A Common Stock of Holdings.
 
“Credit Event” has the meaning assigned to such term in Section 4.03.
 
“Cumulative Available Cash” means (a) $23,697,000 plus (b) the sum of the
following (as calculated for Holdings and its Subsidiaries, without duplication,
on a consolidated basis) for the period commencing on the Accrual Date and
ending on the last day of the Fiscal Quarter of Holdings then most recently
ended for which financial statements have been delivered to the Administrative
Agent pursuant to Section 5.01(a) or (b): (i) Available Cash for such period,
minus (ii) the aggregate amount of Subject Payments paid after July 27, 2005.
 
“Debt Incurrence” has the meaning assigned to such term in Section 2.05(c)(i).
 
“Default” means any Event of Default, any Event of Termination and any event or
condition which upon notice, lapse of time or both would constitute an Event of
Default or Event of Termination.
 
“Delayed Draw Funding Deadline” means May 1, 2008; provided that such date may
be extended to a date occurring on or before August 1, 2008 with the written
approval of the Requisite Delayed Draw Term Loan Lenders.
 
“Delayed Draw Term Borrowing” means a Borrowing comprised of Delayed Draw Term
Loans on the Delayed Draw Funding Date.
 
“Delayed Draw Term Borrowing Request” means a Borrowing Request in connection
with a Delayed Draw Term Borrowing.
 
“Delayed Draw Term Lender” means a Lender with an Delayed Draw Term Loan
Commitment or an outstanding Delayed Draw Term Loan, in its capacity as such.
Notwithstanding anything to the contrary contained in this Agreement or any
other Loan Document, unless otherwise agreed to by the Administrative Agent in
writing, each Delayed Draw Term Lender shall also be an Initial Term Lender.
 
“Delayed Draw Term Loan Commitment” means, with respect to each Lender, the
commitment, if any, of such Lender to make a Delayed Draw Term Loan pursuant to
clause (ii) of Section 2.01(a) on the Delayed Draw Term Loan Funding Date,
expressed as an amount representing the maximum principal amount of the Delayed
Draw Term Loan to be made or converted by such Lender hereunder, as the same may
be reduced from time to time pursuant to the provisions of this Agreement. The
initial aggregate amount of the Lenders’ Delayed Draw Term Commitments is $140.0
million.
 
9

--------------------------------------------------------------------------------


 
“Delayed Draw Term Loan Commitment Fee” has the meaning assigned to such term in
Section 2.10(c).
 
“Delayed Draw Term Loan Commitment Fee Percentage” means 1.00% per annum.
 
“Delayed Draw Term Loan Commitment Fee Termination Date” has the meaning
assigned to such term in Section 2.10(c).
 
“Delayed Draw Term Loan Funding Date” means a date selected by the Borrower
Representative on or after the date on which each condition described in Section
4.02 has been satisfied or waived in accordance with Section 9.02; provided that
in no event shall the Delayed Draw Term Loan Funding Date occur after the
Delayed Draw Funding Deadline.
 
“Delayed Draw Term Loans” means the Loans made pursuant to clause (ii) of
Section 2.01(a).
 
“Destruction” means any and all damage to, or loss or destruction of, or loss of
title to, all or any portion of the Property of Holdings or any of its
Subsidiaries.
 
“Dividend Suspension Period” means any period (a) commencing on and including
the date of delivery of a Compliance Certificate pursuant to Section 5.01(b) or
(c) showing that, for the then most recently ended period of four consecutive
Fiscal Quarters of Holdings, the Total Net Leverage Ratio is greater than 5.25
to 1 (or on the date upon which the Borrowers shall fail to deliver such
Compliance Certificate), and (b) ending on and excluding the date of delivery of
a Compliance Certificate pursuant to Section 5.01(b) or (c) showing that, for
the then most recently ended period of four consecutive Fiscal Quarters of the
Borrowers, the Total Net Leverage Ratio is equal to or less than 5.25 to 1;
provided that after the Fiscal Quarter ending on or immediately after the first
anniversary of the Effective Date, the Total Net Leverage Ratio of 5.25 to 1
referred to in each of clauses (a) and (b) above shall be automatically replaced
with 5.10 to 1 for the determination of a Dividend Suspension Period.
 
“Dollars” or “$” means lawful money of the United States of America.
 
“Domestic Subsidiary” means any Subsidiary of a Borrower that is not a Non-U.S.
Subsidiary.
 
“Effective Date” has the meaning assigned to such term in Section 4.01.
 
“Embargoed Person” has the meaning assigned to such term in Section 6.14.
 
“Environment” means ambient air, surface water and groundwater (including
potable water, navigable water and wetlands), the land surface or subsurface
strata, natural resources such as flora and fauna, or as otherwise defined in
any applicable Environmental Law.
 
“Environmental Claim” means any written accusation, allegation, notice of
violation, claim, demand, order, directive, cost recovery action or other cause
of action by, or on behalf of, any Governmental Authority or any other Person
for damages, injunctive or equitable relief, personal injury (including
sickness, disease or death), Remedial Action costs, tangible or intangible
property damage, natural resource damages, nuisance, pollution, any adverse
effect on the Environment caused by any Hazardous Material, or for fines,
penalties or restrictions, resulting from or based upon: (a) the existence, or
the continuation of the existence, of a Release (including sudden or non-sudden,
accidental or non-accidental Releases); (b) exposure to any Hazardous Material;
(c) the presence, use, handling, transportation, storage, treatment or disposal
of any Hazardous Material; or (d) the violation or alleged violation of any
Environmental Law or Environmental Permit.
 
10

--------------------------------------------------------------------------------


 
“Environmental Laws” means any and all applicable treaties, laws (including
common law), rules, regulations, codes, ordinances, orders, decrees, judgments,
injunctions or binding agreements issued, promulgated or entered into by any
Governmental Authority, relating in any way to the Environment, preservation or
reclamation of natural resources, the management, Release or threatened Release
of, or exposure to, any Hazardous Material or to health and safety matters.
 
“Environmental Liability” means any liability, contingent or otherwise
(including, but not limited to, any liability for damages, natural resource
damage, costs of environmental remediation, administrative oversight costs,
fines, penalties or indemnities), of any member of the Holdings and its
Subsidiaries, directly or indirectly resulting from or based upon (a) violation
of any Environmental Law, (b) the generation, use, handling, transportation,
storage, treatment or disposal of any Hazardous Materials, (c) exposure to any
Hazardous Materials or (d) the Release or threatened Release of any Hazardous
Materials into the Environment.
 
“Environmental Permit” means any permit, approval, authorization, certificate,
license, variance, filing or permission required by or from any Governmental
Authority pursuant to any Environmental Law.
 
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person.
 
“Equity Rights” means all securities convertible or exchangeable for Equity
Interests and all warrants, options or other rights to purchase or subscribe for
any Equity Interests, whether or not presently convertible, exchangeable or
exercisable.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as the same
may be amended from time to time.
 
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with any Loan Party, is treated as a single employer under
Sections 414(b) or (c) of the Code, and for the purpose of Section 302 of ERISA
and/or Section 412, 4971, 4977, 4980D, 4980E and/or each “applicable section”
under Section 414(t)(2) of the Code, within the meaning of Section 414(b), (c),
(m) or (o) of the Code.
 
“ERISA Event” means (a) any “reportable event,” as defined in Section 4043(c) of
ERISA or the regulations issued thereunder, with respect to a Pension Plan
(other than an event for which the 30-day notice period is waived by
regulation); (b) the existence with respect to any Pension Plan of an
“accumulated funding deficiency” (as defined in Section 412 of the Code or
Section 302 of ERISA), whether or not waived, the failure to make by its due
date a required installment under Section 412(m) of the Code with respect to any
Pension Plan or the failure to make any required contribution to a Multiemployer
Plan; (c) the filing pursuant to Section 412(d) of the Code or Section 303(d) of
ERISA of an application for a waiver of the minimum funding standard with
respect to any Pension Plan; (d) the incurrence by any Loan Party or ERISA
Affiliate of any liability under Title IV of ERISA with respect to any Pension
Plan; (e) the receipt by any Loan Party or ERISA Affiliate from the PBGC or a
plan administrator of any notice relating to an intention to terminate any
Pension Plan, to appoint a trustee to administer any Pension Plan, or to take
any other action with respect to a Pension Plan that could result in material
liability to a Loan Party or a Subsidiary, or the occurrence of any event or
condition which could reasonably be expected to constitute grounds under ERISA
for the termination of or the appointment of a trustee to administer, any
Pension Plan; (f) the incurrence by any Loan Party or ERISA Affiliate of any
liability with respect to the withdrawal or partial withdrawal from any Pension
Plan or Multiemployer Plan; (g) the receipt by a Loan Party or ERISA Affiliate
of any notice concerning the imposition of Withdrawal Liability or a
determination that a Multiemployer Plan is, or is expected to be, insolvent or
in reorganization, within the meaning of Title IV of ERISA; (h) the making of
any amendment to any Pension Plan which could result in the imposition of a lien
or the posting of a bond or other security; or (i) the occurrence of a nonexempt
prohibited transaction (within the meaning of Section 4975 of the Code or
Section 406 of ERISA) which could result in liability to a Loan Party or any of
the Subsidiaries.
 
11

--------------------------------------------------------------------------------


 
“Eurodollar Borrowing” means a Borrowing comprised of Eurodollar Loans.
 
“Eurodollar Loan” means any Loan bearing interest at a rate determined by
reference to the Adjusted LIBO Rate in accordance with the provisions of Article
II.
 
“Event of Default” has the meaning assigned to such term in Section 7.01.
 
“Event of Termination” has the meaning assigned to such term in Section 7.01.
 
“Excess Subject Payment Amount” means, for any Fiscal Quarter, the amount by
which the amount of Subject Payments in such Fiscal Quarter exceeded the sum of
(a) $10,410,000 for any Fiscal Quarter ending after June 30, 2006 plus (b) the
amount of pro rata dividends paid during such Fiscal Quarter on shares of Class
A Common Stock of Holdings which were reserved on July 27, 2005 with respect to
issuances after July 27, 2005 of Class A Common Stock of Holdings under
Holdings’ restricted share plan plus (c) the amount of pro rata dividends paid
during such Fiscal Quarter on shares of Class A Common Stock of Holdings issued
pursuant to the Merger Agreement plus (d) the amount of pro rata dividends paid
during such Fiscal Quarter on shares of Class A Common Stock of Holdings that
were issued pursuant to a conversion, exchange or exercise of any Convertible
Indebtedness.
 
“Excluded Debt Issuance” means any Indebtedness permitted to be incurred
pursuant to Section 6.01(a).
 
“Executive Order” has the meaning assigned to such term in Section 3.21.
 
“Existing Credit Agreement” means the Second Amended and Restated Credit
Agreement dated as of February 23, 2005 by and among Holdings, the CCI Borrower,
the TXU Borrower, Citicorp North America, Inc., as administrative agent, and the
other parties thereto, as amended, restated, supplemented or otherwise modified.
 
“Existing Term Loans” has the meaning assigned to such term in Section 2.21(a).
 
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day (or, if such day is not a Business Day, for the immediately preceding
Business Day), as published by the Federal Reserve Bank of New York on the
Business Day next succeeding such day, provided that if such rate is not so
published for any day which is a Business Day, the average of the quotation for
such day on such transactions received by the Administrative Agent from three
(3) Federal Funds brokers of recognized standing selected by the Administrative
Agent.
 
“Fee Letter” means the Amended and Restated Fee Letter dated December 10, 2007
among the Administrative Agent, the Arranger, Holdings , the CCI Borrower and
the TXU Borrower.
 
12

--------------------------------------------------------------------------------


 
“Fees” means the Commitment Fees, the LC Fees and the Administrative Agent Fees.
 
“Financial Covenants” means those covenants and agreements of the Loan Parties
set forth in Sections 6.11 through 6.12, inclusive.
 
“Financial Officer” of any corporation, partnership or other entity means the
chief financial officer, the principal accounting officer, Treasurer or
Controller (or person having an analogous title) of such corporation,
partnership or other entity.
 
“Financing Transactions” means, collectively, (i) the execution and delivery by
each Loan Party of each of the Loan Documents on the Effective Date and the
Borrowing of Loans or issuances of Letters of Credit on the Effective Date and
(ii) the repayment of the Indebtedness to Be Paid.
 
“Fiscal Quarter” means any quarter of a Fiscal Year.
 
“Fiscal Year” means any period of twelve consecutive calendar months ending on
December 31; references to a Fiscal Year with a number corresponding to any
calendar year (e.g., the “2007 Fiscal Year”) refer to the Fiscal Year ending on
December 31 occurring during such calendar year.
 
“Foreign Plan” means any employee benefit plan, program, policy, arrangement or
agreement maintained or contributed to outside the United States by any Loan
Party or any of its Subsidiaries primarily for the benefit of employees of any
Loan Party or any of its Subsidiaries employed outside the United States.
 
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
 
“GAAP” means, subject to Section 1.03, generally accepted accounting principles
in the United States applied on a consistent basis.
 
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank
and including, without limitation, the Federal Communications Commission, the
PPUC, the TPUC and the ICC).
 
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof (including pursuant
to a “synthetic lease”), (c) to maintain working capital, equity capital or any
other financial statement condition or liquidity of the primary obligor so as to
enable the primary obligor to pay such Indebtedness or other obligation or (d)
as an account party in respect of any letter of credit or letter of guaranty
issued to support such Indebtedness or obligation; provided that the term
“Guarantee” shall not include endorsements for collection or deposit in the
ordinary course of business. The amount of the obligation under any Guarantee
shall be deemed to be the lower of (a) an amount equal to the stated or
determinable amount of the primary obligation in respect of which such Guarantee
is made (including principal, interest and fees) and (b) the maximum amount for
which such guarantor may be liable pursuant to the terms of the instrument
embodying such Guarantee, unless such primary obligation and the maximum amount
for which such guarantor may be liable are not stated or determinable, in which
case the amount of the obligation under such Guarantee shall be such guarantor’s
maximum reasonably anticipated liability in respect thereof as determined by the
guarantor in good faith; irrespective, in any such case, of any amount thereof
that would, in accordance with GAAP, be required to be reflected on a balance
sheet of such Person.
 
13

--------------------------------------------------------------------------------


 
“Guaranty Agreement” means the Guaranty Agreement, substantially in the form of
Exhibit E, as amended, amended and restated, supplemented or otherwise modified
from time to time.
 
“Hazardous Materials” means all pollutants, contaminants, wastes, substances,
chemicals, materials and constituents, including without limitation, crude oil,
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls (“PCBs”) or PCB-containing materials or equipment of
any nature which can give rise to Environmental Liability under, or are
regulated pursuant to, any Environmental Law.
 
“Hedging Agreement” means any agreement with respect to any Interest Rate
Contract, forward rate agreement, commodity swap, forward foreign exchange
agreement, currency swap agreement, cross-currency rate swap agreement, currency
option agreement or other agreement or arrangement designed to alter the risks
of any Person arising from fluctuations in interest rates, currency values or
commodity prices, all as amended, restated, supplemented or otherwise modified
from time to time.
 
“Hedging Obligations” means all existing or future payment and other obligations
owing by any Loan Party under any Hedging Agreement (which such Hedging
Agreement is permitted hereunder) with any Secured Hedging Provider.
 
“Holdings” has the meaning assigned to such term in the preamble to this
Agreement.
 
“ICC” means the Illinois Commerce Commission and any successor organization
performing similar regulatory functions.
 
“ICTC” means Illinois Consolidated Telephone Company, an Illinois corporation.
 
“Impermissible Qualification” means, relative to the opinion or certification of
any independent public accountant as to any consolidated financial statements of
Holdings, any qualification or exception to such opinion or certification:
 
(a) which is of a “going concern” or similar nature;
 
(b) which relates to the limited scope of examination of matters relevant to
such financial statement; or
 
(c) which relates to the treatment or classification of any item in such
financial statement and which, as a condition to its removal, would require an
adjustment to such item the effect of which would be to cause the Borrowers to
be in Default under any Financial Covenant.
 
“Increased Cost Lender” has the meaning assigned thereto in Section 2.20.
 
14

--------------------------------------------------------------------------------


 
“Incremental Facility Amendment” shall have the meaning assigned to such term in
Section 2.21(a).
 
“Incremental Term Borrowing” means a Borrowing comprised of Incremental Term
Loans on the applicable Term Loan Commitments Increase Effective Date.
 
“Incremental Term Commitments” shall have the meaning assigned to such term in
Section 2.21(a).
 
“Incremental Term Lender” means a Lender with an Incremental Term Loan
Commitment or an outstanding Incremental Term Loan, in its capacity as such.
 
“Incremental Term Loans” shall have the meaning assigned to such term in
Section 2.21(a).
 
“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person upon which interest
charges are customarily paid (excluding obligations to pay salary or benefits
under deferred compensation or other benefit programs), (d) all obligations of
such Person under conditional sale or other title retention agreements relating
to property acquired by such Person, (e) all obligations of such Person in
respect of the deferred purchase price of property or services (excluding
current accounts payable incurred in the ordinary course of business), (f) all
Indebtedness (excluding prepaid interest thereon) of others secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property owned or acquired by such
Person, whether or not the Indebtedness secured thereby has been assumed, (g)
all Guarantees by such Person of Indebtedness or other financial obligations of
others, (h) all Capital Lease Obligations of such Person, (i) all obligations,
contingent or otherwise, of such Person as an account party in respect of
letters of credit and letters of guaranty, (j) all obligations, contingent or
otherwise, of such Person in respect of bankers’ acceptances, surety bonds and
performance bonds, whether or not matured and (k) all Net Hedging Obligations.
The Indebtedness of any Person shall include the Indebtedness of any other
entity (including any partnership in which such Person is a general partner) to
the extent such Person is directly liable therefor as a result of such Person’s
ownership interest in or other relationship with such entity, except to the
extent the terms of such Indebtedness provide that such Person is not liable
therefor.
 
“Indebtedness to Be Paid” means all Indebtedness repaid in connection with the
Transactions.
 
“Indemnitee” has the meaning assigned to such term in Section 9.03(b).
 
“Information” has the meaning assigned to such term in Section 9.11.
 
“Initial Term Borrowing” means a Borrowing comprised of Initial Term Loans on
the Effective Date.
 
“Initial Term Borrowing Request” means a Borrowing Request in connection with an
Initial Term Borrowing.
 
“Initial Term Lender” means a Lender with an Initial Term Loan Commitment or an
outstanding Initial Term Loan, in its capacity as such. Notwithstanding anything
to the contrary contained in this Agreement or any other Loan Document, unless
otherwise agreed to by the Administrative Agent in writing, each Initial Term
Lender shall also be a Delayed Draw Term Lender.
 
15

--------------------------------------------------------------------------------


 
“Initial Term Loan Commitment” means, with respect to each Lender, the
commitment, if any, of such Lender to make an Initial Term Loan pursuant to
clause (i) of Section 2.01(a) on the Effective Date, expressed as an amount
representing the maximum principal amount of the Initial Term Loan to be made or
converted by such Lender hereunder, as the same may be reduced from time to time
pursuant to the provisions of this Agreement. The initial aggregate amount of
the Lenders’ Initial Term Loan Commitments is $760.0 million.
 
“Initial Term Loans” means the Loans made pursuant to clause (i) of Section
2.01(a).
 
“Integration Costs” means all charges, expenses and other extraordinary,
non-recurring and unusual integration costs or losses related to the Merger,
including, all severance payments in connection with the Merger; provided that
such charges, expenses or costs must be incurred prior to the date that is
twenty-four (24) months following the Effective Date and the aggregate amount of
all such charges, expenses or costs shall not exceed $12.0 million.
 
“Interest Coverage Ratio” means, for any Test Period, the ratio of (a)
Consolidated EBITDA for such Test Period to (b) Consolidated Interest Expense
for such Test Period. Solely for the purposes of calculating the Interest
Coverage Ratio in Section 6.12, Consolidated Interest Expense shall be
determined: (i) for the Test Period ending March 31, 2008, by multiplying the
amount of Consolidated Interest Expense for the Fiscal Quarter then ended by
four (4), (ii) for the Test Period ending June 30, 2008, by multiplying the
amount of Consolidated Interest Expense for the two (2) Fiscal Quarters then
ended by two (2), (iii) for the Test Period ending September 30, 2008, by
multiplying the amount of Consolidated Interest Expense for the three (3) Fiscal
Quarters then ended by the ratio of 4 to 3 (4/3) and (iv) for each Test Period
ending December 31, 2008 and thereafter, for the four (4) Fiscal Quarters then
ended.
 
“Interest Payment Date” means, with respect to any Loan, the last day of the
Interest Period applicable to the Borrowing of which such Loan is a part and, in
the case of a Eurodollar Borrowing with an Interest Period of more than three
months’ duration, (a) each day that would have been an Interest Payment Date had
successive Interest Periods of three months’ duration been applicable to such
Borrowing and, in addition, (b) the date of any refinancing of such Borrowing
with a Borrowing of a different Type.
 
“Interest Period” means (a) as to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing (including any date on which such
Borrowing shall have been converted from a Borrowing of a different Type) or on
the last day of the immediately preceding Interest Period applicable to such
Borrowing, as the case may be, and (except as provided in Section 2.02(a))
ending on (i) the numerically corresponding day (or, if there is no numerically
corresponding day, on the last day) in the calendar month that is 1, 2, 3 or 6
months (or if agreed to by all relevant Lenders, 9 or 12 months) thereafter or
(ii) the last day of the last day of a calendar quarter, so long as such last
day is not more than 6 months (or if agreed to by all relevant Lenders, 9 or 12
months) thereafter, as the applicable Borrower may elect, or (b) as to any ABR
Borrowing (other than a Swingline Borrowing), the period commencing on the date
of such Borrowing (including any date on which such Borrowing shall have been
converted from a Borrowing of a different Type) or on the last day of the
immediately preceding Interest Period applicable to such Borrowing, as the case
may be, and ending on the earliest of (i) the next succeeding March 31, June 30,
September 30 or December 31, (ii) the Term Loan Maturity Date and (iii) the date
such Borrowing is paid or prepaid in accordance with Section 2.05 or converted
in accordance with Section 2.03 and (c) as to any Swingline Loan, a period
commencing on the date of such Loan and ending on the earliest of (i) the fifth
Business Day thereafter, (ii) the Revolving Credit Maturity Date and (iii) the
date such Loan is prepaid in accordance with Section 2.05; provided that if any
Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless, in the case
of a Eurodollar Borrowing only, such next succeeding Business Day would fall in
the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day. Interest shall accrue from and including the first
day of an Interest Period to but excluding the last day of such Interest Period.
 
16

--------------------------------------------------------------------------------


 
“Interest Rate Contract” means any interest rate swap agreement, interest rate
cap agreement, interest rate floor agreement, interest rate collar agreement,
interest rate option or any other agreement regarding the hedging of interest
rate risk exposure executed in connection with hedging the interest rate
exposure of any Person and any confirming letter executed pursuant to such
agreement, all as amended, restated, supplemented or otherwise modified from
time to time.
 
“Internally Generated Funds” shall mean funds not constituting the proceeds of
any Debt Incurrence, Excluded Debt Issuance, sale of Equity Interests, Asset
Sale or insurance recovery.
 
“Investment” has the meaning assigned to such term in Section 6.04.
 
“Issuing Bank” means Wachovia, in its capacity as the issuer of Letters of
Credit hereunder, and its successors in such capacity, and any other Revolving
Lender approved by the Administrative Agent and the Borrowers. The Issuing Bank
may, in its discretion, arrange for one or more Letters of Credit to be issued
by Affiliates of the Issuing Bank, in which case the term “Issuing Bank” shall
include any such Affiliate with respect to Letters of Credit issued by such
Affiliate.
 
“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.
 
“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrowers at such time. The LC Exposure of any Revolving Lender at any time
shall be its Commitment Percentage of the total LC Exposure at such time.
 
“LC Fees” has the meaning assigned to such term in Section 2.10(b).
 
“Lenders” has the meaning assigned to such term in the preamble hereto.
 
“Letter of Credit” means any letter of credit issued pursuant to this Agreement.
 
“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period the rate appearing on Page 3750 of the Telerate Service (or on any
successor or substitute page of such Service, or any successor to or substitute
for such Service, providing rate quotations comparable to those currently
provided on such page of such Service, as determined by the Administrative Agent
from time to time for purposes of providing quotations of interest rates
applicable to dollar deposits in the London interbank market) at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period, as the rate for Dollar deposits with a maturity comparable to
such Interest Period (rounded upwards, if necessary, to the nearest 1/100th of
1%). In the event that such rate is not available at such time for any reason,
then the “LIBO Rate” with respect to such Eurodollar Borrowing for such Interest
Period shall be determined by the Administrative Agent to be the arithmetic
average of the rate per annum at which Dollars in minimum amounts of at least
$5.0 million would be offered by first class banks in the London interbank
market to the Administrative Agent at approximately 11:00 a.m. London time, two
Business Days prior to the first day of the applicable Interest Period for a
period equal to such Interest Period.
 
17

--------------------------------------------------------------------------------


 
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, deed
to secure debt, lien, pledge, encumbrance, charge, assignment, hypothecation or
security interest in or on such asset or any filing of any financing statement
under the UCC as in effect in the applicable state or jurisdiction or any other
similar notice or lien under any similar notice or recording statute of any
Governmental Authority, in each of the foregoing cases whether voluntary or
imposed by law, (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement relating to such
asset, (c) in the case of securities, any purchase option, call or similar right
of a third party with respect to such securities, (d) in the case of any
investment property or deposit account, any contract or other agreement, express
or implied, under which any Person has the right to control such investment
property or deposit account and (e) any other agreement intended to create any
of the foregoing.
 
“Loan Documents” means this Agreement, the Guaranty Agreement, the Security
Documents, the Post-Closing Agreement, if requested by a Lender pursuant to
Section 2.07(e), each Note and, solely for purposes of Section 7.01(a), the Fee
Letter.
 
“Loan Parties” means Holdings, the Borrowers and the Subsidiary Loan Parties.
 
“Loans” means the Revolving Loans, the Swingline Loans, the Initial Term Loans,
the Delayed Draw Term Loans and the Incremental Term Loans, as the context
requires.
 
“Material Adverse Effect” means a materially adverse effect on (a) the business,
financial condition or results of operations of Holdings and its Subsidiaries,
taken as a whole, (b) the ability of any party to the Merger Agreement or such
party’s respective subsidiaries to perform their respective obligations under
the Merger Agreement, (c) following the Effective Date, the ability of any Loan
Party to perform its obligations under the Loan Documents to which it is a
party, (d) following the Effective Date, the rights of or benefits available to
the Lenders under any Loan Document or (e) following the Effective Date, the
value of the Collateral or the validity, enforceability, perfection or priority
of the Liens granted to the Administrative Agent (for its benefit and for the
benefit of the other Secured Parties) on the Collateral pursuant to the Security
Documents; provided, however, that (i) any determination of whether there has
been or will be, a Material Adverse Effect as of the Effective Date (including
in connection with the initial Credit Events occurring on such date) shall be
made separately with respect to (A) Holdings and its Subsidiaries, taken as a
whole and (B) the Target and its Subsidiaries, taken as a whole and (ii) solely
for purposes of determining whether there has been or will be, a Material
Adverse Effect as of the Effective Date (including in connection with the
initial Credit Events occurring on such date) none of the following shall be
deemed, either alone or in combination, to constitute, and none of the following
shall be taken into account in making such determination: (A) any failure by
such Person or any of its Subsidiaries to meet any internal or published
projections, forecasts, or revenue or earnings predictions for any period ending
prior to, on or after the date of the Merger Agreement (it being understood that
this clause (A) does not and shall not be deemed to apply to the underlying
cause or causes of any such failure); (B) any adverse change, effect, event,
occurrence, state of facts or development to the extent attributable to the
announcement or pendency of the Merger including (I) the absence of consents,
waivers or approvals relating to the Merger from any governmental entity or
other person or (II) any litigation brought by any shareholders of such person
in connection with the Merger Agreement or any of the Transactions; (C) any
adverse change, effect, event, occurrence, state of facts or development
attributable to conditions generally affecting (I) the telecommunications
industry as a whole that are not specifically related to such Person and its
Subsidiaries and do not have a materially disproportionate adverse effect on
such Person and its Subsidiaries, taken as a whole, or (II) the United States
economy as a whole, including, changes in economic and financial markets and
regulatory or political conditions, whether resulting from acts of terrorism,
war, natural disaster or otherwise, that do not have a materially
disproportionate adverse effect on the such Person and its Subsidiaries, taken
as a whole; (D) any change in the market price or trading volume of such
Person’s securities; (E) any adverse change, effect, event, occurrence, state of
facts or development arising from or relating to any change in GAAP or any
change in Applicable Laws or the interpretation or enforcement thereof that, in
each case, do not have a materially disproportionate adverse effect on such
Person and its Subsidiaries, taken as a whole; (F) with respect to the Target
and its Subsidiaries, any change, occurrence, development, event, series of
events or circumstance arising out of, resulting from or attributable to any
action taken or threatened to be taken by any member(s) of the Bulldog Group (as
defined in the Merger Agreement) in connection with the Target’s 2007 annual
meeting of shareholders, the Merger Agreement or any of the Transactions, or any
related matter; (G) any costs or expenses incurred or accrued by such person and
its subsidiaries in connection with the Merger Agreement or any of the
Transactions; and (H) any actions taken, or failures to take action, or such
other changes, occurrences, developments, events, series of events or
circumstances, (I) with respect to the Target and its Subsidiaries, to which
Holdings has consented in writing, or the failure of the Target to take any
action referred to in Section 6.1 of the Merger Agreement due to Holding’s
withholding of consent or (II) with respect to Holdings and its Subsidiaries, to
which the Target has consented in writing, or the failure of Holdings to take
any action referred to in Section 6.2 of the Merger Agreement due to the
Target’s withholding of consent.
 
18

--------------------------------------------------------------------------------


 
“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), of Holdings or any of its Subsidiaries, individually or in an aggregate
principal amount exceeding $5.0 million.
 
“Merger” has the meaning assigned to such term in the preamble to this
Agreement.
 
“Merger Agreement” means the Agreement and Plan of Merger, dated as of July 1,
2007, by and among Holdings, the Merger Sub and the Target, as amended, amended
and restated, supplemented or otherwise modified from time to time in accordance
with the terms hereof.
 
“Merger Documents” means the Merger Agreement and each other agreement
contemplated thereby or entered into in connection therewith.
 
“Merger Sub” has the meaning ascribed to such term in the preamble to this
Agreement (it being acknowledged and agreed that (a) immediately upon execution
of this Agreement, Merger Sub shall merge with and into the Target with the
Target surviving such merger and that Merger Sub shall cease to exist as a
separate legal entity and (b) Target shall, by its execution of this Agreement
assume all of the obligations of Merger Sub under, and become a party to, each
Loan Document to which Merger Sub is a party).
 
“Merger Transaction Fees” means, without duplication, all non-recurring
transaction fees, charges and other amounts related to the Merger (including,
without limitation, the cost of obtaining a fairness opinion and prepaid
premiums with respect to directors’ and officers’ insurance, but excluding all
amounts otherwise included in accordance with GAAP in determining Consolidated
EBITDA) in an aggregate amount not to exceed $18.0 million.
 
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
 
“Mortgage” means a mortgage, deed of trust, assignment of leases and rents,
leasehold mortgage or other security document granting a Lien on any Mortgaged
Property to secure the Obligations, in each case, as amended, amended and
restated, supplemented or otherwise modified from time to time. Each Mortgage
shall be substantially in the form of Exhibit G or otherwise satisfactory in
form and substance to the Administrative Agent.
 
19

--------------------------------------------------------------------------------


 
“Mortgaged Property” means, initially, each parcel of real property and the
improvements thereto owned or leased by a Loan Party which has a fair market
value in excess of $500,000, and includes each other parcel of real property and
improvements thereto with respect to which a Mortgage is granted pursuant to
Section 5.11 or Section 5.12. Each Mortgaged Property as of the Effective Date
is identified on Schedule 1.01(a).
 
“Multiemployer Plan” means a multiemployer plan within the meaning of Section
4001(a)(3) of ERISA (i) to which any Loan Party or ERISA Affiliate is then
making or accruing an obligation to make contributions, (ii) to which any Loan
Party or ERISA Affiliate has within the preceding six plan years made
contributions, including any Person which ceased to be an ERISA Affiliate during
such six year period, or (iii) with respect to which Loan Party or any
Subsidiary could incur liability.
 
“Net Hedging Obligations” means, with respect to any Hedging Agreement, as of
any date, the Termination Value of such Hedging Agreement on such date.
 
“Net Proceeds” means, with respect to any Debt Incurrence, Asset Sale,
Destruction or Taking, (a) the cash proceeds actually received in respect of
such event, including (i) any cash received in respect of any non-cash proceeds,
but only as and when received, (ii) in the case of a Destruction, insurance
proceeds in excess of $1.0 million, and (iii) in the case of a Taking,
condemnation awards and similar payments in excess of $1.0 million, net of (b)
the sum of (i) all reasonable fees and out-of-pocket expenses paid by the Loan
Parties and their Subsidiaries to third parties in connection with such event,
(ii) the amount of all taxes paid (or reasonably estimated to be payable) by the
Loan Parties and their Subsidiaries, and (iii) in the case of an Asset Sale, the
amount of all payments required to be made by the Loan Parties and their
Subsidiaries as a result of such event to repay Indebtedness (other than Loans)
secured by a Permitted Lien ranking prior to the Liens securing the Obligations
on such asset and the amount of any reserves established by the Loan Parties and
their Subsidiaries to fund contingent liabilities reasonably estimated to be
payable, in each case during the year that such event occurred or the next
succeeding two years, and that are directly attributable to such event (as
reasonably determined by the Borrowers); provided that any amount by which such
reserves are reduced for reasons other than payment of any such contingent
liabilities shall be considered “Net Proceeds” upon such reduction.
 
“90% Owned Subsidiary” means any Domestic Subsidiary at least 90% of the Equity
Interests of which are owned by the Borrowers and/or one or more wholly owned
Subsidiaries of the Borrowers.
 
“Non-Consenting Lender” has the meaning assigned to such term in Section 2.20.
 
“Non-U.S. Jurisdiction” means each jurisdiction of organization of a Subsidiary
of Holdings other than the United States (or any State thereof) or the District
of Columbia.
 
“Non-U.S. Subsidiary” means any Subsidiary of any Borrower that is or becomes
organized under the laws of a Non-U.S. Jurisdiction.
 
“Note” means a note substantially in the form of Exhibit D-1 or D-2.
 
“Notice of Account Designation” has the meaning assigned thereto in Section
2.02(e).
 
20

--------------------------------------------------------------------------------


 
“Notice of Conversion/Continuation” has the meaning assigned thereto in Section
2.03(a).
 
“Notice of Prepayment” has the meaning assigned thereto in Section 2.05(a).
 
“Obligations” means (a) the unpaid principal of and interest on (including
interest accruing after the maturity of the Loans made to the Borrowers and
interest accruing after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
any Borrower, whether or not a claim for post-filing or post-petition interest
is allowed in such proceeding) the Loans made to or LC Disbursements made
pursuant to Letters of Credit issued for the account of the Borrowers and all
other obligations and liabilities of the Borrowers to the Administrative Agent,
the Issuing Bank or to any Lender, whether direct or indirect, absolute or
contingent, due or to become due, or now existing or hereafter incurred, which
may arise under, out of, or in connection with, this Agreement or any other
document made, delivered or given in connection herewith, whether on account of
principal, interest, fees, indemnities, costs or expenses (including, without
limitation, all reasonable fees, charges and disbursements of counsel), or
otherwise, and (b) all Hedging Obligations.
 
“OFAC” has the meaning assigned to such term in Section 6.14.
 
“Organic Document” means (a) relative to each Person that is a corporation, its
charter, its by-laws and all shareholder agreements, voting trusts and similar
arrangements applicable to any of its authorized shares of capital stock, (b)
relative to each Person that is a partnership, its partnership agreement and any
other similar arrangements applicable to any partnership or other Equity
Interests in the Person, (c) relative to each Person that is a limited liability
company, its limited liability company agreement and any other similar
arrangements applicable to such limited liability company or other Equity
Interests in such Person, and (d) relative to any Person that is any other type
of legal entity, such documents as shall be comparable to the foregoing.
 
“Other List” has the meaning assigned to such term in Section 6.14.
 
“Participant” has the meaning assigned to such term in Section 9.10(d).
 
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA.
 
“Pension Plan” means a “pension plan,” as such term is defined in Section 3(2)
of ERISA, which is subject to Title IV of ERISA (other than a Multiemployer
Plan) and to which any Loan Party or any ERISA Affiliate may have liability,
including any liability by reason of having been a substantial employer within
the meaning of Section 4063 of ERISA at any time during the preceding five
years, or by reason of being deemed to be a contributing sponsor under Section
4069 of ERISA.
 
“Permitted Acquisition” means any acquisition by a Borrower or a Subsidiary Loan
Party of a Person, business or division relating to a business (or in the case
of the acquisition of a Person, substantially all of such Person’s activities
constitute a business permitted to be conducted by the Borrowers and their
Subsidiaries in accordance with Section 6.03) permitted to be conducted by the
Borrowers and their Subsidiaries in accordance with Section 6.03, provided that
the following conditions are met: (a) immediately prior to, and after giving
effect to, such acquisition (and any indebtedness incurred in connection
therewith) on a pro forma basis as if such acquisition had been consummated on
the first day of the immediately preceding Test Period, no Default shall have
occurred and be continuing and the Borrowers shall have demonstrated compliance
with the Financial Covenants, (b) at all times when the Total Net Leverage Ratio
equals or exceeds 4.0 to 1.0, the total cash consideration (including any
assumed Indebtedness) in respect of all Permitted Acquisitions shall not exceed
$250.0 million in the aggregate (the “Acquisition Limit”) following the
Effective Date (it being understood that, (1) to the extent that Available
Proceeds are available, the Borrowers may also elect to expend such Available
Proceeds pursuant to Section 6.04(xi) and (2) to the extent that Cumulative
Available Cash is available, the Borrowers may also elect to expend such
Cumulative Available Cash pursuant to Section 6.04(xiv)); provided, however,
that the Acquisition Limit shall not apply to any acquisition or series of
acquisitions (A) which causes the Total Net Leverage Ratio calculated on a pro
forma basis (and after giving effect to any indebtedness incurred in connection
with such acquisition) to be lower than the Total Net Leverage Ratio calculated
immediately prior to giving effect to such acquisition (and such indebtedness)
or (B) which is consummated at any time when the Total Net Leverage Ratio is
less than 4.0 to 1.0; (c) any Person acquired in such acquisition becomes a
Subsidiary Loan Party and grants a security interest in its assets to the extent
required by Section 5.11 or if such acquisition consists of Property other than
Equity Interests of a Person that becomes a Subsidiary, the Borrowers or the
Subsidiary Loan Parties acquiring such Property comply with Section 5.11; (d)
such acquisition was not commenced or at any time conducted as a “hostile”
transaction; and (e) the Borrowers or such Subsidiary Loan Party shall give
fifteen (15) days prior written notice to the Administrative Agent of such
acquisition.
 
21

--------------------------------------------------------------------------------


 
“Permitted Asset Swap” means a transfer of assets consisting primarily of local
exchange carrier access lines and related assets by a Loan Party in which the
consideration received therefrom consists of assets consisting primarily of
local exchange carrier access lines and related assets (other than cash) that
will be used in its business; provided that (a) the fair market value (as
determined in good faith by the board of directors of such Loan Party) of the
assets so transferred shall not exceed the fair market value (determined as
provided in the preceding parenthetical) of the assets so received and (b) the
fair market value (as determined in good faith by the board of directors of such
Loan Party) of the assets transferred pursuant to all such transactions
following the Effective Date shall not exceed (determined solely as of the date
of any transfer) 15% of consolidated tangible assets (as shown on the
consolidated balance sheet of Holdings most recently delivered to the Lenders
and the Administrative Agent pursuant to Section 5.01).
 
“Permitted Holders” means (a) any of Richard A. Lumpkin, his spouse, ancestors,
siblings, descendants (including children or grandchildren by adoption) and the
descendants of any of his siblings; (b) in the event of the incompetence or
death of any of the Persons described in clause (a), such Person’s estate,
executor, administrator, committee or other personal representative, in each
case who at any particular date shall beneficially own or have the right to
acquire, directly or indirectly, Equity Interests of Holdings; (c) any trust
created for the benefit of the Persons described in clause (a) or (b) or any
trust for the benefit of any such trust; or (d) any investment entity a majority
of the voting Equity Interests of which are owned by any of the Persons
described in clause (a), (b) or (c).
 
“Permitted Investments” means:
 
(a) marketable direct obligations issued by, or unconditionally guaranteed by,
the United States Government or issued by any agency or instrumentality thereof
and backed by the full faith and credit of the United States of America, in each
case maturing within one year from the date of acquisition thereof;
 
(b) marketable direct obligations issued by any State of the United States of
America or any political subdivision of any such State or any public
instrumentality thereof maturing within one year from the date of acquisition
thereof and, at the time of acquisition, having one of the two highest ratings
obtainable from either S&P or Moody’s;
 
22

--------------------------------------------------------------------------------


 
(c) commercial paper maturing no more than nine months from the date of creation
thereof and, at the time of acquisition, having a rating of at least A-1 from
S&P or at least P-1 from Moody’s;
 
(d) time deposits, demand deposits, certificates of deposit, Eurodollar time
deposits or bankers’ acceptances maturing within one year from the date of
acquisition thereof or overnight bank deposits, in each case, issued by any bank
organized under the laws of the United States of America or any State thereof or
the District of Columbia or any U.S. branch of a foreign bank having at the date
of acquisition thereof combined capital and surplus of not less than $500.0
million;
 
(e) repurchase obligations with a term of not more than 90 days for underlying
securities of the types described in clause (a) above entered into with any bank
meeting the qualifications specified in clause (d) above;
 
(f) investments in money market funds which invest substantially all their
assets in securities of the types described in clauses (a) through (e) above;
 
(g) demand deposits with First Mid-Illinois Bank & Trust, N.A., Mattoon,
Illinois;
 
(h) repurchase obligations with a term of not more than 90 days for underlying
securities of the types described in clause (a) above (which repurchase
obligations are secured by the underlying security) entered into with First
Mid-Illinois Bank & Trust, N.A., Mattoon, Illinois; and
 
(i) investments in so-called “auction rate securities” rated AAA by S&P or Aaa
by Moody’s and which have an interest rate reset date not more than 90 days from
the date of acquisition thereof.
 
“Permitted Lien” has the meaning assigned to such term in Section 6.02.
 
“Permitted Refinancing” shall mean, with respect to any Indebtedness, any
refinancing thereof; provided, however, that (a) no Default shall have occurred
and be continuing or would arise therefrom, (b) any such refinancing
Indebtedness shall (i) either (x) not have covenants, defaults, rights or
remedies more burdensome in the aggregate to the obligor than the Indebtedness
being refinanced or (y) not have covenants, defaults, rights or remedies more
burdensome than the corresponding provisions of this Agreement, (ii) not have a
stated maturity or Weighted Average Life to Maturity that is shorter than the
Indebtedness being refinanced, (iii) be at least as subordinate to the
Obligations as the Indebtedness being refinanced (and unsecured if the
refinanced Indebtedness is unsecured), (iv) not require the payment of cash
interest earlier than was required by the terms of the Indebtedness being
refinanced, and (v) except in the case of a refinancing of Indebtedness of the
type referred to in Section 6.01(a)(ii) to the extent the excess principal
amount could be incurred pursuant to Section 6.01(a)(xviii), be in an initial
principal amount that does not exceed the principal amount so refinanced, plus
all accrued and unpaid interest thereon, plus any reasonable premium and other
payments required to be paid in connection with such refinancing (as determined
by the Borrower Representative), plus in either case, the amount of reasonable
expenses of the Loan Parties or any of their Subsidiaries incurred in connection
with such refinancing, and (c) the sole obligors and/or guarantors on such
refinancing Indebtedness shall be the obligors and/or guarantors on such
Indebtedness being refinanced.
 
23

--------------------------------------------------------------------------------


 
“Person” means any natural person, corporation, trust, joint venture,
association, company, partnership, limited liability company or government, or
any agency or political subdivision thereof.
 
“Plan” means any Pension Plan or Welfare Plan.
 
“Post-Closing Agreement” means the Agreement Regarding Post-Closing Matters,
dated as of December 31, 2007 by and among Holdings, the Borrowers and the
Administrative Agent.
 
“PPUC” means the Pennsylvania Public Utilities Commission and any successor
organization performing similar regulatory functions.
 
“Preferred Stock” means, with respect to any Person, any and all preferred or
preference Equity Interests (however designated) of such Person whether or not
outstanding or issued on the Effective Date.
 
“Prepayment Date” has the meaning assigned to such term in Section 2.05(e).
 
“Prior Liens” shall mean, with respect to each Mortgaged Property, the
exceptions to title described in the Title Policy insuring the Lien of the
Mortgage thereon.
 
“Pro Rata Percentage” of any Revolving Lender at any time means the percentage
of the aggregate Available Revolving Credit Commitment represented by such
Lender’s Available Revolving Credit Commitment.
 
“Projected Financial Statements” has the meaning assigned to such term in
Section 3.15(b).
 
“Property” means any right, title or interest in or to property or assets of any
kind whatsoever, whether real, personal or mixed and whether tangible or
intangible and including any ownership interests of any Person.
 
“Proposed Reorganization” means a reorganization of Holdings and its
Subsidiaries pursuant to which any Borrower may merge with and into Holdings,
provided that:
 
(a) after giving effect to the reorganization, (A) at least one Borrower shall
continue to exist and remain directly liable for the Obligations and (B) the
Borrowers shall own, directly or indirectly, the same percentage of the Equity
Interests of the remaining Subsidiaries after giving effect to the
reorganization as were owned by the Borrowers prior to giving effect the
reorganization;
 
(b) Holdings shall survive and shall continue to Guarantee the Obligations and
own all of the Equity Interests of the remaining Borrowers;
 
(c)  none of the outstanding Indebtedness of Holdings shall become recourse to
any of the remaining Borrowers or their Subsidiaries as a result of such
reorganization; and
 
(d) the terms and conditions of such reorganization shall be reasonably
acceptable to the Administrative Agent.
 
“Real Property” means all right, title and interest of Holdings or any of its
respective Domestic Subsidiaries in and to a parcel of real property owned,
leased or operated (including, without limitation, any leasehold estate) by any
Loan Party or any of its respective Domestic Subsidiaries together with, in each
case, all improvements and appurtenant fixtures, equipment, personal property,
easements and other property and rights incidental to the ownership, lease or
operation thereof.
 
24

--------------------------------------------------------------------------------


 
“Refinancing” means, collectively, (a) the financing of a portion of the
consideration for the Merger and (b) the repayment of all Indebtedness of the
Target and its Subsidiaries and of Holdings and its Subsidiaries other than
Indebtedness to remain outstanding.
 
“Register” has the meaning assigned to such term in Section 9.10(c).
 
“Regulation U” means Regulation U of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.
 
“Regulation X” means Regulation X of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.
 
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, trustees, employees, agents
and advisors of such Person and such Person’s Affiliates.
 
“Release” means any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, dumping, disposing, depositing,
dispersing, emanating or migrating of any Hazardous Material in, into, onto or
through the Environment.
 
“Remedial Action” means (a) “remedial action” as such term is defined in CERCLA,
42 U.S.C. Section 9601(24), and (b) all other actions required by any
Governmental Authority or voluntarily undertaken to: (i) clean up, remove,
treat, abate or otherwise take corrective action to address any Hazardous
Material in the Environment; (ii) prevent the Release or threat of Release, or
minimize the further Release of any Hazardous Material so it does not migrate or
endanger or threaten to endanger public health, welfare or the Environment; or
(iii) perform studies and investigations in connection with, or as a
precondition to, (i) or (ii) above.
 
“Requirement of Law” means, as to any Person, any law, treaty, rule or
regulation or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or assets or to which such Person or any of its property or assets is
subject.
 
“Requisite Class Lenders” means, at any time of determination:
 
(a)  for the Class of Term Lenders, Term Lenders holding more than fifty percent
(50%) of the aggregate Term Loans of all Term Lenders (provided that, solely for
the purposes of this definition, with respect to the Delayed Draw Term Loans,
prior to the Delayed Draw Term Loan Funding Date, the aggregate amount of the
Delayed Draw Term Loan Commitment shall be deemed to be “outstanding”); provided
that if any single Term Lender, together with its Affiliates (collectively for
the purpose of this definition, an “Affiliated Term Lender Group”), holds more
than fifty percent (50%) of the aggregate Term Loans of all Term Lenders
(subject to the parenthetical above), then Requisite Class Lenders for the
purpose of this clause (a) shall be comprised of no less than (i) the Affiliated
Term Lender Group plus (ii) the lesser of (A) three (3) other Term Lenders and
(B) all other Term Lenders (it being agreed that if there are no other Term
Lenders, then the Affiliated Term Lender Group shall comprise Requisite Class
Lenders for the purpose of this clause (a)); and
 
25

--------------------------------------------------------------------------------


 
(b)  for the Class of Revolving Lenders, Revolving Lenders holding more than
fifty percent (50%) of the aggregate outstanding amount of the Revolving Credit
Commitments or, after the Revolving Credit Maturity Date, the Revolving Credit
Exposure of all Revolving Lenders; provided that if any single Revolving Lender,
together with its Affiliates (collectively for the purpose of this definition,
an “Affiliated Revolving Lender Group”), holds more than fifty percent (50%) of
the aggregate outstanding amount of the Revolving Credit Commitments or, after
the Revolving Credit Maturity Date, the Revolving Credit Exposure of all
Revolving Lenders, then Requisite Class Lenders for the purpose of this clause
(b) shall be comprised of no less than (i) the Affiliated Lender Group plus (ii)
the lesser of (A) two (2) other Revolving Lenders and (B) all other Revolving
Lenders (it being agreed that if there are no other Revolving Lenders, then the
Affiliated Revolving Lender Group shall comprise Requisite Class Lenders for the
purpose of this clause (b)).
 
“Requisite Delayed Draw Term Loan Lenders” means, at any time, Delayed Draw Term
Lenders having more than fifty percent (50%) of the aggregate amount of the
Delayed Draw Term Loan Commitment; provided that if any single Delayed Draw Term
Lender, together with its Affiliates (collectively for the purpose of this
definition, an “Affiliated Lender Group”), holds more than fifty percent (50%)
of the aggregate amount of the Delayed Draw Term Loan Commitment, then Requisite
Delayed Draw Term Loan Lenders shall be comprised of no less than (i) the
Affiliated Lender Group plus (ii) the lesser of (A) three (3) other Delayed Draw
Term Loan Lenders and (B) all other Delayed Draw Term Loan Lenders (it being
agreed that if there are no other Delayed Draw Term Loan Lenders, then the
Affiliated Lender Group shall comprise Requisite Delayed Draw Term Loan
Lenders).
 
“Requisite Lenders” means, at any time, Lenders having more than fifty percent
(50%) of the sum of (a) the aggregate amount of the Revolving Credit Commitments
or, after the Revolving Credit Maturity Date, the Revolving Credit Exposure, and
(b) the aggregate outstanding amount of all Term Loans (provided that, solely
for the purposes of this definition, with respect to the Delayed Draw Term
Loans, prior to the Delayed Draw Term Loan Funding Date, the aggregate amount of
the Delayed Draw Term Loan Commitment shall be deemed to be “outstanding”);
provided that if any single Lender, together with its Affiliates (collectively
for the purpose of this definition, an “Affiliated Lender Group”), holds more
than fifty percent (50%) of the sum of (a) the aggregate amount of the Revolving
Credit Commitments or, after the Revolving Credit Maturity Date, the Revolving
Credit Exposure, and (b) the aggregate outstanding amount of all Term Loans,
then Requisite Lenders shall be comprised of no less than (i) the Affiliated
Lender Group plus (ii) the lesser of (A) five (5) other Lenders and (B) all
other Lenders (it being agreed that if there are no other Lenders, then the
Affiliated Lender Group shall comprise Requisite Lenders).
 
“Requisite Revolving Lenders” means, collectively, Revolving Lenders having more
than fifty percent (50%) of the aggregate outstanding amount of the Revolving
Credit Commitments or, after the Revolving Credit Maturity Date, the Revolving
Credit Exposure; provided that if any single Revolving Lender, together with its
Affiliates (collectively for the purpose of this definition, an “Affiliated
Lender Group”), holds more than fifty percent (50%) of the aggregate outstanding
amount of the Revolving Credit Commitments or, after the Revolving Credit
Maturity Date, the Revolving Credit Exposure, then Requisite Revolving Lenders
shall be comprised of no less than (i) the Affiliated Lender Group plus (ii) the
lesser of (A) two (2) other Revolving Lenders and (B) all other Revolving
Lenders (it being agreed that if there are no other Revolving Lenders, then the
Affiliated Lender Group shall comprise Requisite Revolving Lenders).
 
“Restricted Payment” means any direct or indirect dividend or other distribution
(whether in cash, securities or other property) with respect to any Equity
Interests or Equity Rights in Holdings or any of its Subsidiaries, or any
payment (whether in cash, securities or other property), including any sinking
fund or similar deposit, on account of the purchase, redemption, retirement,
acquisition, cancellation or termination of any Equity Interests or Equity
Rights in Holdings or any of its Subsidiaries.
 
26

--------------------------------------------------------------------------------


 
“Revolving Credit Borrowing” means a Borrowing comprised of Revolving Loans.
 
“Revolving Credit Borrowing Request” means a Borrowing Request in connection
with a Revolving Credit Borrowing.
 
“Revolving Credit Commitment” means, with respect to each Revolving Lender, the
commitment of such Revolving Lender to make Revolving Loans and to acquire
participations in Letters of Credit and Swingline Loans hereunder, expressed in
each case as an amount representing the maximum principal amount of such
Revolving Lender’s Revolving Credit Exposure hereunder, as the same may be
reduced from time to time pursuant to the provisions of this Agreement. The
aggregate amount of the Revolving Lenders’ Revolving Credit Commitments as of
the Effective Date is $50.0 million.
 
“Revolving Credit Commitment Period” means the period from and including the
Effective Date to but not including the Revolving Credit Maturity Date or any
earlier date on which the Revolving Credit Commitments to make Revolving Loans
pursuant to Section 2.01 shall terminate as provided herein.
 
“Revolving Credit Exposure” means with respect to any Revolving Lender at any
time, the sum of (a) the aggregate principal amount at such time of all
outstanding Revolving Loans of such Revolving Lender, plus (b) such Revolving
Lender’s LC Exposure at such time, plus (c) such Revolving Lender’s Commitment
Percentage of the aggregate principal amount at such time of all outstanding
Swingline Loans.
 
“Revolving Credit Maturity Date” means December 31, 2013.
 
“Revolving Lender” means a Lender with a commitment to make Revolving Loans or
with any Revolving Credit Exposure, in its capacity as such.
 
“Revolving Loans” means the revolving loans made pursuant to clause (iii) of
Section 2.01(a).
 
“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.
 
“Secured Parties” has the meaning assigned to such term in the Collateral
Agreement.
 
“SDN List” has the meaning assigned to such term in Section 6.14.
 
“SEC” means the Securities and Exchange Commission.
 
“Secured Hedging Provider” means (a) any Person that (i) is a party to a Hedging
Agreement in existence on the Closing Date with a Loan Party or any Subsidiary
or (ii) entered into a Hedging Agreement with a Loan Party or any Subsidiary
while such Person was or before such Person becomes a Lender or an Affiliate of
a Lender, whether or not such Person at any time ceases to be a Lender or an
Affiliate of a Lender, as the case may be, or (b) any assignee of any such
Person described in clause (a) above, which shall be a Lender, an Affiliate of a
Lender, or any other Person otherwise approved by the Administrative Agent (such
approval not to be unreasonably withheld); provided that any Person that is a
Secured Hedging Provider solely by virtue of clause (a)(i) above shall only be
secured with respect to, and to the extent of, the obligations owed to it under
the existing Hedging Agreement to which it is a party.
 
27

--------------------------------------------------------------------------------


 
“Secured Parties” has the meaning assigned to such term in the Collateral
Agreement.
 
“Securities Act” means the Securities Act of 1933, as amended.
 
“Securities Collateral” means all Collateral constituting “Certificated
Securities” as defined in the Collateral Agreement.
 
“Security Documents” means the Collateral Agreement and the Mortgages executed
by the Loan Parties and each other security agreement, collateral agreement or
other instrument or document executed and delivered pursuant to Section 5.11,
5.12 or 5.16 to secure any of the Obligations.
 
“Senior Note Documents” shall mean the Senior Notes, the Senior Notes Indenture
and all other material documents executed and delivered with respect to the
Senior Notes or the Senior Notes Indenture, as in effect on the Effective Date
and as the same may be modified, supplemented, restated and/or amended from time
to time in accordance with the terms hereof and thereof.
 
“Senior Note Redemption” means the repurchase or redemption in full of the
Senior Notes pursuant to Section 6.10(b)(iv).
 
“Senior Notes” means $200.0 million initial aggregate principal amount of 9.75%
Senior Notes due 2012 (of which $130.0 million aggregate principal amount
remains outstanding as of the Effective Date) of Holdings issued on April 14,
2004, including the senior notes to be issued pursuant to a registered exchange
offer therefor as contemplated in the offering document for the Senior Notes.
 
“Senior Notes Indenture” shall mean the Indenture, dated as of April 14, 2004,
between Holdings, Consolidated Communications Texas Holdings, Inc. and Wells
Fargo Bank, N.A., as trustee, as in effect on the Effective Date and as the same
may be modified, supplemented and/or amended from time to time in accordance
with the terms hereof and thereof.
 
“Solvent” means, as to the Borrowers and their respective Subsidiaries on a
particular date, that any such Person (a) has capital sufficient to carry on its
business and transactions and all business and transactions in which it is about
to engage and is able to pay its debts as they mature, (b) has assets having a
value, both at fair valuation and at present fair saleable value, greater than
the amount required to pay its probable liabilities (including contingencies),
and (c) does not believe that it will incur debts or liabilities beyond its
ability to pay such debts or liabilities as they mature.
 
“Statutory Reserve Rate” means a fraction (expressed as a decimal and rounded
upwards, if necessary, to the next higher 1/100th of 1%) the numerator of which
is the number one and the denominator of which is the number one minus the
aggregate (expressed as a decimal and rounded upwards, if necessary, to the next
higher 1/100th of 1%) of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by any Governmental Authority of the United States or of the
jurisdiction of such currency or any jurisdiction to which banks in such
jurisdiction are subject for any category of deposits or liabilities customarily
used to fund loans. Such reserve percentages shall include those imposed
pursuant to such Regulation D. The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.
 
28

--------------------------------------------------------------------------------


 
“Subject Payments” means, for any period, the aggregate amount of any (a)
Restricted Payment made pursuant to Section 6.07(iii), (b) redemptions or
repurchases of Indebtedness pursuant to Section 6.10(b)(iii) or (c) Investments
pursuant to Section 6.04(xiv) during such period.
 
“Subsidiary” means, with respect to any Person, (a) any corporation of which
more than 50% of the outstanding capital stock having ordinary voting power to
elect a majority of the board of directors of such corporation (irrespective of
whether at the time capital stock of any other class or classes of such
corporation shall or might have voting power upon the occurrence of any
contingency) is at the time directly or indirectly owned by such Person, by such
Person and one or more other Subsidiaries of such Person, or by one or more
other Subsidiaries of such Person; (b) any partnership of which more than 50% of
the outstanding partnership interests having the power to act as a general
partner of such partnership (irrespective of whether at the time any partnership
interests other than general partnership interests of such partnership shall or
might have voting power upon the occurrence of any contingency) are at the time
directly or indirectly owned by such Person, by such Person and one or more
other Subsidiaries of such Person, or by one or more other Subsidiaries of such
Person; or (c) any other legal entity the accounts of which would or should be
consolidated with those of such Person on a consolidated balance sheet of such
Person prepared in accordance with GAAP. Unless otherwise indicated, when used
in this Agreement, the term “Subsidiary” shall refer to a Subsidiary of the
Borrowers.
 
“Subsidiary Loan Party” means each of the Borrowers’ Domestic Subsidiaries that
guarantee the Obligations pursuant to the Guaranty Agreement.
 
“Swingline Commitment” means the commitment of the Swingline Lender to make
Loans pursuant to Section 2.04.
 
“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any
Revolving Lender at any time shall be its Commitment Percentage of the total
Swingline Exposure at such time.
 
“Swingline Lender” means Wachovia, in its capacity as lender of Swingline Loans.
 
“Swingline Loan” has the meaning assigned to such term in Section 2.04(a).
 
“Swingline Sublimit” has the meaning assigned to such term as Section 2.04(a).
 
“Synergy Cost Savings” shall mean cost savings identified on Schedule 1.01(b),
in an aggregate amount at any one time not to exceed the applicable amount set
forth on Schedule 1.01(b) (which in any event shall not exceed $6.9 million at
any one time), to be realized by the Loan Parties in connection with the Merger
and which are attributable to the integration of the operations and businesses
of the Borrowers and their respective Subsidiaries, on the one hand, and the
Target and its Subsidiaries, on the other hand.
 
“Taking” means any taking of any Property of Holdings or any of its Subsidiaries
or any portion thereof, in or by condemnation or other eminent domain
proceedings pursuant to any law, general or special, or by reason of the
temporary requisition or use of any Property of Holdings or any Subsidiary or
any portion thereof, by any Governmental Authority.
 
“Target” has the meaning assigned to such term in the preamble to this
Agreement.
 
“Taxes” has the meaning assigned to such term in Section 2.16(a).
 
29

--------------------------------------------------------------------------------


 
“Term Borrowing” means, as applicable, (a) an Initial Term Borrowing, (b) a
Delayed Draw Term Borrowing or (c) an Incremental Term Borrowing. 
 
“Term Borrowing Request” means a Borrowing Request in connection with a Term
Borrowing.
 
“Term Lenders” means the collective reference to the Initial Term Lenders, the
Delayed Draw Term Lenders and, without duplication, the Incremental Term
Lenders.
 
“Term Loan Commitments” means the collective reference to the Initial Term Loan
Commitments, the Delayed Draw Term Loan Commitments and the Incremental Term
Commitments. 
 
“Term Loan Commitments Increase Effective Date” shall have the meaning assigned
to such term in Section 2.21(b).
 
“Term Loan Maturity Date” means December 31, 2014.
 
“Term Loans” means the collective reference to the Initial Term Loans, the
Delayed Draw Term Loans and the Incremental Term Loans.
 
“Terminated Lender” has the meaning assigned thereto in Section 2.20.
 
“Termination Value” means, in respect of any one or more Hedging Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Hedging Agreements, (a) for any date on or after the
date such Hedging Agreements have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Hedging Agreements, as determined based upon
one or more mid-market or other readily available quotations provided by any
recognized dealer in such Hedging Agreements (which may include a Lender or any
Affiliate of a Lender).
 
“Test Period” means the four consecutive complete Fiscal Quarters of Holdings
and its Subsidiaries then last ended as of each Fiscal Quarter end referred to
in Sections 6.11 and 6.12 or otherwise indicated. Compliance with such covenants
shall be tested, as of the end of each Test Period, on the date on which the
financial statements pursuant to Section 5.01(a) or (b) have been, or should
have been, delivered for the applicable fiscal period.
 
“Title Company” means Chicago Title or such other title insurance or abstract
company as shall be approved by the Administrative Agent.
 
“Title Policy” means the title policy referred to in Section 4.01(d)(ii).
 
“Total Net Debt” means, at any date, Consolidated Indebtedness as of such date,
net of the lesser of (a) the amount of cash and cash equivalents in excess of
$5.0 million reflected on a consolidated balance sheet of Holdings as of such
date other than any such amount that would be classified, in accordance with
GAAP, as “restricted cash” (and excluding the cash and cash equivalents of any
Subsidiary that is not a Loan Party to the extent such Subsidiary would be
prohibited on such date from distributing such cash to a Loan Party) and (b)
$25.0 million.
 
“Total Net Leverage Ratio” means, at any date, the ratio of (a) Total Net Debt
as of such date to (b) Consolidated EBITDA for the Test Period most recently
ended.
 
30

--------------------------------------------------------------------------------


 
“Total Revolving Credit Commitment” means, at any time, the aggregate amount of
the Revolving Credit Commitments, as in effect at such time.
 
“TPUC” means the Texas Public Utilities Commission and any successor
organization performing similar regulatory functions.
 
“Trade Date” has the meaning assigned thereto in the Assignment and Assumption.
 
“Transactions” means the Financing Transactions and the Merger.
 
“Transferee” has the meaning assigned thereto in Section 2.16(a).
 
“Trigger Date” means the date on which a Compliance Certificate for the first
full Fiscal Quarter ending after the Effective Date shall have been received by
the Administrative Agent pursuant to Section 5.01(b) or (c).
 
“TXU Borrower” has the meaning ascribed to such term in the preamble to this
Agreement.
 
“Type,” when used in respect of any Loan or Borrowing, refers to the Rate by
reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined. For purposes hereof, “Rate” shall include the Adjusted
LIBO Rate and the Alternate Base Rate.
 
“UCC” shall mean the Uniform Commercial Code as in effect in the applicable
state or jurisdiction.
 
“Unrefunded Swingline Loans” has the meaning assigned thereto in Section
2.04(c).
 
“Wachovia” means Wachovia Bank, National Association, a national banking
association, and its successors.
 
“Weighted Average Life to Maturity” shall mean, when applied to any Indebtedness
at any date, the number of years obtained by dividing (a) the original aggregate
principal amount of such Indebtedness into (b) the sum of the total of the
products obtained by multiplying (i) the amount of each scheduled installment,
sinking fund, serial maturity or other required payment of principal including
payment at final maturity, in respect thereof, by (ii) the number of years
(calculated to the nearest one-twelfth) which will elapse between such date and
the making of such payment.
 
“Welfare Plan” means a “welfare plan,” as such term is defined in Section 3(1)
of ERISA, that is maintained or contributed to by a Loan Party or any Subsidiary
or with respect to which a Loan Party or any Subsidiary could incur liability.
 
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part 1 of Subtitle E of Title IV of ERISA.
 
Section 1.02 Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Loan”). Borrowings also may be classified and referred to
by Class (e.g., a “Revolving Credit Borrowing”) or by Type (e.g., a “Eurodollar
Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving Credit
Borrowing”).
 
31

--------------------------------------------------------------------------------


 
Section 1.03 Terms Generally. (a) The definitions in Section 1.01 shall apply
equally to both the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” All references
herein to Articles, Sections, Exhibits and Schedules shall be deemed references
to Articles and Sections of, and Exhibits and Schedules to, this Agreement
unless the context shall otherwise require. Except as otherwise expressly
provided herein, (i) any reference in this Agreement to any Loan Document means
such document as amended, restated, supplemented or otherwise modified from time
to time and (ii) all terms of an accounting or financial nature shall be
construed in accordance with GAAP, as in effect from time to time; provided that
for purposes of determining compliance with the covenants contained in Article
VI, all accounting terms herein shall be interpreted and all accounting
determinations hereunder shall be made in accordance with GAAP as in effect on
the Effective Date and applied on a basis consistent with the application used
in the financial statements referred to in Section 3.05.
 
(b) If any payment under this Agreement or any other Loan Document shall be due
on any day that is not a Business Day, the date for payment shall be extended to
the next succeeding Business Day, and in the case of any payment accruing
interest, interest thereon shall be paid for the period of such extension.
 
Section 1.04 UCC Terms. Terms defined in the UCC in effect on the Effective Date
and not otherwise defined herein shall, unless the context otherwise indicates,
have the meanings provided by those definitions. Subject to the foregoing, the
term “UCC” refers, as of any date of determination, to the UCC then in effect.
 
Section 1.05 Rounding. Any financial ratios required to be maintained by the
Borrowers pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).
 
Section 1.06 References to Agreement and Laws. Unless otherwise expressly
provided herein, (a) references to formation documents, governing documents,
agreements (including the Loan Documents) and other contractual instruments
shall be deemed to include all subsequent amendments, restatements, extensions,
supplements and other modifications thereto, but only to the extent that such
amendments, restatements, extensions, supplements and other modifications are
not prohibited by any Loan Document; and (b) references to any Applicable Law
shall include all statutory and regulatory provisions consolidating, amending,
replacing, supplementing or interpreting such Applicable Law.
 
Section 1.07 Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).
 
Section 1.08 Letter of Credit Amounts. Unless otherwise specified, all
references herein to the amount of a Letter of Credit at any time shall be
deemed to mean the maximum face amount of such Letter of Credit after giving
effect to all increases thereof contemplated by such Letter of Credit, whether
or not such maximum face amount is in effect at such time.
 
32

--------------------------------------------------------------------------------


 
ARTICLE II
 
THE CREDITS
 
Section 2.01 Credit Commitments. (a) Subject to the terms and conditions hereof:
 
(i) Each Initial Term Lender severally agrees to make an Initial Term Loan in
Dollars to the Borrowers on the Effective Date in a principal amount not to
exceed each such Initial Lender’s Initial Term Loan Commitment.
 
(ii) Each Delayed Draw Term Lender severally agrees to make a Delayed Draw Term
Loan in Dollars to the Borrowers on the Delayed Draw Funding Date in a principal
amount not to exceed each such Delayed Draw Lender’s Delayed Draw Term
Commitment. If the Delayed Draw Term Loan Funding Date shall not have occurred
on or prior to the Delayed Draw Funding Deadline, the Delayed Draw Term Loan
Commitment of each Delayed Draw Lender shall terminate on the Delayed Draw
Funding Deadline.
 
(iii) Each Revolving Lender severally agrees to make Revolving Loans in Dollars
to the Borrowers from time to time during the Revolving Credit Commitment
Period.
 
(b) Amounts repaid or prepaid in respect of Term Loans may not be reborrowed.
During the Revolving Credit Commitment Period the Borrowers may use the
Revolving Credit Commitments by borrowing, prepaying the Revolving Loans in
whole or in part, and reborrowing, all in accordance with the terms and
conditions hereof. Notwithstanding anything to the contrary contained in this
Agreement, in no event may Revolving Loans be borrowed under this Article II if,
after giving effect thereto (and to any concurrent repayment or prepayment of
Loans), (i) the Aggregate Revolving Credit Exposure would exceed the Total
Revolving Credit Commitment then in effect or (ii) the Revolving Credit Exposure
of any Revolving Lender would exceed such Revolving Lender’s Revolving Credit
Commitment.
 
(c) The Revolving Loans and the Term Loans may from time to time be (i)
Eurodollar Loans, (ii) ABR Loans or (iii) a combination thereof, as determined
by the Borrower Representative and notified to the Administrative Agent in
accordance with Sections 2.02 and 2.03.
 
(d) Each Loan (other than a Swingline Loan) shall be made as part of a Borrowing
consisting of Loans of the same Class and Type made by the Lenders ratably in
accordance with their respective Commitments of the applicable Class. The
failure of any Lender to make any Loan required to be made by it shall not
relieve any other Lender of its obligations hereunder; provided that the
Commitments of the Lenders are several and no Lender shall be responsible for
any other Lender’s failure to make Loans as required.
 
Section 2.02 Procedure for Borrowing. (a) The Borrowers may borrow under the
Revolving Credit Commitments or the Term Loan Commitments (other than an
Incremental Term Loan Commitment) (subject, in each case, to the limitations in
Section 2.01(b)) by the Borrower Representative giving the Administrative Agent
notice substantially in the form of Exhibit A (a “Borrowing Request”), which
notice must be received by the Administrative Agent prior to (a) 11:00 a.m.,
three Business Days prior to the requested Borrowing Date, in the case of a
Eurodollar Borrowing, or (b) 11:00 a.m., on the Business Day prior to the
requested Borrowing Date, in the case of an ABR Borrowing. The Borrowing Request
for each Borrowing shall specify (i) whether the requested Borrowing is to be a
Revolving Credit Borrowing, an Initial Term Borrowing or a Delayed Draw Term
Borrowing, (ii) the amount to be borrowed, (iii) the requested Borrowing Date
(which must be the Effective Date in the case of a Initial Term Loan or the
Delayed Draw Term Loan Funding Date in the case of a Delayed Draw Term Loan),
(iv) whether the Borrowing is to be of Eurodollar Loans or ABR Loans, (v) if the
Borrowing is to be of Eurodollar Loans, the length of the initial Interest
Period therefor, and (vi) the location and number of the account to which funds
are to be disbursed, which shall comply with the requirements of this Agreement.
If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower making such
Borrowing Request shall be deemed to have selected an Interest Period of one
month’s duration.
 
33

--------------------------------------------------------------------------------


 
(b) Each Borrowing shall be in a minimum aggregate principal amount of (i) in
the case of a Term Borrowing, $5.0 million or an integral multiple of $1.0
million in excess thereof (or, if not an integral multiple of $1.0 million, the
aggregate amount of the Term Loan Commitments (other than the Incremental Term
Loan Commitments)) or (ii) in the case of a Revolving Credit Borrowing, $3.0
million or an integral multiple of $1.0 million in excess thereof (or, if less,
the aggregate amount of the then Available Revolving Credit Commitments).
 
(c) Upon receipt of an Initial Term Borrowing Request, the Administrative Agent
shall promptly notify each Initial Term Lender of the aggregate amount of the
Initial Term Borrowing and of the amount of such Initial Term Lender’s pro rata
portion thereof. Each such Initial Term Lender will make its Initial Term Loan
Commitment available to the Administrative Agent for the account of the
Borrowers at the Administrative Agent’s Office prior to 10:00 a.m. on the
Effective Date in funds immediately available to the Administrative Agent. Each
Initial Term Loan shall be funded by each Initial Term Lender in a principal
amount equal to such Initial Term Lender’s Initial Term Loan Commitment. Upon
the funding by each Initial Term Lender of that portion of the Initial Term Loan
to be funded by it, such Initial Term Lender’s Initial Term Loan Commitment
shall terminate.
 
(d) Upon receipt of a Delayed Draw Term Borrowing Request, the Administrative
Agent shall promptly notify each Delayed Draw Term Lender of the aggregate
amount of the Delayed Draw Term Borrowing and of the amount of such Delayed Draw
Term Lender’s pro rata portion thereof. Each such Delayed Draw Term Lender will
make its Delayed Draw Term Loan Commitment available to the Administrative Agent
for the account of the Borrowers at the Administrative Agent’s Office prior to
10:00 a.m. on the Delayed Draw Term Loan Funding Date in funds immediately
available to the Administrative Agent. Each Delayed Draw Term Loan shall be
funded by each Delayed Draw Term Lender in a principal amount equal to such
Delayed Draw Term Lender’s Delayed Draw Term Loan Commitment. Upon the funding
by each Delayed Draw Term Lender of that portion of the Delayed Draw Term Loan
to be funded by it, such Delayed Draw Term Lender’s Delayed Draw Term Loan
Commitment shall terminate.
 
(e) Upon receipt of a Revolving Credit Borrowing Request, the Administrative
Agent shall promptly notify each Revolving Lender of the aggregate amount of
such Revolving Credit Borrowing and of the amount of such Revolving Lender’s
pro rata portion thereof, which shall be based on the respective Available
Revolving Credit Commitments of all the Revolving Lenders. Each Revolving Lender
will make the amount of its pro rata portion of each such Revolving Credit
Borrowing available to the Administrative Agent for the account of the Borrowers
at the Administrative Agent’s Office prior to 1:00 p.m. on the Borrowing Date
requested by the Borrower Representative in funds immediately available to the
Administrative Agent. Amounts so received by the Administrative Agent will
promptly be made available to the Borrower Representative by the Administrative
Agent crediting the account of the Borrower Representative identified in the
most recent notice substantially in the form of Exhibit I (a “Notice of Account
Designation”) delivered by the Borrower Representative to the Administrative
Agent with the aggregate of the amounts made available to the Administrative
Agent by the Revolving Lenders and in like funds as received by the
Administrative Agent; provided that if on the Borrowing Date of any Revolving
Loans to be made to the Borrowers, any Swingline Loans made to the Borrowers or
LC Disbursements for the account of the Borrowers shall be then outstanding, the
proceeds of such Revolving Loans shall first be applied to pay in full such
Swingline Loans or LC Disbursements, with any remaining proceeds to be made
available to the Borrowers as provided above; and provided further that ABR
Revolving Loans made to finance the reimbursement of an LC Disbursement as
provided in Section 2.06(e) shall be remitted by the Administrative Agent to the
Issuing Bank.
 
34

--------------------------------------------------------------------------------


 
Section 2.03 Conversion and Continuation Options for Loans. (a) The Borrowers
may elect from time to time to convert (i) Eurodollar Loans to ABR Loans, by the
Borrower Representative giving the Administrative Agent irrevocable prior
written notice of such election in the form attached as Exhibit J (a “Notice of
Conversion/Continuation”) not later than 11:00 a.m. on the Business Day prior to
a requested conversion or (ii) ABR Loans to Eurodollar Loans by the Borrower
Representative giving the Administrative Agent a Notice of
Conversion/Continuation not later than 11:00 a.m. three Business Days prior to a
requested conversion; provided that if any such conversion of Eurodollar Loans
is made other than on the last day of an Interest Period with respect thereto,
the Borrowers shall pay any amounts due to the Lenders pursuant to Section 2.17
as a result of such conversion. Any such Notice of Conversion/Continuation with
respect to the conversion to Eurodollar Loans shall specify the length of the
initial Interest Period or Interest Periods therefor. Upon receipt of any Notice
of Conversion/Continuation the Administrative Agent shall promptly notify each
Lender thereof. All or any part of the outstanding Eurodollar Loans or ABR Loans
may be converted as provided herein; provided that (i) no Loan may be converted
into a Eurodollar Loan when any Default has occurred and is continuing, and (ii)
no Loan may be converted into a Eurodollar Loan after the date that is one month
prior to the Revolving Credit Maturity Date or the Term Loan Maturity Date, as
applicable.
 
(b) Any Eurodollar Loans may be continued as such upon the expiration of the
then current Interest Period with respect thereto by the Borrower Representative
giving prior notice to the Administrative Agent pursuant to a Notice of
Conversion/Continuation, not later than 11:00 a.m. three Business Days prior to
a requested continuation setting forth the length of the next Interest Period to
be applicable to such Loans; provided that no Eurodollar Loan may be continued
as such (i) when any Default has occurred and is continuing, and (ii) after the
date that is one month prior to the Revolving Credit Maturity Date or the Term
Loan Maturity Date, as applicable; and provided, further, that if the Borrower
Representative shall fail to give any required notice as described above in this
Section 2.03 or if such continuation is not permitted pursuant to the preceding
proviso, then such Loans shall be automatically converted to ABR Loans on the
last day of such then expiring Interest Period (in which case the Administrative
Agent shall notify the Borrowers of such conversion).
 
(c) There shall be no more than ten (10) Interest Periods outstanding at any
time with respect to the Eurodollar Loans made to the Borrowers.
 
(d) This Section shall not apply to Swingline Loans.
 
Section 2.04 Swingline Loans. (a) Subject to the terms and conditions hereof,
the Swingline Lender agrees to make swingline loans (individually, a “Swingline
Loan” and collectively, the “Swingline Loans”) to the Borrowers from time to
time during the Revolving Credit Commitment Period in accordance with the
procedures set forth in this Section 2.04, provided that (i) the aggregate
principal amount of all Swingline Loans shall not exceed $5.0 million (the
“Swingline Sublimit”) at any one time outstanding, (ii) the principal amount of
any borrowing of Swingline Loans may not exceed the aggregate amount of the
Available Revolving Credit Commitments of all Revolving Lenders immediately
prior to such borrowing or result in the Aggregate Revolving Credit Exposure
then outstanding exceeding the Total Revolving Credit Commitments then in
effect, and (iii) in no event may Swingline Loans be borrowed hereunder if a
Default shall have occurred and be continuing which shall not have been
subsequently cured or waived. Amounts borrowed under this Section 2.04 may be
repaid and, up to but excluding the Revolving Credit Maturity Date, reborrowed.
All Swingline Loans shall at all times be ABR Loans. The Borrower Representative
shall give the Administrative Agent notice of any Swingline Loan requested
hereunder (which notice must be received by the Administrative Agent prior to
11:00 a.m. on the requested Borrowing Date) specifying (A) the amount to be
borrowed, and (B) the requested Borrowing Date. Upon receipt of such notice, the
Administrative Agent shall promptly notify the Swingline Lender of the aggregate
amount of such borrowing. Not later than 2:00 p.m. on the Borrowing Date
specified in such notice the Swingline Lender shall make such Swingline Loan
available to the Administrative Agent for the account of the Borrowers at the
Administrative Agent’s Office in funds immediately available to the
Administrative Agent. Amounts so received by the Administrative Agent will
promptly be made available to the Borrower Representative by the Administrative
Agent crediting the account of the Borrower Representative identified in the
most recent Notice of Account Designation with the amount made available to the
Administrative Agent by the Swingline Lender (or, in the case of a Swingline
Loan made to finance the reimbursement of an LC Disbursement as provided in
Section 2.06(e), by remittance to the Issuing Bank) and in like funds as
received by the Administrative Agent. Each Borrowing pursuant to this Section
2.04 shall be in a minimum principal amount of $500,000 or an integral multiple
of $100,000 in excess thereof.
 
35

--------------------------------------------------------------------------------


 
(b) Notwithstanding the occurrence of any Default or noncompliance with the
conditions precedent set forth in Article IV or the minimum borrowing amounts
specified in Section 2.02, if any Swingline Loan shall remain outstanding at
10:00 a.m. on the seventh Business Day following the Borrowing Date thereof and
if by such time on such seventh Business Day the Administrative Agent shall have
received neither (i) a Borrowing Request delivered by the Borrower
Representative pursuant to Section 2.02 requesting that Revolving Loans be made
pursuant to Section 2.01 on the immediately succeeding Business Day in an amount
at least equal to the aggregate principal amount of such Swingline Loan, nor
(ii) any other notice satisfactory to the Administrative Agent indicating the
Borrowers’ intent to repay such Swingline Loan on the immediately succeeding
Business Day with funds obtained from other sources, the Administrative Agent
shall be deemed to have received a notice from the Borrower Representative
pursuant to Section 2.02 requesting that ABR Revolving Loans be made pursuant to
Section 2.01 on such immediately succeeding Business Day in an amount equal to
the amount of such Swingline Loan, and the procedures set forth in Section 2.02
shall be followed in making such ABR Revolving Loans; provided that for the
purposes of determining each Revolving Lender’s Pro Rata Percentage with respect
to such Borrowing, the Swingline Loan to be repaid with the proceeds of such
Borrowing shall be deemed to not be outstanding. The proceeds of such ABR
Revolving Loans shall be applied to repay such Swingline Loan.
 
(c) If, for any reason, ABR Revolving Loans may not be, or are not, made
pursuant to paragraph (b) of this Section 2.04 to repay any Swingline Loan as
required by such paragraph, effective on the date such ABR Revolving Loans would
otherwise have been made, each Revolving Lender severally, unconditionally and
irrevocably agrees that it shall, without regard to the occurrence of any
Default, purchase a participating interest in such Swingline Loan (“Unrefunded
Swingline Loan”) in an amount equal to the amount of the ABR Revolving Loan
which would otherwise have been made pursuant to paragraph (b) of this Section
2.04. Each Revolving Lender will immediately transfer to the Administrative
Agent, in immediately available funds, the amount of its participation, and the
proceeds of such participations shall be distributed by the Administrative Agent
to the Swingline Lender. All payments by the Revolving Lenders in respect of
Unrefunded Swingline Loans and participations therein shall be made in
accordance with Section 2.13.
 
(d) Notwithstanding the foregoing, a Revolving Lender shall not have any
obligation to acquire a participation in a Swingline Loan pursuant to the
foregoing paragraphs if a Default shall have occurred and be continuing at the
time such Swingline Loan was made and such Revolving Lender shall have notified
the Swingline Lender in writing prior to the time such Swingline Loan was made,
that such Default has occurred and that such Revolving Lender will not acquire
participations in Swingline Loans made while such Default is continuing.
 
36

--------------------------------------------------------------------------------


 
Section 2.05 Optional and Mandatory Prepayments of Loans. (a) The Borrowers may
at any time and from time to time prepay the Loans (subject to compliance with
the terms of Section 2.16), in whole or in part, upon irrevocable prior written
notice by the Borrower Representative to the Administrative Agent substantially
in the form of Exhibit H (a “Notice of Prepayment”) not later than 12:00 noon
two Business Days prior to the date of such prepayment, specifying (i) the date
and amount of prepayment, and (ii) the Class of Loans to be prepaid and whether
the prepayment is of Eurodollar Loans, ABR Loans or a combination thereof
(including, in the case of Eurodollar Loans, the Borrowing to which such
prepayment is to be applied and, if of a combination thereof, the amount
allocable to each). A Notice of Prepayment received after 12:00 noon shall be
deemed received on the next Business Day. Upon receipt of any Notice of
Prepayment the Administrative Agent shall promptly notify each relevant Lender
thereof. If any Notice of Prepayment is given, the amount specified in such
Notice of Prepayment shall be due and payable on the date specified therein,
together with accrued interest to such date on the amount prepaid. Partial
prepayments of Loans (other than Swingline Loans) shall be in a minimum
principal amount of $3.0 million or a whole multiple of $1.0 million in excess
thereof (or, if less, the remaining outstanding principal amount thereof).
Partial prepayments of Swingline Loans shall be in a minimum principal amount of
$500,000 or a whole multiple of $100,000 in excess thereof (or, if less, the
remaining outstanding principal amount thereof).
 
(b) In the event and on such occasion that the Aggregate Revolving Credit
Exposure exceeds the Total Revolving Credit Commitment, the Borrowers shall be
obligated to immediately prepay Revolving Credit Borrowings or Swingline
Borrowings (or, if no such Borrowings are outstanding, deposit cash collateral
in the account established with the Administrative Agent pursuant to Section
2.06(i)) to the extent of such excess.
 
(c) (i) If Holdings or any Subsidiary shall incur or permit the incurrence of
any Indebtedness (including pursuant to debt securities which are convertible
into, or exchangeable or exercisable for, any Equity Interest or Equity Rights)
(other than Excluded Debt Issuances) (each, a “Debt Incurrence”), 100% of the
Net Proceeds thereof shall be applied immediately after receipt thereof toward
the prepayment of Loans in accordance with Section 2.05(d) below.
 
(ii) If Holdings or any of its Subsidiaries shall receive Net Proceeds from any
Asset Sale, an amount equal to 100% of such Net Proceeds shall be applied
immediately after receipt thereof toward the prepayment of Loans in accordance
with Section 2.05(d) below; provided that (x) the Net Proceeds from Asset Sales
permitted by Section 6.05 shall not be required to be applied as provided herein
on such date if and to the extent that (1) no Default exists on the date of such
Asset Sale or would arise as a result of such Asset Sale and (2) the Borrower
Representative deliver an officers’ certificate to the Administrative Agent on
or prior to the date of such Asset Sale stating that such Net Proceeds shall be
reinvested in capital assets of the Borrowers or any of their Subsidiaries in
each case within 270 days following the date of such Asset Sale (which
certificate shall set forth the estimates of the proceeds to be so expended),
(y) all such Net Proceeds shall be held in the Collateral Account and released
therefrom only in accordance with the terms of this Agreement and the other
applicable Loan Documents, and (z) if all or any portion of such Net Proceeds
not so applied as provided herein is not allocated to reinvestment in respect of
a project that shall have been commenced, and for which binding contractual
commitments have been entered into, prior to the end of such 270-day period,
such remaining portion shall be applied on the last day of such period (or if
any Net Proceeds allocated to such an investment on such 270th day shall cease
to be so allocated or any such contractual commitment shall cease to be in
effect and contractually committed, such remaining portion shall be applied on
the date it ceases to be so allocated and contractually committed) to prepay the
Loans pursuant to Section 2.05(d); provided, further, if the Property subject to
such Asset Sale constituted Collateral under the Security Documents, then any
capital assets purchased with the Net Proceeds thereof pursuant to this
subsection shall be mortgaged or pledged, as the case may be, to the
Administrative Agent, for its benefit and for the benefit of the other Secured
Parties in accordance with Section 5.11.
 
37

--------------------------------------------------------------------------------


 
(iii) If Holdings or any of its Subsidiaries shall receive proceeds from
insurance or condemnation recoveries in respect of any Destruction or any
proceeds or awards in respect of any Taking, an amount equal to 100% of the Net
Proceeds thereof shall be applied immediately after receipt thereof toward the
prepayment of Loans in accordance with Section 2.05(d) below; provided that, if
such Net Proceeds are from a Taking or Destruction of Property of ICTC, such
prepayments may be deferred until such time as ICTC would be permitted at such
time to make a distribution of such amount; provided, further, that (x) so long
as no Default then exists or would arise therefrom, such Net Proceeds shall not
be required to be so applied to the extent that the Borrower Representative
delivers an officers’ certificate to the Administrative Agent promptly following
the receipt of such Net Proceeds stating that such proceeds shall be used to (1)
repair, replace or restore any Property in respect of which such Net Proceeds
were paid or (2) fund the substitution of other Property used or usable in the
business of the Borrowers or their Subsidiaries, in each case within 270 days
following the date of the receipt of such Net Proceeds, (y) all such Net
Proceeds shall be held in the Collateral Account and released therefrom only in
accordance with the terms of this Agreement and the other applicable Loan
Documents, and (z) if all or any portion of such Net Proceeds has not been
allocated to reinvestment in respect of a project that shall have been
commenced, and for which binding contractual commitments have been entered into,
prior to the end of such 270-day period, such remaining portion shall be applied
on the last day of such period (or if any Net Proceeds allocated and
contractually committed to such an investment on such 270th day shall cease to
be so allocated and contractually committed, such remaining portion shall be
applied on the date it ceases to be so allocated and contractually committed) to
prepay Loans pursuant to Section 2.05(d); provided, further, if the Property
subject to such Destruction or Taking constituted Collateral under the Security
Documents, then any replacement or substitution Property purchased with the Net
Proceeds thereof pursuant to this subsection shall be mortgaged or pledged, as
the case may be, to the Administrative Agent, for its benefit and for the
benefit of the other Secured Parties in accordance with Section 5.11.
 
(iv) Within 10 days of the delivery of financial statements and the related
Compliance Certificate referred to in Sections 5.01(a), (b) and (c) that
evidence a positive Excess Subject Payment Amount, the Borrowers shall apply an
amount equal to 50% of such Excess Subject Payment Amount towards prepayment of
Loans pursuant to Section 2.05(d); provided that no such prepayment shall be
required if as of the date of delivery of the most recent financial statements
pursuant to Section 5.01(a) or (b) the Total Net Leverage Ratio was less than
3.0:1.0.
 
(v) Within 60 days after the end of each Fiscal Quarter of Holdings ending
during any Dividend Suspension Period, the Borrowers shall prepay Loans pursuant
to Section 2.05(d) in an aggregate amount equal to 50% of any increase in
Available Cash during such Fiscal Quarter.
 
The Borrower Representative shall give the Administrative Agent at least five
(5) Business Days’ notice of any prepayment pursuant to this Section 2.05(c).
 
(d) Any prepayment of Loans pursuant to this Section 2.05 shall be applied
first, to the Term Loans (pro rata on the basis of the original aggregate funded
amount thereof among the Initial Term Loans, the Delayed Draw Terms Loans and,
if applicable, any Incremental Term Loans) and second, to the extent of any
excess, to reduce the Revolving Credit Commitments pursuant to Section 2.11(c).
Any such prepayment shall be applied first, to any ABR Loans then outstanding
within the applicable Class and second, to the extent of any excess, to the
Eurodollar Loans then outstanding within the applicable Class.
 
38

--------------------------------------------------------------------------------


 
(e) If on any day on which Loans would otherwise be required to be prepaid
pursuant to this Section 2.05, but for the operation of this Section 2.05(e)
(each, a “Prepayment Date”), the amount of such required prepayment exceeds the
then outstanding aggregate principal amount of ABR Loans required to be prepaid,
and no Default exists or is continuing, then on such Prepayment Date, (i) the
Borrowers shall deposit funds into the Collateral Account in an amount equal to
such excess, and only the outstanding ABR Loans required to be prepaid shall be
required to be prepaid on such Prepayment Date, and (ii) on the last day of each
Interest Period after such Prepayment Date in effect with respect to a
Eurodollar Loan which is of the Type required to be prepaid, the Administrative
Agent is irrevocably authorized and directed by each Borrower to apply funds
from the Collateral Account (and liquidate investments held in the Collateral
Account as necessary) to prepay such Eurodollar Loans for which the Interest
Period is then ending to the extent funds are available in the Collateral
Account.
 
Section 2.06 Letters of Credit.
 
(a) General. Subject to the terms and conditions set forth herein, the Borrower
Representative may request the issuance of Letters of Credit for the account of
Holdings or any of its Subsidiaries, in a form reasonably acceptable to the
Administrative Agent and the Issuing Bank, at any time and from time to time
during the Revolving Credit Commitment Period. In the event of any inconsistency
between the terms and conditions of this Agreement and the terms and conditions
of any form of letter of credit application or other agreement submitted by the
Borrowers to, or entered into by the Borrower Representative with, the Issuing
Bank relating to any Letter of Credit, the terms and conditions of this
Agreement shall control.
 
(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower Representative shall
hand deliver or telecopy (or transmit by electronic communication, if
arrangements for doing so have been approved by the Issuing Bank) to the Issuing
Bank and the Administrative Agent (reasonably in advance of the requested date
of issuance, amendment, renewal or extension) a notice requesting the issuance
of a Letter of Credit, or identifying the Letter of Credit to be amended,
renewed or extended, and specifying the date of issuance, amendment, renewal or
extension (which shall be a Business Day), the date on which such Letter of
Credit is to expire (which shall comply with paragraph (c) of this Section), the
amount of such Letter of Credit, the name and address of the beneficiary
thereof, the name of the Person (which must be Holdings or a Subsidiary of
Holdings) for whose account such Letter of Credit is to be issued, and such
other information as shall be necessary to prepare, amend, renew or extend such
Letter of Credit. If requested by the Issuing Bank, the Borrowers also shall
submit a letter of credit application on the Issuing Bank’s standard form in
connection with any request for a Letter of Credit. A Letter of Credit shall be
issued, amended, renewed or extended only if (and upon issuance, amendment,
renewal or extension of each Letter of Credit the Borrowers shall be deemed to
represent and warrant that), after giving effect to such issuance, amendment,
renewal or extension, (i) the LC Exposure shall not exceed $10.0 million and
(ii) the Aggregate Revolving Credit Exposure shall not exceed the Total
Revolving Credit Commitment. With respect to any Letter of Credit which contains
any “evergreen” automatic renewal provision, the Issuing Bank shall be deemed to
have consented to any such extension or renewal provided that all of the
requirements of this Section 2.06 are met and no Default exists.
 
(c) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and (ii) the date that is
five Business Days prior to the Revolving Credit Maturity Date.
 
39

--------------------------------------------------------------------------------


 
(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank or the Lenders, the Issuing Bank hereby grants
to each Revolving Lender, and each Revolving Lender hereby acquires from the
Issuing Bank, a participation in such Letter of Credit equal to such Revolving
Lender’s Commitment Percentage of the aggregate amount available to be drawn
under such Letter of Credit. In consideration and in furtherance of the
foregoing, each Revolving Lender hereby absolutely and unconditionally agrees to
pay to the Administrative Agent, for the account of the Issuing Bank, such
Revolving Lender’s Commitment Percentage of each LC Disbursement made by the
Issuing Bank and not reimbursed by the Borrowers on the date due as provided in
paragraph (e) of this Section, or of any reimbursement payment required to be
refunded to Borrowers for any reason. Each Revolving Lender acknowledges and
agrees that its obligation to acquire participations pursuant to this paragraph
in respect of Letters of Credit is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including any amendment, renewal or
extension of any Letter of Credit or the occurrence and continuance of a Default
or reduction or termination of the Revolving Credit Commitments, and that each
such payment shall be made without any offset, abatement, withholding or
reduction whatsoever.
 
(e) Reimbursement. If the Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the Borrowers shall reimburse such LC Disbursement by
paying to the Administrative Agent an amount equal to such LC Disbursement not
later than 12:00 noon on the date that such LC Disbursement is made, if the
Borrower Representative shall have received notice of such LC Disbursement prior
to 10:00 a.m. on such date, or, if such notice has not been received by the
Borrower Representative prior to such time on such date, then not later than
12:00 noon on (i) the Business Day that the Borrower Representative receives
such notice, if such notice is received prior to 10:00 a.m. on the day of
receipt, or (ii) the Business Day immediately following the day that the
Borrower Representative receives such notice, if such notice is not received
prior to such time on such date; provided that the Borrower Representative may,
subject to the conditions to borrowing set forth herein, request in accordance
with Section 2.02 that such payment be financed with an ABR Revolving Borrowing
or Swingline Loan in an equivalent amount and, to the extent so financed, the
Borrowers’ obligations to make such payment shall be discharged and replaced by
the resulting ABR Revolving Borrowing or Swingline Loan. If the Borrowers fail
to make such payment when due, the Administrative Agent shall notify each
Revolving Lender of the applicable LC Disbursement, the payment then due in
respect thereof and such Revolving Lender’s Commitment Percentage thereof.
Promptly following receipt of such notice, each Revolving Lender shall pay to
the Administrative Agent its Commitment Percentage of the payment then due, in
the same manner as provided in Section 2.02 with respect to Loans made by such
Revolving Lender (and Section 2.02 shall apply, mutatis mutandis, to the payment
obligations of the Revolving Lenders), and the Administrative Agent shall
promptly pay to the Issuing Bank the amounts so received by it from the
Revolving Lenders. Promptly following receipt by the Administrative Agent of any
payment from the Borrowers pursuant to this paragraph, the Administrative Agent
shall distribute such payment to the Issuing Bank or, to the extent that
Revolving Lenders have made payments pursuant to this paragraph to reimburse the
Issuing Bank, then to such Revolving Lenders and the Issuing Bank as their
interests may appear. Any payment made by a Revolving Lender pursuant to this
paragraph to reimburse the Issuing Bank for any LC Disbursement (other than the
funding of ABR Revolving Loans or a Swingline Loan as contemplated above) shall
not constitute a Loan and shall not relieve the Borrowers of their obligations
to reimburse such LC Disbursement.
 
40

--------------------------------------------------------------------------------


 
(f) Obligations Absolute. The Borrowers’ obligations to reimburse LC
Disbursements as provided in paragraph (e) of this Section 2.06 shall be
absolute, unconditional and irrevocable, and shall be performed strictly in
accordance with the terms of this Agreement under any and all circumstances
whatsoever and irrespective of (i) any lack of validity or enforceability of any
Letter of Credit or this Agreement, or any term or provision therein, (ii) any
draft or other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrowers’ obligations hereunder. Neither
the Administrative Agent, the Revolving Lenders nor the Issuing Bank, nor any of
their Related Parties, shall have any liability or responsibility by reason of
or in connection with the issuance or transfer of any Letter of Credit or any
payment or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
Issuing Bank; provided that the foregoing shall not be construed to excuse the
Issuing Bank from liability to Holdings or any of its Subsidiaries to the extent
of any direct damages (as opposed to consequential damages, claims in respect of
which are hereby waived by each Borrower to the extent permitted by Applicable
Law) suffered by such Person that are caused by the Issuing Bank’s failure to
exercise care when determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof or acting with gross
negligence or willful misconduct. The parties hereto expressly agree that, in
the absence of gross negligence or willful misconduct on the part of the Issuing
Bank (as finally determined by a court of competent jurisdiction), the Issuing
Bank shall be deemed to have exercised care in each such determination. In
furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Letter of Credit, the
Issuing Bank may, in its sole discretion, either accept and make payment upon
such documents without responsibility for further investigation, regardless of
any notice or information to the contrary, or refuse to accept and make payment
upon such documents if such documents are not in strict compliance with the
terms of such Letter of Credit.
 
(g) Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall promptly notify the
Administrative Agent and the Borrowers by telephone (confirmed by telecopy) of
such demand for payment and whether the Issuing Bank has made or will make an LC
Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Borrowers of their obligations to reimburse
the Issuing Bank and the Revolving Lenders with respect to any such LC
Disbursement.
 
(h) Interim Interest. If the Issuing Bank shall make any LC Disbursement, then,
unless the Borrowers shall reimburse such LC Disbursement in full on the date
such LC Disbursement is made, the unpaid amount thereof shall bear interest, for
each day from and including the date such LC Disbursement is made to but
excluding the date that the Borrowers reimburse such LC Disbursement, at the
rate per annum then applicable to ABR Revolving Loans; provided that if the
Borrowers fail to reimburse such LC Disbursement when due pursuant to paragraph
(e) of this Section 2.06, then Section 2.08(c) shall apply. Interest accrued
pursuant to this paragraph shall be for the account of the Issuing Bank, except
that interest accrued on and after the date of payment by any Revolving Lender
pursuant to paragraph (e) of this Section 2.06 to reimburse the Issuing Bank
shall be for the account of such Lender to the extent of such payment.
 
(i) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Borrowers receive notice from the
Administrative Agent or the Requisite Lenders (or, if the maturity of the Loans
has been accelerated, Revolving Lenders with LC Exposure representing greater
than 50% of the total LC Exposure) demanding the deposit of cash collateral
pursuant to this paragraph, the Borrowers shall deposit in the Collateral
Account an amount in cash equal to the LC Exposure as of such date plus any
accrued and unpaid fees thereon; provided that the Borrowers’ obligations to
deposit such cash collateral shall become effective immediately, and such
deposit shall become immediately due and payable, without demand or other notice
of any kind, upon the occurrence of any Event of Default with respect to any
Borrower described in clause (a) of Section 7.01 or any Event of Default
described in clause (i) of Section 7.01. Each such deposit shall be held by the
Administrative Agent as collateral for the payment and performance of the
Obligations under this Agreement and each Borrower hereby grants the
Administrative Agent a security interest in respect of each such deposit and the
Collateral Account in which such deposits are held. The Administrative Agent
shall have exclusive dominion and control, including the exclusive right of
withdrawal, over the Collateral Account. Other than any interest earned on the
investment of such deposits, which investments shall be made at the option and
sole discretion of the Administrative Agent and at the Borrowers’ risk and
expense, such deposits shall not bear interest. Interest or profits, if any, on
such investments shall accumulate in the Collateral Account. Moneys deposited in
the Collateral Account pursuant to this Section 2.06(i) shall be applied by the
Administrative Agent to reimburse the Issuing Bank for LC Disbursements for
which it has not been reimbursed and, to the extent not so applied, shall be
held for the satisfaction of the reimbursement obligations of the Borrowers for
the LC Exposure at such time or, if the maturity of the Loans has been
accelerated (but subject to the consent of Revolving Lenders with LC Exposure
representing greater than 50% of the total LC Exposure), be applied to satisfy
other obligations of the Borrowers under this Agreement and the other Loan
Documents. If the Borrowers are required to provide an amount of cash collateral
hereunder as a result of the occurrence of an Event of Default, such amount (to
the extent not applied as aforesaid) shall be returned to the Borrowers within
three Business Days after all Defaults have been cured or waived.
 
41

--------------------------------------------------------------------------------


 
Section 2.07 Repayment of Loans; Evidence of Debt. (a) Each Borrower hereby
unconditionally, jointly and severally, promises to pay to the Administrative
Agent for the account of the relevant Lenders (i) in respect of Revolving Credit
Borrowings, on the Revolving Credit Maturity Date (or such earlier date as, and
to the extent that, such Revolving Loan becomes due and payable pursuant to
Section 2.05 or Article VII), the unpaid principal amount of each Revolving Loan
and each Swingline Loan made by each such Lender; and (ii) in respect of Term
Borrowings, on the Term Loan Maturity Date (or such earlier date as, and to the
extent that, such Term Loan becomes due and payable pursuant to Section 2.05 or
Article VII), the unpaid principal amount of each Term Loan made by each Term
Lender. Each Borrower hereby further agrees, jointly and severally, to pay
interest in immediately available funds at the applicable office of the
Administrative Agent (as specified in Section 2.13 (a)) on the unpaid principal
amount of the Revolving Loans, Swingline Loans and Term Loans made from time to
time until payment in full thereof at the rates per annum, and on the dates, set
forth in Section 2.08. All payments required hereunder shall be made in Dollars.
 
(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrowers to the appropriate
lending office of such Lender resulting from each Loan made by such lending
office of such Lender from time to time, including the amounts of principal and
interest payable and paid to such lending office of such Lender on behalf of the
Borrowers from time to time under this Agreement.
 
(c) The Administrative Agent shall maintain the Register pursuant to Section
9.10, and a subaccount for each Lender, in which Register and subaccounts (taken
together) shall be recorded (i) the amount of each such Loan, the Class and Type
of each such Loan and the Interest Period applicable thereto, (ii) the amount of
any principal or interest due and payable or to become due and payable from the
Borrowers to each Lender hereunder in respect of each such Loan, (iii) the
amount of any sum received by the Administrative Agent hereunder from the
Borrowers in respect of each such Loan and each Lender’s share thereof and (iv)
the amount of Loans of each Class owed to each Lender.
 
42

--------------------------------------------------------------------------------


 
(d) The entries made in the Register and accounts maintained pursuant to
paragraphs (b) and (c) of this Section 2.07 and the Notes maintained pursuant to
paragraph (e) of this Section 2.07 shall, to the extent permitted by Applicable
Law, be prima facie evidence of the existence and amounts of the obligations of
the Borrowers therein recorded; provided, however, that the failure of any
Lender or the Administrative Agent to maintain such account, such Register or
such subaccount, as applicable, or any error therein, shall not in any manner
affect the obligation of the Borrowers to repay (with applicable interest) the
Loans made by such Lender in accordance with the terms of this Agreement.
 
(e) The Loans of each Class made by each Lender shall, if requested by the
applicable Lender (which request shall be made to the Administrative Agent), be
evidenced by a single Note duly executed on behalf of the Borrowers, in
substantially the form attached as Exhibit D-1 or D-2, as applicable, with the
blanks appropriately filled, payable to the order of such Lender.
 
Section 2.08 Interest Rates and Payment Dates. (a) Each Eurodollar Loan shall
bear interest (computed on the basis of the actual number of days elapsed over a
year of 360 days) for each day during each Interest Period with respect thereto
at a rate per annum equal to (i) the LIBO Rate determined for such Interest
Period, plus (ii) the Applicable Rate.
 
(b) Each ABR Loan (including each Swingline Loan) shall bear interest (computed
on the basis of the actual number of days elapsed over a year of 365 or 366
days, as the case may be, or over a year of 360 days when the Alternate Base
Rate is determined by reference to clause (b) of the definition of “Alternate
Base Rate”) at a rate per annum equal to the Alternate Base Rate plus the
Applicable Rate.
 
(c) If all or a portion of (i) the principal amount of any Loan, (ii) any
interest payable thereon, (iii) any Commitment Fee or (iv) any Delayed Draw Term
Loan Commitment Fee or other amount payable hereunder shall not be paid when due
(whether at the stated maturity thereof or by acceleration or otherwise), such
overdue amount shall bear interest at a rate per annum which is (x) in the case
of overdue principal (except as otherwise provided in clause (y) below), the
rate that would otherwise be applicable thereto pursuant to the foregoing
provisions of this Section 2.08 plus 2.00% per annum or (y) in the case of any
overdue interest, Commitment Fee, Delayed Draw Term Loan Commitment Fee or other
amount, the rate described in Section 2.08(b) applicable to an ABR Revolving
Loan plus 2.00% per annum, in each case from the date of such nonpayment to (but
excluding) the date on which such amount is paid in full (after as well as
before judgment).
 
(d) Interest on the Loans shall be payable in arrears on each Interest Payment
Date and on the Revolving Credit Maturity Date and Term Loan Maturity Date, as
applicable; provided that (i) interest accrued pursuant to paragraph (c) of this
Section shall be payable on demand, (ii) in the event of any repayment or
prepayment of any Loan, accrued interest on the principal amount repaid or
prepaid shall be payable on the date of such repayment or prepayment and (iii)
in the event of any conversion of any Eurodollar Loan prior to the end of the
current Interest Period therefor, accrued interest on such Loan shall be payable
on the effective date of such conversion. Interest in respect of each Loan shall
accrue from and including the first day of an Interest Period to but excluding
the last day of such Interest Period.
 
Section 2.09 Computation of Interest. Each determination of an interest rate by
the Administrative Agent pursuant to any provision of this Agreement shall be
conclusive and binding on the Borrowers and the Lenders in the absence of
manifest error.
 
Section 2.10 Fees. (a) The Borrowers agree to pay a commitment fee (a
“Commitment Fee”) to each Revolving Lender, which Commitment Fee shall be
payable in arrears through the Administrative Agent on the last day of March,
June, September and December beginning after the Effective Date, and on the
Commitment Fee Termination Date (as defined below). The Commitment Fee due to
each Revolving Lender shall commence to accrue for a period commencing on the
Effective Date and shall cease to accrue on the date (the “Commitment Fee
Termination Date”) that is the earlier of (i) the date on which the Revolving
Credit Commitment of such Revolving Lender shall be terminated as provided
herein and (ii) the first date after the end of the Revolving Credit Commitment
Period. The Commitment Fee accrued to each Revolving Lender shall equal the
Commitment Fee Percentage multiplied by such Lender’s Commitment Fee Average
Daily Amount (as defined below) for the applicable quarter (or shorter period
commencing on the date of this Agreement and ending with such Lender’s
Commitment Fee Termination Date). A Revolving Lender’s “Commitment Fee Average
Daily Amount” with respect to a calculation period shall equal the average daily
amount during such period calculated using the daily amount of such Revolving
Lender’s Revolving Credit Commitment less such Revolving Lender’s Revolving
Credit Exposure (excluding clause (c) of the definition thereof for purposes of
determining the Commitment Fee Average Daily Amount only) for any applicable
days during such Revolving Lender’s Revolving Credit Commitment Period. All
Commitment Fees shall be computed on the basis of the actual number of days
elapsed in a year of 360 days.
 
43

--------------------------------------------------------------------------------


 
(b) The Borrowers, jointly and severally, agree to pay (i) to the Administrative
Agent for the account of each Revolving Lender a participation fee with respect
to its participations in Letters of Credit, which shall accrue at a rate equal
to the Applicable Rate for Eurodollar Revolving Loans on the average daily
amount of such Revolving Lender’s LC Exposure represented by Letters of Credit
issued hereunder (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the Effective Date to but
excluding the later of the date on which such Revolving Lender’s Revolving
Credit Commitment terminates and the date on which such Revolving Lender ceases
to have any LC Exposure, and (ii) to the Issuing Bank a fronting fee, which
shall accrue at the rate of 0.125% per annum on the average daily amount of the
LC Exposure represented by Letters of Credit (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the Effective Date to but excluding the later of the date of
termination of the Revolving Credit Commitments and the date on which there
ceases to be any LC Exposure, as well as the Issuing Bank’s standard fees with
respect to the issuance, amendment, renewal or extension of any Letter of Credit
or processing of drawings thereunder. Participation fees and fronting fees
(collectively, “LC Fees”) accrued through and including the last day of March,
June, September and December of each calendar year during the Revolving Credit
Commitment Period shall be payable on the third Business Day following such last
day, commencing on the first such date to occur after the Effective Date;
provided that all such fees shall be payable on the date on which the Revolving
Credit Commitments terminate and any such fees accruing after the date on which
the Revolving Credit Commitments terminate shall be payable on demand. Any other
fees payable to the Issuing Bank pursuant to this paragraph shall be payable
within 10 days after demand therefor. All participation fees and fronting fees
shall be computed on the basis of a year of 360 days and shall be payable for
the actual number of days elapsed (including the first day but excluding the
last day).
 
(c) The Borrowers agree to pay a commitment fee (a “Delayed Draw Term Loan
Commitment Fee”) to each Delayed Draw Term Lender, which Delayed Draw Term Loan
Commitment Fee shall be payable in arrears through the Administrative Agent on
the last day of March, June, September and December beginning after the
Effective Date, and on the Delayed Draw Term Loan Commitment Fee Termination
Date (as defined below). The Delayed Draw Term Loan Commitment Fee due to each
Delayed Draw Term Lender shall commence to accrue for a period commencing on the
Effective Date and shall cease to accrue on the date (the “Delayed Draw Term
Loan Commitment Fee Termination Date”) that is the earlier of (i) the date on
which the Delayed Draw Term Loan Commitment of such Delayed Draw Term Lender
shall be terminated as provided herein and (ii) the first date after the Delayed
Draw Funding Deadline. The Delayed Draw Term Loan Commitment Fee accrued to each
Delayed Draw Term Lender shall equal the Delayed Draw Term Loan Commitment Fee
Percentage multiplied by such Delayed Draw Term Lender’s Delayed Draw Term Loan
Commitment. All Delayed Draw Term Loan Commitment Fees shall be computed on the
basis of the actual number of days elapsed in a year of 360 days.
 
44

--------------------------------------------------------------------------------


 
(d) The Borrowers, jointly and severally, agree to pay to the Administrative
Agent the administrative fee set forth in the Fee Letter (the “Administrative
Agent Fees”).
 
(e) All Fees shall be paid on the dates due, in immediately available funds, to
the Administrative Agent for distribution. Once paid, none of the Fees shall be
refundable.
 
Section 2.11 Termination, Reduction or Adjustment of Commitments. (a) Unless
previously terminated, (i) the Initial Term Loan Commitments shall terminate at
5:00 p.m. on the Effective Date, (ii) the Delayed Draw Term Loan Commitments
shall terminate at 5:00 p.m. on the Delayed Draw Term Loan Funding Date and
(iii) the Revolving Credit Commitments shall terminate on the Revolving Credit
Maturity Date.
 
(b) The Borrowers shall have the right, upon one Business Day’s notice to the
Administrative Agent from the Borrower Representative, to terminate or, from
time to time, reduce the amount of (i) the Revolving Credit Commitments
(provided that no such termination or reduction of Revolving Credit Commitments
shall be permitted if, after giving effect thereto and to any repayments of the
Revolving Loans made on the effective date thereof, the Aggregate Revolving
Credit Exposure then outstanding would exceed the Total Revolving Credit
Commitment then in effect) and (ii) the Delayed Draw Term Loan Commitment.
 
(c) If any prepayment of Term Borrowings would otherwise be required pursuant to
Section 2.05 but cannot be made because there are no Term Borrowings
outstanding, or because the amount of the required prepayment exceeds the
outstanding amount of Term Borrowings, then, on the date that such prepayment is
required, the amount not required to prepay the Term Borrowings shall be applied
first to the permanent reduction of the Delayed Draw Term Commitments (if such
prepayment is required prior to the Delayed Draw Funding Deadline) and then to
the permanent reduction of the Revolving Credit Commitments.
 
Section 2.12 Inability to Determine Interest Rate; Unavailability of Deposits;
Inadequacy of Interest Rate. If prior to 11:00 a.m., London time, two Business
Days before the first day of any Interest Period, including an initial Interest
Period, for a requested Eurodollar Borrowing:
 
(i) the Administrative Agent shall have determined in good faith (which
determination shall be conclusive and binding upon the Borrowers) that, by
reason of circumstances affecting the relevant market generally, adequate and
reasonable means do not exist for ascertaining the Adjusted LIBO Rate for such
Eurodollar Borrowing for such Interest Period, or
 
(ii) the Administrative Agent shall have received notice from a majority in
interest of the Lenders of the applicable Class that the Adjusted LIBO Rate
determined or to be determined for such Interest Period for such Eurodollar
Borrowing will not adequately and fairly reflect the cost to such Lenders (as
conclusively certified by such Lenders) of making or maintaining their affected
Loans during such Interest Period,
 
then the Administrative Agent shall give telecopy or telephonic notice thereof
to the Borrowers and the Lenders by 12:00 noon on the same day. The
Administrative Agent shall give telecopy or telephonic notice to the Borrowers
and the Lenders as soon as practicable after the circumstances giving rise to
such notice no longer exist, and until such notice has been given, any affected
Eurodollar Loans shall not be (x) converted or continued pursuant to Section
2.03 or (y) made pursuant to a Borrowing Request, and shall be continued or made
as an ABR Loan, as the case may be.
 
45

--------------------------------------------------------------------------------


 
Section 2.13 Pro Rata Treatment and Payments. (a) Each reduction of the
Revolving Credit Commitments of the Revolving Lenders or the Delayed Draw Term
Loan Commitments of the Delayed Draw Term Lenders shall be made pro rata
according to the amounts of such Revolving Lenders’ or Delayed Draw Term
Lenders’, as applicable, Commitment Percentages. Each payment (including each
prepayment) by the Borrowers on account of principal of and interest on Loans
which are ABR Loans shall be made pro rata according to the respective
outstanding principal amounts of such ABR Loans then held by the Lenders of the
applicable Class. Each payment (including each prepayment) by the Borrowers on
account of principal of and interest on Loans which are Eurodollar Loans
designated by the Borrowers to be applied to a particular Eurodollar Borrowing
shall be made pro rata according to the respective outstanding principal amounts
of such Loans then held by the Lenders of the applicable Class. Each payment
(including each prepayment) by the Borrowers on account of principal of and
interest on Swingline Loans shall be made pro rata according to the respective
outstanding principal amounts of the Swingline Loans or participating interests
therein, as the case may be, then held by the relevant Lenders. All payments
(including prepayments) to be made by the Borrowers hereunder, whether on
account of principal, interest, fees or otherwise, shall be made without setoff
or counterclaim and shall be made prior to 1:00 p.m. on the due date thereof to
the Administrative Agent, for the account of the Lenders of the applicable
Class, at the Administrative Agent’s Office specified in Section 9.01 in Dollars
and in immediately available funds. Any payment received after such time but
before 2:00 p.m. on such day shall be deemed a payment on such date for the
purposes of Section 7.01, but for all other purposes shall be deemed to have
been made on the next succeeding Business Day. Any payment received after 2:00
p.m. shall be deemed to have been made on the next succeeding Business Day for
all purposes. The Administrative Agent shall distribute such payments to the
Lenders entitled thereto in the same currency as received and promptly upon
receipt in like funds as received. If any payment hereunder (other than payments
on Eurodollar Loans) becomes due and payable on a day other than a Business Day,
such payment shall be extended to the next succeeding Business Day, and, with
respect to payments of principal, interest thereon shall be payable at the then
applicable rate during such extension. If any payment on a Eurodollar Loan
becomes due and payable on a day other than a Business Day, the maturity thereof
shall be extended to the next succeeding Business Day (and, with respect to
payments of principal, interest thereon shall be payable at the then applicable
rate during such extension) unless the result of such extension would be to
extend such payment into another calendar month, in which event such payment
shall be made on the immediately preceding Business Day.
 
(b) Subject to Section 2.12, unless the Administrative Agent shall have been
notified in writing by any Lender prior to a Borrowing that such Lender will not
make the amount that would constitute its share of such Borrowing available to
the Administrative Agent, the Administrative Agent may assume that such Lender
is making such amount available to the Administrative Agent, and the
Administrative Agent may, in reliance upon such assumption, make available to
the Borrowers a corresponding amount. If such amount is not made available to
the Administrative Agent by the required time on the Borrowing Date therefor,
such Lender shall pay to the Administrative Agent, on demand, such amount with
interest thereon at a rate equal to the daily average Federal Funds Rate for the
period until such Lender makes such amount immediately available to the
Administrative Agent. A certificate of the Administrative Agent submitted to any
Lender with respect to any amounts owing under this Section 2.13(b) shall be
conclusive in the absence of manifest error. If such Lender’s share of such
Borrowing is not made available to the Administrative Agent by such Lender
within three Business Days of such Borrowing Date, the Administrative Agent
shall also be entitled to recover such amount with interest thereon at the rate
per annum applicable to ABR Revolving Loans hereunder, on demand, from the
Borrowers, but without prejudice to any right or claim that the Borrowers may
have against such Lender.
 
46

--------------------------------------------------------------------------------


 
(c) Subject to Section 7.05, if at any time insufficient funds are received by
and available to the Administrative Agent to pay fully all amounts of principal,
unreimbursed LC Disbursements, interest and fees then due hereunder, such funds
shall be applied (i) first, towards payment of interest and fees then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of interest and fees then due to such parties, and (ii) second, towards
payment of principal and unreimbursed LC Disbursements then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
principal and unreimbursed LC Disbursements then due to such parties.
 
Section 2.14 Illegality. Notwithstanding any other provision herein, if the
adoption of or any change in any Requirement of Law, or in the interpretation or
application thereof, shall make it unlawful for any Lender to make or maintain
Eurodollar Loans as contemplated by this Agreement, (a) the commitment of such
Lender hereunder to make Eurodollar Loans, continue Eurodollar Loans as such and
convert ABR Loans to Eurodollar Loans shall forthwith be suspended until such
time as the making or maintaining of Eurodollar Loans shall no longer be
unlawful, and (b) such Lender’s Loans then outstanding as Eurodollar Loans, if
any, shall be converted automatically to ABR Loans on the respective last days
of the then current Interest Periods with respect to such Loans or within such
earlier period as required by law.
 
Section 2.15 Requirements of Law. (a) If at any time any Lender or the Issuing
Bank determines that the introduction of, or any change in or in the
interpretation of, any law, treaty or governmental rule, regulation or order, in
each case, after the date of this Agreement (other than (i) any change by way of
imposition or increase of reserve requirements included in determining the
Adjusted LIBO Rate or (ii) the rate of tax imposed on the overall net income of
such Lender or the Issuing Bank) or the compliance by such Lender or the Issuing
Bank with any guideline, request or directive from any central bank or other
Governmental Authority (whether or not having the force of law), to the extent
such guideline, request or directive is changed or issued after the Effective
Date, shall have the effect of increasing the cost to such Lender or the Issuing
Bank for agreeing to make or making, funding or maintaining any Eurodollar Loans
for the Borrowers or participating in, issuing or maintaining any Letter of
Credit for the Borrowers, then the Borrowers shall from time to time, within
five days of demand therefor by such Lender or the Issuing Bank (with a copy of
such demand to the Administrative Agent), pay to the Administrative Agent for
the account of such Lender or the Issuing Bank additional amounts sufficient to
compensate such Lender or the Issuing Bank for such increased cost; provided
that any such payment shall be without duplication of amounts to which such
Lender or Issuing Bank is entitled under Section 2.16. A certificate as to the
amount of such increased cost, submitted to the Borrowers and the Administrative
Agent by such Lender or the Issuing Bank, shall be conclusive and binding for
all purposes, absent manifest error. Such Lender or the Issuing Bank, as
applicable, shall promptly notify the Administrative Agent and the Borrower
Representative in writing of the occurrence of any such event, such notice to
state, in reasonable detail, the reasons therefor and the additional amount
required fully to compensate such Lender or the Issuing Bank, as applicable, for
such increased cost or reduced amount. Such additional amounts shall be payable
directly to such Lender or the Issuing Bank, as applicable, within five days of
the Borrower Representative’s receipt of such notice, and such notice shall, in
the absence of manifest error, be conclusive and binding on the Borrowers. No
Lender shall be entitled to claim any amounts under this clause (a) in respect
of any increased costs that were incurred more than 180 days prior to the date
of delivery of such certificate to the Borrower Representative.
 
(b) If any change in, or the introduction, adoption, effectiveness,
interpretation, reinterpretation or phase-in of, any law or regulation,
directive, guideline, decision or request (whether or not having the force of
law) of any court, central bank, regulator or other Governmental Authority after
the Effective Date affects or would affect the amount of capital required or
expected to be maintained by any Lender or the Issuing Bank (or a holding
company controlling such Lender or the Issuing Bank) and such Lender or the
Issuing Bank determines in good faith (in its sole and absolute discretion) that
the rate of return on its capital (or the capital of its holding company, as the
case may be) as a consequence of its Revolving Credit Commitment or the Loans
made by it or its participations in Swingline Loans or any issuance,
participation or maintenance of Letters of Credit is reduced to a level below
that which such Lender or the Issuing Bank (or its holding company) could have
achieved but for the occurrence of any such circumstance, then, in any such case
upon notice from time to time by such Lender or the Issuing Bank to the Borrower
Representative, the Borrowers shall immediately pay directly to such Lender or
the Issuing Bank, as the case may be, on demand additional amounts sufficient to
compensate such Lender or the Issuing Bank (or its holding company) for such
reduction in rate of return. A statement of such Lender or the Issuing Bank as
to any such additional amount or amounts (including calculations thereof in
reasonable detail) shall, in the absence of manifest error, be conclusive and
binding on the Borrowers. In determining such amount, such Lender or the Issuing
Bank may use any good faith method of averaging and attribution that it (in its
sole and absolute discretion) shall deem applicable. No Lender shall be entitled
to claim any amounts under this clause (b) in respect of any reduction in the
rate of return occurring more than 180 days prior to the date of delivery of
such certificate to the Borrower Representative.
 
47

--------------------------------------------------------------------------------


 
(c) In the event that the Issuing Bank or any Lender determines that any event
or circumstance that will lead to a claim under this Section 2.15 has occurred
or will occur, the Issuing Bank or such Lender will use its best efforts to so
notify the Borrower Representative; provided that, except as provided above, any
failure to provide such notice shall in no way impair the rights of the Issuing
Bank or such Lender to demand and receive compensation under this Section 2.15,
but without prejudice to any claims of the Borrowers for compensation for actual
damages sustained as a result of any failure to observe this undertaking.
 
Section 2.16 Taxes. (a) All payments by the Borrowers of principal of, and
interest on, the Loans and all other amounts payable hereunder shall be made
free and clear of and without deduction for any present or future income,
excise, stamp or franchise taxes and other taxes, fees, duties, withholdings or
other charges of any nature whatsoever imposed by any taxing authority on the
Administrative Agent, the Issuing Bank or any Lender (or any assignee of such
Lender or the Issuing Bank, as the case may be, or a Participant or a change in
designation of the lending office of a Lender or the Issuing Bank, as the case
may be (a “Transferee”)), but excluding franchise taxes and taxes imposed on or
measured by the recipient’s net income (such non-excluded items being called
“Taxes”) unless required by Applicable Law, rule or regulation. In the event
that any withholding or deduction from any payment to be made by the Borrowers
hereunder is required in respect of any Taxes pursuant to any Applicable Law,
rule or regulation, then the Borrowers will:
 
(i) pay directly to the relevant authority the full amount required to be so
withheld or deducted;
 
(ii) promptly forward to the Administrative Agent an official receipt or other
documentation satisfactory to the Administrative Agent evidencing such payment
to such authority; and
 
(iii) pay to the Administrative Agent for the account of the Lenders or the
Issuing Bank, as the case may be, such additional amount or amounts as are
necessary to ensure that the net amount actually received by each Lender or the
Issuing Bank, as the case may be, will equal the full amount such Lender or the
Issuing Bank, as the case may be, would have received had no such withholding or
deduction been required.
 
48

--------------------------------------------------------------------------------


 
(b) If any Taxes are directly asserted against the Administrative Agent, the
Issuing Bank or any Lender or Transferee with respect to any payment received by
the Administrative Agent, the Issuing Bank or such Lender or Transferee
hereunder, the Administrative Agent, the Issuing Bank or such Lender or
Transferee may pay such Taxes and, within 30 days of a written request by the
Administrative Agent, the Issuing Bank or such Lender or Transferee, the
Borrowers will pay such additional amounts (including any penalties, interest or
expenses, except to the extent attributable to the gross negligence or willful
misconduct of the Administrative Agent, the Issuing Bank or any Lender or
Transferee) as shall be necessary in order that the net amount received by such
Person after the payment of such Taxes (including any Taxes on such additional
amount) shall equal the amount such Person would have received had such Taxes
not been asserted.
 
(c) If the Borrowers fail to pay any Taxes when due to the appropriate taxing
authority or fail to remit to the Administrative Agent, for the account of the
Issuing Bank, the respective Lenders or Transferees, the required receipts or
other required documentary evidence, the Borrowers shall indemnify the Issuing
Bank, Lenders and Transferees for any incremental Taxes, interest, penalties or
other costs (including reasonable attorneys’ fees and expenses) paid by the
Issuing Bank, any Lender or Transferee as a result of any such failure, except
in the case of gross negligence or willful misconduct of the Administrative
Agent, the Issuing Bank or any Lender or Transferee. For purposes of this
Section 2.16, a distribution hereunder by the Administrative Agent to or for the
account of the Issuing Bank, any Lender or Transferee shall be deemed a payment
by the Borrowers. Such indemnification shall be paid within 30 days from the
date on which the Issuing Bank or such Lender or Transferee makes written demand
therefor specifying in reasonable detail the basis and calculation of such
amount.
 
(d) Each Lender or Transferee that is organized under the laws of a jurisdiction
other than the United States of America or any state or political subdivision
thereof shall, on or prior to the Effective Date (in the case of each Lender
that is a party hereto on the Effective Date) or prior to the date that any
Person that was not previously a Lender becomes an Incremental Term Lender in
accordance with Section 2.21 or on or prior to the date of any assignment,
participation or change in the designated lending office hereunder (in the case
of a Transferee) and thereafter as reasonably requested from time to time by the
Borrowers or the Administrative Agent, execute and deliver, if legally able to
do so, to the Borrower Representative and the Administrative Agent one or more
(as the Borrowers or the Administrative Agent may reasonably request) United
States Internal Revenue Service Forms W-8BEN or such other forms or documents
(or successor forms or documents), appropriately completed, as may be applicable
to establish the extent, if any, to which a payment to such Lender or Transferee
is exempt from or entitled to a reduced rate of withholding or deduction of
Taxes. In addition, the Administrative Agent, the Issuing Bank and any Lender
(or Transferee) claiming any additional amounts payable pursuant to this Section
2.16 shall use reasonable efforts (consistent with legal and regulatory
restrictions) to file any certificate or document requested in writing by the
Borrower Representative, if the making of such a filing would avoid the need for
or reduce the amount of any such additional amounts which would be payable or
may thereafter accrue and would not, in the sole good faith judgment of the
Administrative Agent, the Issuing Bank or such Lender (or Transferee), be
otherwise disadvantageous to such Person.
 
(e) With respect to obligations under this Agreement other than those specified
in Section 2.16(f), no Borrower shall be required to indemnify or to pay any
additional amounts to the Issuing Bank, any Lender or Transferee with respect to
any Taxes pursuant to this Section 2.16 to the extent that (i) any obligation to
withhold, deduct or pay amounts with respect to such Tax existed on the date the
Issuing Bank, such Lender or Transferee became a party to this Agreement or
otherwise becomes a Transferee and, in the case of a Transferee, exceeded the
obligation to the Person making the assignment, selling the participation or
effecting such transfer to such Transferee that existed before the action by
which such Transferee becomes a Transferee (and, in such case, the Borrowers may
deduct and withhold such Tax from payments to the Issuing Bank, such Lender or
Transferee), or (ii) any Lender or Transferee fails to comply in full with the
provisions of the immediately preceding paragraph (and, in such case, the
Borrowers may deduct and withhold all Taxes required by law as a result of such
noncompliance from payments to the Issuing Bank, such Lender or Transferee).
 
49

--------------------------------------------------------------------------------


 
(f) Notwithstanding anything to the contrary in this Section 2.16, if the
Internal Revenue Service determines that a Lender (or Transferee) is a conduit
entity participating in a conduit financing arrangement as defined in Section
7701(l) of the Code and the regulations thereunder and no Borrower was a
participant to such arrangement (other than as the Borrowers under this
Agreement) (a “Conduit Financing Arrangement”), then (i) no Borrower shall have
any obligation to pay additional amounts or indemnify the Lender or Transferee
for any Taxes with respect to any payments hereunder to the extent the amount of
such Taxes exceeds the amount that would have otherwise been withheld or
deducted had the Internal Revenue Service not made such a determination and (ii)
such Lender or Transferee shall indemnify each Borrower in full for any and all
taxes for which such Borrower is held directly liable under Section 1461 of the
Code by virtue of such Conduit Financing Arrangement; provided that the Borrower
Representative (i) shall promptly forward to the indemnitor an official receipt
or other documentation satisfactorily evidencing such payment, (ii) shall
contest such tax upon the reasonable request of the indemnitor and at such
indemnitor’s cost and (iii) shall pay to such indemnitor within 30 days any
refund of such taxes (including interest thereon). Each Lender or Transferee
represents that it is not participating in a Conduit Financing Arrangement.
 
(g) In the event that the Issuing Bank or any Lender determines that any event
or circumstance that will lead to a claim by it under this Section 2.16 has
occurred or will occur, the Issuing Bank or such Lender will use its best
efforts to so notify the Borrowers; provided that any failure to provide such
notice shall in no way impair the rights of the Issuing Bank or any Lender to
demand and receive compensation under this Section 2.16, but without prejudice
to any claims of the Borrowers for failure to observe this undertaking.
 
(h) Notwithstanding anything herein to the contrary, no Transferee shall be
entitled to receive any greater amount pursuant to this Section 2.16 than the
Person making the assignment, selling the participation or effecting the
transfer to such Transferee, or any Lender (or Transferee) which changes its
applicable lending office by designating a different lending office, would have
been entitled to receive in the absence of such assignment, participation,
transfer or designation.
 
Section 2.17 Indemnity. In the event any Lender shall incur any loss or expense
(including any loss (other than lost profit) or expense incurred by reason of
the liquidation or reemployment of deposits or other funds acquired by such
Lender to make, continue or maintain any portion of the principal amount of any
Loan as, or to convert any portion of the principal amount of any Loan into, a
Eurodollar Loan) as a result of any conversion of a Eurodollar Loan to an ABR
Loan or repayment or prepayment of the principal amount of any Eurodollar Loan
on a date other than the scheduled last day of the Interest Period applicable
thereto, whether pursuant to Section 2.03, 2.05, 2.07, 2.14, 2.15 or 2.20 or
otherwise, or any failure to borrow or convert any Eurodollar Loan after notice
thereof shall have been given hereunder, whether by reason of any failure to
satisfy a condition to such Borrowing or otherwise, then, upon the written
notice of such Lender to the Borrowers (with a copy to the Administrative
Agent), the Borrowers shall, within five days of receipt thereof, pay directly
to such Lender such amount as will (in the reasonable determination of such
Lender) reimburse such Lender for such loss or expense. Such written notice
(which shall include calculations in reasonable detail) shall, in the absence of
manifest error, be conclusive and binding on the Borrowers.
 
Section 2.18 Change of Lending Office. Each Lender (or Transferee) agrees that,
upon the occurrence of any event giving rise to the operation of Section 2.14,
2.15 or 2.16 with respect to such Lender (or Transferee), it will, if requested
by the Borrower Representative, use commercially reasonable efforts (subject to
overall policy considerations of such Lender (or Transferee)) to designate
another lending office for any Loans affected by such event with the object of
avoiding the consequences of such event; provided that such designation is made
on terms that, in the sole good faith judgment of such Lender, cause such Lender
and its respective lending offices to suffer no material economic, legal or
regulatory disadvantage; and provided, further, that nothing in this Section
2.18 shall affect or postpone any of the obligations of the Borrowers or the
rights of any Lender (or Transferee) pursuant to Sections 2.14, 2.15 and 2.16.
 
50

--------------------------------------------------------------------------------


 
Section 2.19 Sharing of Setoffs. Each Lender agrees that if it shall, through
the exercise of a right of banker’s lien, setoff or counterclaim against any
Loan Party, or pursuant to a secured claim under Section 506 of Title 11 of the
United States Code or other security or interest arising from, or in lieu of,
such secured claim received by such Lender under any applicable bankruptcy,
insolvency or other similar law or otherwise, or by any other means, obtain
payment (voluntary or involuntary) in respect of any Loans or participations in
LC Disbursements which at the time shall be payable as a result of which the
unpaid principal portion of its Loans and participations in LC Disbursements
which at the time shall be payable shall be proportionately less than the unpaid
principal portion of such Loans and participations in LC Disbursements of any
other Lender, it shall be deemed simultaneously to have purchased from such
other Lender at face value, and shall promptly pay to such other Lender the
purchase price for, a participation in such Loans and participations in LC
Disbursements of such other Lender, so that the aggregate unpaid principal
amount of such Loans and participations in LC Disbursements held by each Lender
shall be in the same proportion to the aggregate unpaid principal amount of all
such Loans and participations in LC Disbursements as prior to such exercise of
banker’s lien, setoff or counterclaim or other event; provided, however, that if
any such purchase or purchases or adjustments shall be made pursuant to this
Section and the payment giving rise thereto shall thereafter be recovered, such
purchase or purchases or adjustments shall be rescinded to the extent of such
recovery and the purchase price or prices or adjustments restored without
interest. Each Borrower expressly consents to the foregoing arrangements and
agrees that any Lender holding a participation in a Loan or an LC Disbursement
deemed to have been so purchased may exercise any and all rights of banker’s
lien, setoff or counterclaim with respect to any and all moneys owing by the
Borrowers to such Lender by reason thereof as fully as if such Lender were a
direct creditor directly to the Borrowers in the amount of such participation.
 
Section 2.20 Assignment of Commitments Under Certain Circumstances. In the event
that any Lender shall have delivered a notice or certificate pursuant to Section
2.14 or 2.15, or the Borrowers shall be required to make additional payments to
any Lender under Section 2.16 (each, an “Increased Cost Lender”) or in the event
any Lender (a “Non-Consenting Lender”) does not consent to any proposed
amendment to this Agreement pursuant to Section 9.02 for which the consent of
each Lender or each Lender of any Class is required and to which the Requisite
Lenders or Requisite Lenders of such Class, as applicable, have consented, then,
the Borrower Representative shall have the right, but not the obligation, at the
expense of the Borrowers, upon notice to such Increased Cost Lender or
Non-Consenting Lender (the “Terminated Lender”) and the Administrative Agent, to
replace such Terminated Lender with an assignee (in accordance with and subject
to the restrictions contained in Section 9.10) approved by the Administrative
Agent, the Issuing Bank and the Swingline Lender (which approval shall not be
unreasonably withheld), and such Terminated Lender hereby agrees to transfer and
assign without recourse (in accordance with and subject to the restrictions
contained in Section 9.10) all its interests, rights and obligations under this
Agreement to such assignee; provided, however, that no Terminated Lender shall
be obligated to make any such assignment unless (a) such assignment shall not
conflict with any law or any rule, regulation or order of any Governmental
Authority and (b) such assignee or the Borrowers shall pay to the affected
Terminated Lender in immediately available funds on the date of such assignment
the principal of and interest accrued to the date of payment on the Loans made
by such Terminated Lender and participations in LC Disbursements and Swingline
Loans held by such Terminated Lender and all commitment fees and other fees owed
to such Terminated Lender hereunder and all other amounts accrued for such
Terminated Lender’s account or owed to it hereunder (including, without
limitation, any Commitment Fees) and (c) in the case of any Non-Consenting
Lender, each Non-Consenting Lender whose consent is required in connection with
the proposed amendment is removed pursuant to this Section 2.20.
 
51

--------------------------------------------------------------------------------


 
Section 2.21 Increase in Term Commitments. (a) Provided (x) there exists no
Default and (y) after giving effect to the making of Incremental Term Loans
referred to below and the use of proceeds therefrom, the Borrowers would be in
pro forma compliance with each of the Financial Covenants as of the most recent
date for which financial statements have been delivered pursuant to Section
5.01, upon notice to the Administrative Agent by the Borrower Representative
(which shall promptly notify each Term Lender), the Borrowers may on up to three
(3) occasions, request additional term loans (the “Incremental Term Loans” and
the related commitments, the “Incremental Term Commitments”) in an aggregate
amount of not less than $25.0 million for any such request and not exceeding
$250.0 million in the aggregate for all such requests; provided that (i) other
than pricing, the Incremental Term Loans shall have the same terms as the Term
Loans existing immediately prior to the effectiveness of the amendment creating
such Incremental Term Loans (such existing Term Loans, the “Existing Term
Loans”) and (ii) in the event that the applicable margin for any tranche of the
Incremental Term Loans (inclusive of upfront fees and original issue discount
(based on an assumed four-year life to maturity) payable to the applicable
Incremental Term Lenders) is more than 25 basis points greater than the
applicable margin for any tranche of Existing Term Loans (inclusive of any
upfront fees and original issue discount (based on an assumed four-year life to
maturity) paid to the applicable Term Lenders), then the Applicable Rate for
each such tranche of Existing Term Loans shall be increased to the extent
necessary such that the Applicable Rate (inclusive of such fees and discounts)
for each such tranche of Existing Term Loans is not more than 25 basis points
less than the applicable margin (inclusive of such fees and discounts) for such
tranche of Incremental Term Loans. At the time of the sending of such notice,
the Borrowers (in consultation with the Administrative Agent) shall specify the
time period within which each Lender is requested to respond (which shall in no
event be less than five (5) Business Days and no more than thirty (30) Business
Days from the date of delivery of such notice to the Lenders). Each Lender with
an Existing Term Loan shall notify the Administrative Agent within such time
period whether or not it agrees to such Incremental Term Commitment and, if so,
whether in an amount equal to, greater than, or less than its pro rata share of
the total Incremental Term Loans so requested. Any Lender not responding within
such time period shall be deemed to have declined to provide an Incremental Term
Commitment and, to the extent any Term Lender declines to commit to its
applicable pro rata share of such Incremental Term Commitments, the Borrowers
may also invite additional Persons to become Lenders. The Administrative Agent
shall notify the Borrowers of the Lenders’ responses to each request made
hereunder. Each Incremental Term Lender shall become a Lender or make its
Incremental Term Commitment available, as the case may be, under this Agreement,
pursuant to an amendment (an “Incremental Facility Amendment”) to this Agreement
giving effect to the modifications permitted by this Section 2.21 and, as
appropriate, the other Loan Documents, executed by the Loan Parties, each
Incremental Term Lender (to the extent applicable) and the Administrative Agent
(provided that, with the consent of each Incremental Term Lender, the
Administrative Agent may execute such Incremental Facility Amendment on behalf
of the applicable Incremental Facility Lenders). An Incremental Facility
Amendment may, without the consent of any other Lender and notwithstanding
anything in Section 9.02 to the contrary, effect such amendments to this
Agreement and the other Loan Documents as may be reasonably necessary in the
opinion of the Administrative Agent, to effect the provisions of this Section
2.21 (including appropriate amendments to the definitions of “Requisite Lenders”
and “Requisite Class Lenders” and to Section 2.05 in order to provide the same
treatment for such Incremental Term Loans as is applicable to the Existing Term
Loans).
 
(b) If any Incremental Term Commitments are made in accordance with this Section
2.21, the Administrative Agent and the Borrowers shall determine the effective
date (the “Term Loan Commitments Increase Effective Date”) and the final
allocation of such increase. The Administrative Agent shall promptly notify the
Borrowers and each applicable Lender of such Lender’s final allocation of such
increase and the Term Loan Commitments Increase Effective Date. As a condition
precedent to such increase, the Borrowers shall deliver to the Administrative
Agent such documents and opinions as the Administrative Agent may reasonably
request (which shall, unless otherwise agreed by the Administrative Agent and
the Borrower Representative, be consistent with the documents delivered pursuant
to Section 4.01 with such changes as may be necessitated by changes in law since
the date of this Agreement) together with a certificate of the Borrowers dated
as of the Term Loan Commitments Increase Effective Date signed by a Financial
Officer of the Borrowers (i) certifying and attaching (A) the resolutions
adopted by the Borrowers approving or consenting to such increase and (B) a
certificate demonstrating that, upon after giving pro forma effect to such
increase, the Borrowers would be in pro forma compliance with the Financial
Covenants as of the end of the most recently ended Fiscal Quarter for which
appropriate financial information is available, and (ii) certifying that, before
and after giving effect to such increase, (A) the representations and warranties
contained in Article III and the other Loan Documents are true and correct in
all material respects on and as of the Term Loan Commitments Increase Effective
Date, except to the extent that such representations and warranties specifically
refer to an earlier date, in which case they are true and correct in all
material respects as of such earlier date and (B) no Default exists.
 
52

--------------------------------------------------------------------------------


 
ARTICLE III
 
REPRESENTATIONS AND WARRANTIES
 
In order to induce the Lenders and the Administrative Agent to enter into this
Agreement and to extend credit hereunder and under the other Loan Documents on
the Effective Date, each Loan Party makes the representations and warranties set
forth in this Article III (after giving effect to the Transactions) and upon the
occurrence of each Credit Event thereafter:
 
Section 3.01 Organization, etc.Each Loan Party (a) is a corporation or other
form of legal entity, and each of its Subsidiaries is a corporation, partnership
or other form of legal entity, validly organized and existing and in good
standing under the laws of the jurisdiction of its incorporation or
organization, as the case may be, (b) has all requisite corporate or other power
and authority to carry on its business as now conducted, (c) is duly qualified
to do business and is in good standing as a foreign corporation or foreign
partnership (or comparable foreign qualification, if applicable, in the case of
any other form of legal entity), as the case may be, in each jurisdiction where
the nature of its business requires such qualification, except where the failure
to so qualify will not have a Material Adverse Effect, and (d) has full power
and authority and holds all requisite material governmental licenses, permits
and other approvals to enter into and perform its obligations under this
Agreement and each other Loan Document to which it is a party and to own or hold
under lease its Property and to conduct its business substantially as currently
conducted by it.
 
Section 3.02 Due Authorization, Non-Contravention, etc.The execution, delivery
and performance by each Loan Party of this Agreement and each other Loan
Document to which it is a party, the borrowing of the Loans, the use of the
proceeds thereof and the issuance of the Letters of Credit hereunder are within
each Loan Party’s corporate, partnership or comparable powers, as the case may
be, have been duly authorized by all necessary corporate, partnership or
comparable and, if required, stockholder action, as the case may be, and do not:
 
(a) contravene the Organic Documents of any Loan Party or any of its respective
Subsidiaries;
 
53

--------------------------------------------------------------------------------


 
(b) contravene any material law, statute, rule or regulation binding on or
affecting any Loan Party or any of its respective Subsidiaries;
 
(c) except as set forth on Schedule 3.02(c), violate or result in a default or
event of default or an acceleration of any rights or benefits under any material
indenture, agreement or other instrument binding upon any Loan Party or any of
its respective Subsidiaries; or
 
(d) result in, or require the creation or imposition of, any Lien on any
material asset of any Loan Party or any of its respective Subsidiaries, except
Liens created under the Loan Documents.
 
Section 3.03 Government Approval, Regulation, etc.Except as set forth on
Schedule 3.03, no consent, authorization or approval or other action by, and no
notice to or filing with, any Governmental Authority or regulatory body or other
Person is required for the due execution, delivery or performance by the
Borrowers or any other Loan Party of this Agreement or any other Loan Document
which has been entered into, the borrowing of the Loans, the use of the proceeds
thereof and the issuance of Letters of Credit hereunder, nor for the
consummation of the Merger, except such as have been obtained or made and are in
full force and effect and except filings necessary to perfect Liens under the
Security Documents. No Loan Party or any of its respective Subsidiaries is an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended.
 
Section 3.04 Validity, etc.This Agreement has been duly executed and delivered
by each Loan Party and constitutes, and each other Loan Document to which any
Loan Party is to be a party will, on the due execution and delivery thereof and
assuming the due execution and delivery of this Agreement by each of the other
parties hereto, constitute, the legal, valid and binding obligation of such Loan
Party enforceable in accordance with its respective terms, subject to the effect
of bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
the enforceability of creditors’ rights generally and to general principles of
equity.
 
Section 3.05 Financial Information. (a) The consolidated balance sheets of (i)
Holdings and its Subsidiaries as of December 31, 2004, 2005 and 2006, reported
on by Ernst & Young, LLP, independent public accountants, and (ii) the Target
and its Subsidiaries as of December 31, 2004, 2005 and 2006, reported on by KPMG
LLP, and, in each case, the related consolidated statements of earnings and cash
flows of such Person and its Subsidiaries for the three years ended December 31,
2006, copies of which have been furnished to the Administrative Agent and each
Lender, have been prepared in accordance with GAAP consistently applied, and
present fairly in all material respects the consolidated financial condition of
(x) Holdings and its Subsidiaries (in the case of the financial statements
referred to in clause (i) above) and (y) the Target and its Subsidiaries (in the
case of the financial statements referred to in clause (ii) above) as of the
dates thereof and the results of their operations and cash flows for the periods
then ended.
 
(b) On the Effective Date, except for the Obligations, as disclosed in the
financial statements referred to above or the notes thereto or on
Schedule 3.05(b) hereto, neither the Loan Parties nor any of their Subsidiaries
has any Indebtedness, material contingent liabilities, long-term commitments or
unrealized losses.
 
Section 3.06 No Material Adverse Effect. Since December 31, 2006, no event or
circumstance has occurred that has had, or could reasonably be expected to have,
a Material Adverse Effect.
 
Section 3.07 Litigation. Except as set forth on Schedule 3.07, there is no
pending or, to the knowledge of any Loan Party, threatened litigation, action or
proceeding (including, without limitation, any existing or new litigation
relating to the Transactions) affecting any Loan Party or any of their
respective Subsidiaries’ operations, properties, businesses, assets or
prospects, or the ability of the parties to consummate the transactions
contemplated hereby, which would have a Material Adverse Effect or which
purports to affect the legality, validity or enforceability of this Agreement,
the Merger Documents, any other Loan Document, the Transactions or the other
transactions contemplated hereby.
 
54

--------------------------------------------------------------------------------


 
Section 3.08 Compliance with Laws and Agreements. Except as set forth on
Schedule 3.08, none of the Loan Parties has violated, is in violation of or has
been given written notice of any violation of any Applicable Law (other than
Environmental Laws, which are the subject of Section 3.13), regulation or order
of any Governmental Authority applicable to it or its property or any indenture,
agreement or other instrument binding upon it or its property, except for any
violations which do not have a Material Adverse Effect. No Default has occurred
and is continuing.
 
Section 3.09 Subsidiaries. Schedule 3.09 sets forth the name of, type of entity,
and the direct or indirect ownership interest of Holdings and its Subsidiaries
(including the legal structure) or other investment of Holdings and identifies
each Subsidiary of Holdings that is a Loan Party, in each case as of the date of
this Agreement and after giving effect to the Merger.
 
Section 3.10 Ownership of Properties. (a) Each Loan Party and its Subsidiaries
has good and marketable title to (or other similar title in jurisdictions
outside the United States of America), or valid leasehold interests in, or
easements or other limited property interests in, or is licensed to use, all its
material properties and assets (including all Mortgaged Properties), except
where the failure to have such title in the aggregate could not reasonably be
expected to have a Material Adverse Effect. All Mortgaged Properties are free
and clear of Liens, except for Prior Liens and all of such other properties are
free and clear of Liens, other than Permitted Liens.
 
(b) As of the date of this Agreement, Schedule 3.10(b) contains and will contain
a true and complete list of each parcel of Real Property (i) owned by any Loan
Party as of the date of this Agreement and describes the type of interest
therein held by such Loan Party and (ii) leased, subleased or otherwise occupied
or utilized by any Loan Party, as lessee, as of the date of this Agreement and
describes the type of interest therein held by such Loan Party and whether such
lease, sublease or other instrument requires the consent of the landlord
thereunder or other parties thereto to the Transactions.
 
(c) Each of Holdings and its Subsidiaries has complied with all obligations
under all leases to which it is a party, except where the failure to comply
would not have a Material Adverse Effect, and all such leases are in full force
and effect, except leases in respect of which the failure to be in full force
and effect could not reasonably be expected to have a Material Adverse Effect.
Each of Holdings and its Subsidiaries enjoys peaceful and undisturbed possession
under all such leases, other than leases in respect of which the failure to
enjoy peaceful and undisturbed possession could not reasonably be expected to,
individually or in the aggregate, have a Material Adverse Effect.
 
(d) Each of Holdings and each of its Subsidiaries owns, possesses, is licensed
or otherwise has the right to use, or could obtain ownership or possession of,
on terms not materially adverse to it, all patents, trademarks, service marks,
trade names, copyrights, licenses and rights with respect thereto necessary for
the present conduct of its business, without any known conflict with the rights
of others, except where such conflicts could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.
 
(e) As of the date of this Agreement, neither Holdings nor any of its
Subsidiaries has received any written notice of, or has any knowledge of, any
pending or contemplated condemnation proceeding affecting any of the Mortgaged
Properties or any sale or disposition thereof in lieu of condemnation that
remains unresolved as of the Effective Date.
 
55

--------------------------------------------------------------------------------


 
(f) Neither Holdings nor any of its Subsidiaries is obligated on the Effective
Date under any right of first refusal, option or other contractual right to
sell, assign or otherwise dispose of any Mortgaged Property or any interest
therein.
 
(g) As of the date of this Agreement, no Loan Party or any of its Subsidiaries
has received any notice of, nor has any knowledge of, the occurrence or pendency
or contemplation of any Taking or Destruction affecting all or any portion of
its property. No Mortgage encumbers improved Real Property that is located in an
area that has been identified by the Secretary of Housing and Urban Development
as an area having special flood hazards within the meaning of the National Flood
Insurance Act of 1968 unless flood insurance available under such Act has been
obtained in accordance with Section 5.04.
 
Section 3.11 Taxes. As of the date of this Agreement, each Loan Party and each
Subsidiary has filed all federal, foreign and all other material income tax
returns and reports required by Applicable Law to have been filed by it and has
paid all material taxes and governmental charges due, except any such taxes or
charges which are being diligently contested in good faith by appropriate
proceedings and for which adequate reserves in accordance with GAAP shall have
been set aside on its books; provided that, in the case of any taxes that are
being contested, any such contest of taxes or charges with respect to Collateral
shall satisfy the Contested Collateral Lien Conditions.
 
Section 3.12 Pension and Welfare Plans. No ERISA Event has occurred or is
reasonably expected to occur which could reasonably be expected to have a
Material Adverse Effect or give rise to a Lien (other than a Permitted Lien) on
the assets of Holdings or any of its Subsidiaries. Each Loan Party and each of
their ERISA Affiliates are in compliance in all respects with the presently
applicable provisions of ERISA and the Code with respect to each Plan except for
failures to so comply which could not reasonably be expected to have a Material
Adverse Effect. Except as set forth on Schedule 3.12, no condition exists or
event or transaction has occurred with respect to any Plan which reasonably
might result in the incurrence by any Loan Party or any ERISA Affiliate of any
liability, fine or penalty which could reasonably be expected to have a Material
Adverse Effect. No Loan Party or Subsidiary has any contingent liability with
respect to post-retirement benefits provided under a Welfare Plan, other than
(i) liability for continuation coverage described in Part 6 of Subtitle B of
Title I of ERISA and (ii) liabilities that, individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect.
 
Except as could not reasonably be expected to have a Material Adverse Effect,
(a) each Foreign Plan has been maintained in compliance with its terms and with
the requirements of any and all Applicable Laws, statutes, rules, regulations
and orders and has been maintained, where required, in good standing with
applicable regulatory authorities, and (b) no Loan Party or Subsidiary has
incurred any obligation in connection with the termination of or withdrawal from
any Foreign Plan.
 
Section 3.13 Environmental Warranties. (a) Except as set forth on Schedule
3.13(a), all facilities and property owned, leased or operated by Holdings or
any of its Subsidiaries, and all operations conducted thereon, are in compliance
with all Environmental Laws, except for such noncompliance that, individually or
in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.
 
(b) Except as set forth on Schedule 3.13(b), there are no pending or threatened
(in writing):
 
56

--------------------------------------------------------------------------------


 
(i) Environmental Claims received by Holdings or any of its Subsidiaries, or
 
(ii)  written claims, complaints, notices or inquiries received by Holdings or
any of its Subsidiaries regarding Environmental Liability,
 
in each case which, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect.
 
(c) Except as set forth on Schedule 3.13(c), there have been no Releases of
Hazardous Materials at, on, under or from any property now or, to any Loan
Party’s knowledge, previously owned, leased or operated by Holdings or any of
its Subsidiaries that, individually or in the aggregate, have had or could
reasonably be expected to have a Material Adverse Effect.
 
(d) Holdings and its Subsidiaries have been issued and are in compliance with
all Environmental Permits necessary for their operations, facilities and
businesses and each is in full force and effect, except for such Environmental
Permits which, if not so obtained or as to which Holdings and its Subsidiaries
are not in compliance, or are not in effect, individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect.
 
(e) Except as set forth on Schedule 3.13(e), as of the date of this Agreement,
no property now or, to any Loan Party’s knowledge, previously owned, leased or
operated by Holdings or any of its Subsidiaries is listed or proposed (with
respect to owned property only) for listing on the CERCLIS or on any similar
state list of sites requiring investigation or clean-up, or on the National
Priorities List pursuant to CERCLA.
 
(f) There are no underground storage tanks, active or abandoned, including
petroleum storage tanks, surface impoundments or disposal areas, on or under any
property now or, to any Loan Party’s knowledge, previously owned or leased by
Holdings or any of its Subsidiaries which, singly or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.
 
(g) As of the date of this Agreement, neither Holdings nor any of its
Subsidiaries has transported or arranged for the transportation of any Hazardous
Material to any location which is listed or proposed for listing on the National
Priorities List pursuant to CERCLA, on the CERCLIS or on any similar state list
or which is the subject of federal, state or local enforcement actions or other
investigations which would reasonably be expected to lead to any Environmental
Claim against Holdings or any of its Subsidiaries.
 
(h) As of the date of this Agreement, no Liens have been recorded pursuant to
any Environmental Law with respect to any property or other assets currently
owned or leased by Holdings or any of its Subsidiaries.
 
(i) Neither Holdings nor any of its Subsidiaries is currently conducting any
Remedial Action pursuant to any Environmental Law, nor has Holdings or any of
its Subsidiaries assumed by contract, agreement or operation of law any
obligation under Environmental Law, the cost of which, singly or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.
 
(j) There are no polychlorinated biphenyls or friable asbestos present at any
property owned, leased or operated by Holdings or any of its Subsidiaries,
which, singly or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.
 
57

--------------------------------------------------------------------------------


 
Section 3.14 Regulations U and X. The Loans, the use of the proceeds thereof,
the Transactions, this Agreement and the transactions contemplated hereby will
not result in a violation of or be inconsistent with any provision of Regulation
U or Regulation X.
 
Section 3.15 Disclosure; Accuracy of Information; Pro Forma Balance Sheets and
Projected Financial Statements. (a) The Loan Parties have disclosed to the
Lenders all agreements, instruments and corporate or other restrictions to which
they and their Subsidiaries are subject, and all other matters known to any of
them that, individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect. Neither this Agreement nor any other document,
certificate or statement furnished to the Administrative Agent or any Lender by
or on behalf of any Loan Party in connection herewith contains any untrue
statement of a material fact or omits to state any material fact necessary in
order to make the statements contained herein and therein not misleading, in
light of the circumstances under which they were made; provided that to the
extent this or any such document, certificate or statement was based upon or
constitutes a forecast, estimate or projection, the Loan Parties represent only
that such forecast, estimate or projection was made in good faith by the Loan
Parties and was prepared using reasonable assumptions and estimates.
 
(b) The pro forma consolidated income statement projections for Holdings and its
Subsidiaries on a combined basis, pro forma consolidated balance sheet
projections for Holdings and its Subsidiaries on a combined basis and pro forma
consolidated cash flow projections for Holdings and its Subsidiaries on a
combined basis for the Fiscal Years ending 2008 through 2014, inclusive, which
have been prepared on an annual basis (the “Projected Financial Statements”),
give appropriate effect to the Transactions and all Indebtedness and Liens
incurred or created in connection with the Transactions. The assumptions made in
preparing the Projected Financial Statements are believed by each Loan Party to
be reasonable as of the date of such projections and as of the Effective Date
and all material assumptions with respect to the Projected Financial Statements
are set forth therein. The Projected Financial Statements present a good faith
estimate of the consolidated financial information contained therein at the date
thereof based upon estimates or assumptions believed by each Loan Party to be
reasonable, it being recognized by the Administrative Agent and the Lenders,
however, that projections as to future events are not to be viewed as facts and
that the actual results during the period or periods covered by the projections
probably will differ from the projected results and that the difference may be
material.
 
Section 3.16 Insurance. As of the date of this Agreement, set forth on Schedule
3.16 is a summary of all insurance policies maintained by Holdings and its
Subsidiaries (a) with respect to properties material to the businesses of
Holdings and its Subsidiaries against such casualties and contingencies and of
such types and in such amounts as are customary in the case of similar
businesses operating in the same or similar locations, and (b) required to be
maintained pursuant to the Security Documents. All such insurance policies are
maintained with financially sound and responsible insurance companies.
 
Section 3.17 Labor Matters. Except as could not reasonably be expected to have a
Material Adverse Effect, (a) there are no strikes, lockouts or slowdowns against
Holdings or any of its Subsidiaries pending or, to the knowledge of any Loan
Party, threatened; (b) the hours worked by and payments made to employees of
Holdings or any of its Subsidiaries have not been in violation of the Fair Labor
Standards Act or any other applicable Federal, state, local or foreign law
dealing with such matters; and (c) all payments due from Holdings or any of its
Subsidiaries, or for which any claim may be made against Holdings or any of its
Subsidiaries, on account of wages and employee health and welfare insurance and
other benefits, have been paid or accrued as a liability on the books of
Holdings or such Subsidiary.
 
58

--------------------------------------------------------------------------------


 
Section 3.18 Solvency. Immediately following the Transactions and immediately
after giving effect to each Credit Event, each Loan Party and each of their
respective Subsidiaries will be Solvent.
 
Section 3.19 Securities. The Equity Interests of Holdings and each of its
Subsidiaries have been duly authorized, issued and delivered and are fully paid,
nonassessable and were not issued in violation of any preemptive rights. Except
as set forth in Schedule 3.19, the Equity Interests of each Subsidiary held,
directly or indirectly, by any Loan Party are owned, directly or indirectly, by
such Loan Party free and clear of all Liens (other than Permitted Liens). Except
as set forth in Schedule 3.19, there are not, as of the date of this Agreement,
any options, warrants, calls, subscriptions, convertible or exchangeable
securities, rights, agreements, commitments or arrangements for any Person to
acquire any Equity Interests of Holdings and each of its Subsidiaries or any
other securities convertible into, exchangeable for or evidencing the right to
subscribe for any such Equity Interests.
 
Section 3.20 Security Documents. (a) The Collateral Agreement is effective to
create in favor of the Administrative Agent for its benefit and the benefit of
the Secured Parties, legal, valid and enforceable security interests in the
Securities Collateral and, when such Securities Collateral is delivered to the
Administrative Agent together with stock powers or endorsements in blank, the
Administrative Agent shall have a fully perfected Lien on, and security interest
in, all right, title and interest of the pledgor thereunder in such Securities
Collateral.
 
(b) (i) The Collateral Agreement is effective to create in favor of the
Administrative Agent, for its benefit and the benefit of the Secured Parties,
legal, valid and enforceable security interests in the Collateral described
therein to the extent such Collateral is not excluded from the coverage of
Article 9 of the UCC and (ii) when (x) financing statements in appropriate form
are filed in the applicable filing offices to perfect such security interests
(to the extent such security interests can be perfected by filing) and (y) upon
the taking of possession or control by the Administrative Agent of any such
Collateral in which a security interest may be perfected only by possession or
control (which possession or control shall be given to the Administrative Agent
to the extent possession or control by the Administrative Agent is required by
the Collateral Agreement), the Administrative Agent shall have a fully perfected
Lien on, and security interest in, all right, title and interest of the grantors
thereunder in such Collateral (other than the Intellectual Property (as defined
in the Collateral Agreement)) to the extent such Lien and security interest can
be perfected by the filing of a financing statement pursuant to the UCC or by
possession or control by the Administrative Agent, in each case prior and
superior in right to any other Person, other than with respect to Permitted
Liens.
 
(c) When the filings in clause (b)(ii)(x) above are made and when the Collateral
Agreement (or a summary thereof) is filed in the United States Patent and
Trademark Office and the United States Copyright Office, the Administrative
Agent shall have a fully perfected Lien on, and security interest in, all right,
title and interest of the Loan Parties in the Intellectual Property (as defined
in the Collateral Agreement) in which a security interest may be perfected by
filing, recording or registering a security agreement, financing statement or
analogous document in the United States Patent and Trademark Office or the
United States Copyright Office, as applicable (it being understood that
subsequent recordings in the United States Patent and Trademark Office and the
United States Copyright Office may be necessary to perfect a Lien on registered
trademarks, trademark applications and copyrights acquired by the Loan Parties
after the Effective Date), in each case prior and superior in right to any other
Person other than with respect to Permitted Liens.
 
(d) Each Mortgage executed and delivered as of the Effective Date is, or, to the
extent any Mortgage is duly executed and delivered thereafter by Holdings or any
of its Subsidiaries, will be, effective to create in favor of the Administrative
Agent, for its benefit and the benefit of the Secured Parties, a legal, valid
and enforceable Lien on and security interest in all of the Loan Parties’ right,
title and interest in and to the Mortgaged Properties thereunder and the
proceeds thereof, and when the Mortgages are filed in the offices specified on
Schedule 3.20(d), the Mortgages shall constitute a Lien on, and security
interest in, all right, title and interest of the Loan Parties in such Mortgaged
Properties and the proceeds thereof, in each case prior and superior in right to
any other Person, other than with respect to the rights of Persons pursuant to
Prior Liens.
 
59

--------------------------------------------------------------------------------


 
Section 3.21 Anti -Terrorism Laws. (a) No Loan Party nor any of their respective
Subsidiaries or, to the knowledge of any of the Loan Parties, any of their
Affiliates is in violation of any Applicable Laws relating to terrorism or money
laundering (“Anti-Terrorism Laws”), including Executive Order No. 13224 on
Terrorist Financing, effective September 24, 2001 (the “Executive Order”), and
the Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act of 2001, Public Law 107-56.
 
(b) No Loan Party or Subsidiary of any Loan Party or, to the knowledge of any of
the Loan Parties, any of their Affiliates or their respective brokers or other
agents acting or benefiting in any capacity in connection with the Loans is any
of the following:
 
(i) a Person or entity that is listed in the annex to, or is otherwise subject
to the provisions of, the Executive Order;
 
(ii) a Person or entity owned or controlled by, or acting for or on behalf of,
any Person or entity that is listed in the annex to, or is otherwise subject to
the provisions of, the Executive Order;
 
(iii) a Person or entity with which any Lender is prohibited from dealing or
otherwise engaging in any transaction by any Anti-Terrorism Law;
 
(iv) a Person or entity that commits, threatens or conspires to commit or
supports “terrorism” as defined in the Executive Order; or
 
(v) a Person or entity that is named as a “specially designated national and
blocked person” on the most current list published by the U.S. Treasury
Department Office of Foreign Assets Control at its official website or any
replacement website or other replacement official publication of such list.
 
(c) No Loan Party or Subsidiary of any Loan Party or, to the knowledge of any
Loan Party, any of their Affiliates or their respective brokers or other agents
acting in any capacity in connection with the Loans (i) conducts any business or
engages in making or receiving any contribution of funds, goods or services to
or for the benefit of any Person described in clause (b) above, (ii) deals in,
or otherwise engages in any transaction relating to, any property or interests
in property blocked pursuant to the Executive Order, or (iii) engages in or
conspires to engage in any transaction that evades or avoids, or has the purpose
of evading or avoiding, or attempts to violate, any of the prohibitions set
forth in any Anti-Terrorism Law.
 
ARTICLE IV
 
CONDITIONS
 
Section 4.01 Effective Date. The closing shall take place at the offices of
Kennedy Covington Lobdell & Hickman, L.L.P. at 10:00 a.m. on December 31, 2007,
or at such other place, date and time as the parties hereto shall mutually agree
(such date, the “Effective Date”). The obligation of the Lenders to close this
Agreement and to make the Initial Term Loans and Revolving Loans or of the
Issuing Bank to issue, amend, renew or extend the initial Letter of Credit, if
any, is subject to the satisfaction of each of the following conditions:
 
60

--------------------------------------------------------------------------------


 
(a) Executed Loan Documents. This Agreement, a Note in favor of each Lender
requesting a Note and the Security Documents, together with any other applicable
Loan Documents, shall have been duly authorized, executed and delivered to the
Administrative Agent by the parties thereto, shall be in full force and effect
and no Default shall exist hereunder or thereunder.
 
(b) Closing Certificates; Etc. The Administrative Agent shall have received each
of the following in form and substance reasonably satisfactory to the
Administrative Agent:
 
(i) Officer’s Certificate. A certificate from an Authorized Officer of Holdings
to the effect that all representations and warranties of the Loan Parties
contained in this Agreement and the other Loan Documents are true, correct and
complete; that none of the Loan Parties is in violation of any of the covenants
contained in this Agreement and the other Loan Documents; that, after giving
effect to the transactions contemplated by this Agreement, no Default has
occurred and is continuing; and that each of the Loan Parties, as applicable,
has satisfied each of the conditions set forth in Section 4.01 and Section 4.03.
 
(ii) Certificate of Secretary of each Loan Party. A certificate of an Authorized
Officer of each Loan Party certifying as to the incumbency and genuineness of
the signature of each officer of such Loan Party executing Loan Documents to
which it is a party and certifying that attached thereto is a true, correct and
complete copy of (A) the articles or certificate of incorporation or formation
of such Loan Party and all amendments thereto, certified as of a recent date by
the appropriate Governmental Authority in its jurisdiction of incorporation or
formation, (B) the bylaws or other governing document of such Loan Party as in
effect on the Effective Date, (C) resolutions duly adopted by the board of
directors or other governing body of such Loan Party authorizing the
transactions contemplated hereunder and the execution, delivery and performance
of this Agreement and the other Loan Documents to which it is a party, and (D)
each certificate required to be delivered pursuant to Section 4.01(b)(iii).
 
(iii) Certificates of Good Standing. Certificates as of a recent date of the
good standing of each Loan Party under the laws of its jurisdiction of
organization and, to the extent requested by the Administrative Agent, each
other jurisdiction where such Loan Party is qualified to do business and, to the
extent available, a certificate of the relevant taxing authorities of such
jurisdictions certifying that such Loan Party has filed required tax returns and
owes no delinquent taxes.
 
(iv) Opinions of Counsel. Favorable opinions of counsel to the Loan Parties
addressed to the Administrative Agent and the Lenders with respect to the Loan
Parties, the Loan Documents and such other matters as the Lenders shall request,
which such opinion expressly permit successors and assignees of the Lenders to
rely upon.
 
(v) Tax Forms. Copies of the United States Internal Revenue Service forms
required by Section 2.16.
 
61

--------------------------------------------------------------------------------


 
(c) Personal Property Collateral.
 
(i) Filings and Recordings. The Administrative Agent shall have received all
filings and recordations that are necessary to perfect the security interests of
the Administrative Agent, on behalf of itself and the other Secured Parties, in
the Collateral and the Administrative Agent shall have received evidence
reasonably satisfactory to the Administrative Agent that upon such filings and
recordations such security interests constitute valid and perfected first
priority Liens thereon (subject only to Permitted Liens).
 
(ii) Pledged Collateral. The Administrative Agent shall have received (A)
original stock certificates or other certificates evidencing the Securities
Collateral pledged pursuant to the Security Documents, together with an undated
stock power for each such certificate duly executed in blank by the registered
owner thereof and (B) each original promissory note pledged pursuant to the
Security Documents.
 
(iii) Lien Search. The Administrative Agent shall have received the results of a
Lien search (including a search as to judgments, pending litigation and tax
matters), in form and substance reasonably satisfactory thereto, made against
the Loan Parties under the Uniform Commercial Code (or applicable judicial
docket) as in effect in any state in which any of the assets of such Loan Party
are located, indicating among other things that its assets are free and clear of
any Lien except for Permitted Liens.
 
(iv) Hazard and Liability Insurance. The Administrative Agent shall have
received certificates of property hazard, business interruption and liability
insurance, evidence of payment of all insurance premiums for the current policy
year of each (naming the Administrative Agent as loss payee (and mortgagee, as
applicable) on all certificates for property hazard insurance and as additional
insured on all certificates for liability insurance), and, if requested by the
Administrative Agent, copies (certified by an Authorized Officer of each of the
Borrowers) of insurance policies in the form required pursuant to Section 3.16.
 
(d) Real Property Collateral.
 
(i) Mortgages. The Administrative Agent shall have received Mortgages
encumbering each Mortgaged Property identified on Schedule 1.01(a) in favor of
the Administrative Agent, for its benefit and the benefit of the other Secured
Parties, in each case duly executed and acknowledged by the applicable Loan
Party and otherwise in proper form for recording in the applicable recording
office where each such Mortgaged Property is situated, together with all
financing statements, certificates, affidavits, questionnaires or returns as
shall be requested in connection with the recording or filing thereof to create
a Lien under Applicable Law, all of which shall be in form and substance
reasonably satisfactory to the Administrative Agent, and any other instruments
necessary to grant a mortgage Lien under the laws of any applicable
jurisdiction, which Mortgage, financing statements and other instruments shall,
when recorded, be effective to create a Lien on such Mortgaged Property subject
to no other Liens except Prior Liens that are Permitted Liens.
 
(ii) Title Insurance. The Administrative Agent shall have received a marked-up
commitment for a policy of title insurance with respect to each Mortgaged
Property set forth on Schedule 1.01(a), insuring the first priority Liens of the
Secured Parties and showing no Liens prior to Liens of the Secured Parties other
than for ad valorem taxes not yet due and payable, with title insurance
companies acceptable to the Administrative Agent. Further, the Loan Parties
agree to provide or obtain “as built” surveys certified as of recent date by a
registered engineer or land surveyor (accompanied by an affidavit of an
authorized signatory of the owner of such property stating that there have been
no improvements or encroachments to the property since the date of the
respective survey such that the existing survey is no longer accurate) and any
customary affidavits, zoning letters and indemnities, in each case as may be
required or necessary to obtain title insurance satisfactory to the
Administrative Agent.
 
62

--------------------------------------------------------------------------------


 
(iii) Title Exceptions. The Administrative Agent shall have received copies of
all recorded documents creating exceptions to the title policy referred to in
Section 4.01(d)(ii).
 
(iv) Matters Relating to Flood Hazard Properties. The Administrative Agent shall
have received a certification form of a certification from the National Research
Center, or any successor agency thereto, regarding each Mortgaged Property set
forth on Schedule 1.01(a).
 
(v) Environmental Assessments. The Administrative Agent shall have received a
Phase I environmental assessment or such other environmental report reasonably
requested by the Administrative Agent regarding each Mortgaged Property set
forth on Schedule 1.01(a) by an environmental engineering firm acceptable to the
Administrative Agent showing no environmental conditions in violation of
Environmental Laws or liabilities under Environmental Laws, either of which
could reasonably be expected to have a Material Adverse Effect.
 
(vi) Other Real Property Information. The Administrative Agent shall have
received such other certificates, documents and information as are reasonably
requested by the Lenders, each in form and substance satisfactory to the
Administrative Agent.
 
(e) Consents; No Injunctions.
 
(i) Governmental and Third Party Approvals. The Loan Parties shall have received
all material governmental, shareholder and third party consents and approvals
necessary (or any other material consents as determined in the reasonable
discretion of the Administrative Agent) in connection with the transactions
contemplated by this Agreement and the other Loan Documents and the other
transactions contemplated hereby and all applicable waiting periods shall have
expired without any action being taken by any Person that could reasonably be
expected to restrain, prevent or impose any material adverse conditions on any
of the Loan Parties or such other transactions or that could seek or threaten
any of the foregoing, and no law or regulation shall be applicable which in the
reasonable judgment of the Administrative Agent could reasonably be expected to
have such effect.
 
(ii) No Injunction, Etc. No action, proceeding, investigation, regulation or
legislation shall have been instituted, threatened or proposed before any
Governmental Authority to enjoin, restrain, or prohibit, or to obtain
substantial damages in respect of, or which is related to or arises out of this
Agreement or the other Loan Documents or the consummation of the Transactions,
or which, in the Administrative Agent’s sole discretion, would make it
inadvisable to consummate the transactions contemplated by this Agreement or the
other Loan Documents or the consummation of the transactions contemplated hereby
or thereby.
 
(f) Financial Matters.
 
(i) Financial Statements. The Administrative Agent shall have received copies of
(A) each of the financial statements referred to in Section 3.05; (B) the
interim unaudited financial statements of the Target and its Subsidiaries for
each fiscal quarter ended since December 31, 2006 for which appropriate
financial information is available and (C) the interim unaudited financial
statements of Holdings and its Subsidiaries for each fiscal quarter ended since
December 31, 2006 for which appropriate financial information is available.
 
63

--------------------------------------------------------------------------------


 
(ii) Financial Projections. The Administrative Agent shall have received copies
of the Projected Financial Statements.
 
(iii) Financial Condition Certificate. Holdings shall have delivered to the
Administrative Agent a certificate, in form and substance satisfactory to the
Administrative Agent, and certified as accurate by an Authorized Officer of
Holdings, that (A) Holdings and each of its Subsidiaries are each Solvent, (B)
the payables of Holdings and its Subsidiaries are current and not past due and
(C) attached thereto are calculations evidencing compliance on a pro forma basis
with the Financial Covenants.
 
(iv) Payment at Closing; Fee Letters. Holdings shall have paid (A) to the
Administrative Agent, the Arranger and the Lenders the fees set forth or
referenced in Section 2.10(d) any other accrued and unpaid fees or commissions
due hereunder, (B) all reasonable fees, charges and disbursements of counsel to
the Administrative Agent (directly to such counsel if requested by the
Administrative Agent), plus such additional amounts of such fees, charges and
disbursements as shall constitute its reasonable estimate of such fees, charges
and disbursements incurred or to be incurred by it through the closing
proceedings (provided that such estimate shall not thereafter preclude a final
settling of accounts between Holdings and the Administrative Agent) and (C) to
any other Person such amount as may be due thereto in connection with the
Transactions, including all taxes, fees and other charges in connection with the
execution, delivery, recording, filing and registration of any of the Loan
Documents.
 
(g) Merger.
 
(i) Merger Documents. The Administrative Agent shall have received (A) copies of
the fully-executed Merger Documents certified by an Authorized Officer, all of
which shall be in form and substance reasonably satisfactory to the
Administrative Agent and (B) satisfactory evidence that none of the Merger
Documents was altered, amended or otherwise changed or supplemented or any
material condition therein waived, without the prior written consent of the
Administrative Agent.
 
(ii) Consents; Approvals. The Administrative Agent shall have received evidence,
in form and substance reasonably satisfactory to the Administrative Agent, that
(A) all consents and approvals required pursuant to the terms of the Merger
Agreement have been received and obtained and are in full force and effect,
including, the consent of the board of directors of the Target and (B) the
Merger Documents to be filed with the Pennsylvania Department of State (or any
other applicable office) have been pre-cleared by all applicable Governmental
Authorities and will be filed concurrently with the closing of this Agreement.
 
(iii) Conditions to the Merger. The Merger shall have been consummated in
accordance with the terms of the Merger Documents and in accordance with all
Applicable Laws.
 
(h) Miscellaneous.
 
(i) Borrowing Request. The Administrative Agent shall have received a Borrowing
Request from the Borrowers in accordance with Section 2.02, and a Notice of
Account Designation specifying the account or accounts to which the proceeds of
any Loans made after the Effective Date are to be disbursed.
 
(ii) Existing Indebtedness. All Indebtedness of Holdings or any Subsidiary
thereof, other than indebtedness under this Agreement and any Indebtedness to
remain outstanding shall be repaid in full and terminated and all collateral
security therefor shall be released, and the Administrative Agent shall have
received payoff letters in form and substance satisfactory to it evidencing such
repayment, termination and release.
 
64

--------------------------------------------------------------------------------


 
(iii) Other Documents. All opinions, certificates and other instruments and all
proceedings in connection with the transactions contemplated by this Agreement
shall be satisfactory in form and substance to the Administrative Agent. The
Administrative Agent shall have received copies of all other documents,
certificates and instruments reasonably requested thereby, with respect to the
transactions contemplated by this Agreement.
 
(i) Post-Closing Agreement. Notwithstanding the foregoing, the parties hereto
agree that certain of the conditions set forth in Sections 4.01(c)(i) and (iv)
and 4.01(d)(i), (ii) and (iv) hereto shall not be met on the Effective Date but
shall instead be met on the schedule set forth in, and in accordance with the
terms of, the Post-Closing Agreement.
 
Section 4.02 Conditions to Delayed Draw Term Loan. In addition to the conditions
set forth in Section 4.03, the obligation of the applicable Lenders to make the
Delayed Draw Term Loans is subject to the satisfaction of each of the following
conditions, as of the applicable date of the Delayed Draw Term Loan:
 
(a) The Senior Note Redemption shall occur contemporaneously with, and shall be
financed with the proceeds of, the funding of the Delayed Draw Term Loans, in
accordance with the terms of the Senior Notes Indenture and otherwise in
accordance with all Applicable Laws.
 
(b) The Administrative Agent shall have received all documentation relating to
the Senior Note Redemption reasonably requested by the Administrative Agent,
which documentation shall be in form and substance satisfactory to the
Administrative Agent.
 
Section 4.03 Conditions to Each Credit Event. The agreement of each Lender
(including any Person with a Term Loan Commitment) to make any Loan and of the
Issuing Bank to issue, amend, renew or extend any Letter of Credit (such event
being called a “Credit Event”) (excluding, except for purposes of subsection (b)
below only) continuations and conversions of Loans) requested to be made by it
on any date is subject to the satisfaction of the following conditions:
 
(a) The Administrative Agent shall have received a notice of such Credit Event
as required by Section 2.02, 2.04 or 2.06, as applicable.
 
(b) The representations and warranties made by each Loan Party set forth in
Article III hereof and in the other Loan Documents shall be true and correct
with the same effect as if then made (unless expressly stated to relate to an
earlier date, in which case such representations and warranties shall be true
and correct as of such earlier date).
 
(c) At the time of and immediately after such Credit Event, no Default shall
have occurred and be continuing.
 
(d) The Administrative Agent shall have received a Borrowing Request or Notice
of Conversion/Continuation, as applicable, from the Borrower Representative in
accordance with Section 2.02 or Section 2.03, as applicable.
 
Each Credit Event shall be deemed to constitute a representation and warranty by
the applicable Borrower on the date of such Credit Event, as to the matters
specified in paragraphs (b) and (c) of this Section 4.03.
 
65

--------------------------------------------------------------------------------


 
ARTICLE V
 
AFFIRMATIVE COVENANTS
 
Each Loan Party hereby covenants and agrees with the Lenders that on or after
the Effective Date and until the Commitments have expired or terminated and the
principal of and interest on each Loan and all fees and other amounts payable
hereunder or under any other Loan Document have been paid in full and all
Letters of Credit have expired or terminated and all LC Disbursements shall have
been reimbursed:
 
Section 5.01 Financial Information, Reports, Notices, etc.The Borrowers will
furnish, or will cause to be furnished, to each Lender and the Administrative
Agent copies of the following financial statements, reports, notices and
information:
 
(a) as soon as available and in any event within 45 days (or such shorter period
for the filing of Holdings’ Form 10-Q as may be required by the SEC) after the
end of each of the first three Fiscal Quarters of each Fiscal Year of Holdings,
commencing with the Fiscal Quarter ending March 31, 2008, a consolidated balance
sheet of Holdings as of the end of such Fiscal Quarter and consolidated
statements of earnings and cash flow of Holdings for such Fiscal Quarter and for
the same period in the prior Fiscal Year and for the period commencing at the
end of the previous Fiscal Year and ending with the end of such Fiscal Quarter,
certified by a Financial Officer of each Borrower;
 
(b) as soon as available and in any event within 90 days (or such shorter period
as may be required for the filing of Holdings’ Form 10-K by the SEC) after the
end of each Fiscal Year of Holdings, commencing with the Fiscal Year ending
December 31, 2007, a copy of the annual audit report for such Fiscal Year for
Holdings on a consolidated basis, including therein a consolidated balance sheet
of Holdings as of the end of such Fiscal Year and consolidated statements of
earnings and cash flow of Holdings for such Fiscal Year, in each case certified
(without any Impermissible Qualification) by Ernst & Young LLP or other
independent public accountants reasonably acceptable to the Administrative
Agent, together with a certificate from a Financial Officer of the Borrowers (a
“Compliance Certificate”) containing a computation in reasonable detail of, and
showing compliance with, each of the financial ratios and restrictions contained
in the Financial Covenants and a computation of Available Cash, Cumulative
Available Cash and the amount of Subject Payments made and to the effect that,
in making the examination necessary for the signing of such certificate, such
Financial Officers have not become aware of any Default that has occurred and is
continuing, or, if such Financial Officers have become aware of such Default,
describing such Default and the steps, if any, being taken to cure it, and
concurrently with the delivery of the foregoing financial statements, a
certificate of the accounting firm that reported on such financial statements
stating whether they obtained knowledge during the course of their examination
of such financial statements of any Default (which certificate may be limited to
the extent required by accounting rules or guidelines); and additionally
consolidating financial information corresponding to the audited financial
statements required above shall concurrently be provided;
 
(c) as soon as available and in any event within 45 days (or such shorter period
as may be required for the filing of Holdings’ Form 10-Q by the SEC) after the
end of each Fiscal Quarter, a Compliance Certificate containing a computation in
reasonable detail of, and showing compliance with, each of the financial ratios
and restrictions contained in the Financial Covenants and a computation of
Available Cash, Cumulative Available Cash and the amount of Subject Payments
made and to the effect that, in making the examination necessary for the signing
of such certificate, such Financial Officers have not become aware of any
Default that has occurred and is continuing, or, if such Financial Officers have
become aware of such Default, describing such Default and the steps, if any,
being taken to cure it;
 
66

--------------------------------------------------------------------------------


 
(d) no later than 10 days prior to the commencement of each Fiscal Year of
Holdings beginning with the 2009 Fiscal Year, a detailed consolidated budget by
Fiscal Quarter for such Fiscal Year (including a projected combined balance
sheet and related statements of projected operations and cash flow as of the end
of and for each Fiscal Quarter during such Fiscal Year and a narrative
description from a Financial Officer describing such consolidated budget, in
form satisfactory to the Administrative Agent) and the succeeding Fiscal Years
through the Fiscal Year ending on or immediately after the fifth anniversary of
the Effective Date (including a projected combined balance sheet and related
statements of projected operations and cash flow as of the end of and for each
Fiscal Quarter during such Fiscal Year) and, promptly when available, any
significant revisions of such budgets;
 
(e) promptly upon receipt thereof, copies of all reports submitted to Holdings
or any of its Subsidiaries by independent certified public accountants in
connection with each annual, interim or special audit of the books of Holdings
or any of its Subsidiaries made by such accountants, including any management
letters submitted by such accountants to management in connection with their
annual audit, in each case, to the extent such accountants have consented
thereto;
 
(f) as soon as possible and in any event within three Business Days after
becoming aware of the occurrence of any Default, a statement of a Financial
Officer of the Borrower Representative setting forth details of such Default and
the action which the Borrowers have taken and proposes to take with respect
thereto;
 
(g) as soon as possible and in any event within five Business Days after (i) the
occurrence of any adverse development with respect to any litigation, action or
proceeding that, individually or in the aggregate, could reasonably be expected
to have a Material Adverse Effect or (ii) the commencement of any litigation,
action or proceeding that could reasonably be expected to have a Material
Adverse Effect or that purports to affect the legality, validity or
enforceability of this Agreement or any other Loan Document or the transactions
contemplated hereby or thereby, notice thereof and copies of all documentation
relating thereto;
 
(h) promptly after the sending or filing thereof, copies of all reports which
Holdings sends to any of its security holders, and all reports, registration
statements (other than on Form S-8 or any successor form) or other materials
(including affidavits with respect to reports) which Holdings or any of its
Subsidiaries or any of its officers files with the SEC or any national
securities exchange;
 
(i) promptly upon becoming aware of the taking of any specific actions by the
Loan Parties, their Subsidiaries or any other Person to terminate any Pension
Plan (other than a termination pursuant to Section 4041(b) of ERISA which can be
completed without the Loan Parties, their Subsidiaries or any ERISA Affiliate
having to provide more than $1.0 million in addition to the normal contribution
required for the plan year in which termination occurs to make such Pension Plan
sufficient), or the occurrence of an ERISA Event which could result in a Lien on
the assets of any Loan Party or any of their respective Subsidiaries or in the
incurrence by any Loan Party or any of their respective Subsidiaries of any
liability, fine or penalty which could reasonably be expected to have a Material
Adverse Effect, or any increase in the contingent liability of any Loan Party or
any of their respective Subsidiaries with respect to any post-retirement Welfare
Plan benefit if the increase in such contingent liability which could reasonably
be expected to have a Material Adverse Effect, notice thereof and copies of all
documentation relating thereto;
 
67

--------------------------------------------------------------------------------


 
(j) upon request by the Administrative Agent, copies of: (i) each Schedule B
(Actuarial Information) to the annual report (Form 5500 Series) filed by any
Loan Party or any of their respective Subsidiaries or ERISA Affiliates with the
Internal Revenue Service with respect to each Pension Plan; (ii) the most recent
actuarial valuation report for each Pension Plan; (iii) all notices received by
any Loan Party or any of their respective Subsidiaries or ERISA Affiliates from
a Multiemployer Plan sponsor or any governmental agency concerning an ERISA
Event; and (iv) such other documents or governmental reports or filings relating
to any Plan as the Administrative Agent shall reasonably request;
 
(k) as soon as possible, notice of any other development that could reasonably
be expected to have a Material Adverse Effect;
 
(l) simultaneously with the delivery of financial statements pursuant to
Sections 5.01(a) and (b), certifications by the chief executive officer and the
chief financial officer or others under the Exchange Act, the Sarbanes-Oxley Act
of 2002, as amended, and/or the rules and regulations of the SEC, without any
exceptions or qualifications; and
 
(m) such other information respecting the condition or operations, financial or
otherwise, of any Loan Party or any of their respective Subsidiaries as any
Lender through the Administrative Agent may from time to time reasonably
request.
 
(o) as soon as possible, and in any event no later than January 15, 2008:
 
(i) pro forma consolidated financial statements for Holdings and its
Subsidiaries for the three-quarter period ended September 30, 2007 giving
pro forma effect to the Merger and the other Transactions (prepared in
accordance with Regulation S-X under the Securities Act of 1933, as amended, and
all other rules and regulations of the SEC under such Securities Act, and
including other adjustments reasonably acceptable to the Administrative Agent);
and
 
(ii) a pro forma balance sheet of Holdings and its Subsidiaries as of September
30, 2007 giving pro forma effect to the Merger and the other Transactions.
 
Section 5.02 Compliance with Laws, etc.The Loan Parties will, and will cause
each of their Subsidiaries to, comply in all respects with all Applicable Laws,
rules, regulations and orders, except where such noncompliance, individually or
in the aggregate, could not reasonably be expected to have a Material Adverse
Effect, such compliance to include, subject to the foregoing (without
limitation):
 
(a) the maintenance and preservation of their existence and their qualification
as a foreign corporation, limited liability company or partnership (or
comparable foreign qualification, if applicable, in the case of any other form
of legal entity), and
 
(b) the payment, before the same become delinquent, of all taxes, assessments
and governmental charges imposed upon them or upon their property except as
provided in Section 5.14.
 
Section 5.03 Maintenance of Properties. Holdings and each of its Subsidiaries
will maintain, preserve, protect and keep its material properties and material
assets in good repair, working order and condition, and make necessary and
proper repairs, renewals and replacements so that its business carried on in
connection therewith may be properly conducted at all times; provided that
nothing in this Section 5.03 shall prevent Holdings or any such Subsidiary from
discontinuing the operation and maintenance of any of its properties if such
discontinuance is, in the reasonable commercial judgment of such Person,
desirable in the conduct of its or their business and does not in the aggregate
have a Material Adverse Effect.
 
68

--------------------------------------------------------------------------------


 
Section 5.04 Insurance. Holdings and each of its Subsidiaries will maintain or
cause to be maintained with financially sound and responsible insurance
companies (a) insurance with respect to their properties material to the
business of Holdings and its Subsidiaries against such casualties and
contingencies and of such types and in such amounts with such deductibles as is
customary in the case of similar businesses operating in the same or similar
locations (including, without limitation, (i) physical hazard insurance on an
“all risk” basis, (ii) commercial general liability against claims for bodily
injury, death or property damage covering any and all claims, (iii) explosion
insurance in respect of any boilers, machinery or similar apparatus constituting
Collateral, (iv) business interruption insurance, (v) worker’s compensation
insurance as may be required by any Requirement of Law, (vi) with respect to
each Mortgaged Property, flood insurance in such amount as the Administrative
Agent may from time to time require, if at any time the area in which any
improvements located on any Mortgaged Property is designated a “flood hazard
area” in any Flood Insurance Rate Map published by the Federal Emergency
Management Agency (or any successor agency) and otherwise comply with the
National Flood Insurance Program as set forth in the Flood Disaster Protection
Act of 1973, as amended from time to time and (vii) such other insurance against
risks as the Administrative Agent may from time to time require) and (b) all
insurance required to be maintained pursuant to the Security Documents, and
will, upon request of the Administrative Agent, furnish to each Lender at
reasonable intervals a certificate of an Authorized Officer of the Borrowers
setting forth the nature and extent of all insurance maintained by Holdings and
its Subsidiaries in accordance with this Section. Each such insurance policy
shall provide that (i) it may not be cancelled or otherwise terminated without
at least thirty (30) days’ (or, in the case of non-payment of premium, ten (10)
days’) prior written notice to the Administrative Agent (and to the extent any
such policy is cancelled, modified or renewed, the Borrowers shall deliver a
copy of the renewal or replacement policy (or other evidence thereof) to the
Administrative Agent, or insurance certificate with respect thereto, together
with evidence satisfactory to the Administrative Agent of the payment of the
premium therefor); (ii) the Administrative Agent is permitted to pay any premium
therefor within ten (10) days after receipt of any notice stating that such
premium has not been paid when due; (iii) all losses thereunder shall be payable
notwithstanding any act or negligence of Holdings or any of its Subsidiaries or
its agents or employees which otherwise might have resulted in a forfeiture of
all or a part of such insurance payments; (iv) to the extent such insurance
policy constitutes property insurance, all losses payable thereunder in an
amount in excess of $1.0 million shall be payable to the Administrative Agent,
as an additional insured and as loss payee, pursuant to a standard
non-contributory New York mortgagee endorsement and shall be in an amount at
least sufficient to prevent coinsurance liability; provided that the
Administrative Agent, as loss payee pursuant to the foregoing, shall not agree
to the adjustment of any claim without the consent of the Borrowers (such
consent not to be unreasonably withheld or delayed); and (v) with respect to
liability insurance, the Administrative Agent shall be named as an additional
insured. Notwithstanding the inclusion in each insurance policy of the provision
described in clause (ii) of the immediately preceding sentence, in the event
Holdings or any of its Subsidiaries gives the Administrative Agent written
notice that it does not intend to pay any premium relating to any insurance
policy when due, the Administrative Agent shall not exercise its right to pay
such premium so long as such Person delivers to the Administrative Agent a
replacement insurance policy or insurance certificate evidencing that such
replacement policy or certificate provides the same insurance coverage required
under this Section 5.04 as the policy being replaced by such Person with no
lapse in such coverage.
 
69

--------------------------------------------------------------------------------


 
Section 5.05 Books and Records; Visitation Rights. Holdings and each of its
Subsidiaries will keep books and records which accurately reflect its business
affairs in all material respects and material transactions and permit the
Administrative Agent or its representatives, at reasonable times and intervals
and upon reasonable notice, to visit all of its offices, to discuss its
financial matters with its officers and independent public accountant and, upon
the reasonable request of the Administrative Agent or a Lender, to examine (and,
at the expense of the Borrowers, photocopy extracts from) any of its books or
other corporate or partnership records.
 
Section 5.06 Environmental Covenant. Each of the Loan Parties will and will
cause each of its Subsidiaries to:
 
(a) use and operate all of its facilities and properties in compliance with all
Environmental Laws except for such noncompliance which, singly or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect,
keep all Environmental Permits in effect and remain in compliance therewith and
handle all Hazardous Materials in compliance with all applicable Environmental
Laws, except for any noncompliance that would not reasonably be expected to have
a Material Adverse Effect;
 
(b) promptly notify the Administrative Agent and provide copies of all written
inquiries, claims, complaints or notices from any Person relating to the
environmental condition of its facilities and properties or compliance with or
liability under any Environmental Law which could reasonably be expected to have
a Material Adverse Effect, and promptly cure and have dismissed with prejudice
or contest in good faith any actions and proceedings relating thereto;
 
(c) in the event of the presence of any Hazardous Material on any Mortgaged
Property which is in violation of any Environmental Law or which could
reasonably be expected to have Environmental Liability which violation or
Environmental Liability could reasonably be expected to have a Material Adverse
Effect, the applicable Loan Parties, upon discovery thereof, shall take all
necessary steps to initiate and expeditiously complete all response, corrective
and other action to mitigate and eliminate any such adverse effect in accordance
with and to the extent required by applicable Environmental Laws, and shall keep
the Administrative Agent informed of their actions;
 
(d) at the written request of the Administrative Agent or the Requisite Lenders,
which request shall specify in reasonable detail the basis therefor, the Loan
Parties will provide, at such Loan Parties’ sole cost and expense, an
environmental site assessment report concerning any Mortgaged Property now or
hereafter owned or, to the extent such assessment can be obtained without
violating the applicable lease, leased by such Person, prepared by an
environmental consulting firm reasonably acceptable to the Administrative Agent,
indicating the presence or absence of Hazardous Materials and the potential cost
of any Remedial Action in connection with such Hazardous Materials on, at, under
or emanating from such Mortgaged Property pursuant to any applicable
Environmental Law; provided that such request may be made only if (i) there has
occurred and is continuing an Event of Default or (ii) the Administrative Agent
or the Requisite Lenders reasonably believe that a Loan Party or any such
Mortgaged Property is not in compliance with Environmental Law and such
noncompliance could reasonably be expected to have a Material Adverse Effect, or
that circumstances exist that could reasonably be expected to form the basis of
an Environmental Claim against such Person or to result in Environmental
Liability, in each case that could reasonably be expected to have a Material
Adverse Effect (in such events as are listed in this subparagraph, the
environmental site assessment shall be focused upon the noncompliance or other
circumstances as applicable). If any Loan Party fails to provide the same within
90 days after such request was made, the Administrative Agent may order the
same, and each Loan Party shall grant and hereby grants to the Administrative
Agent and the Requisite Lenders and their agents access to such Mortgaged
Property (to the extent, in the case of any leased property, such access can be
granted without violating the applicable lease) and specifically grants the
Administrative Agent and the Requisite Lenders an irrevocable non-exclusive
license, subject to the rights of tenants, to perform such an assessment, all at
such Person’s sole cost and expense; and
 
70

--------------------------------------------------------------------------------


 
(e) provide such information and certifications which the Administrative Agent
may reasonably request from time to time to evidence compliance with this
Section 5.06.
 
Section 5.07 Information Regarding Collateral. (a) Each Loan Party will furnish
to the Administrative Agent prompt written notice of any change (i) in such Loan
Party’s corporate name or in any trade name used to identify it in the conduct
of its business or in the ownership of its properties, (ii) unless such Loan
Party is a “registered organization” within the meaning of the UCC, in the
location of any Loan Party’s chief executive office, its principal place of
business, any office in which it maintains books or records relating to
Collateral owned by it or any office or facility at which Collateral owned by it
is located (including the establishment of any such new office or facility),
(iii) in any Loan Party’s identity or corporate structure, (iv) in any Loan
Party’s Federal Taxpayer Identification Number or its organizational
identification number or (v) in any Loan Party’s jurisdiction of organization.
Each Loan Party agrees not to effect or permit any change referred to in the
preceding sentence unless (i) it shall have given the Administrative Agent
thirty (30) days’ prior written notice (or such shorter notice as may be agreed
to by the Administrative Agent) and (ii) all filings have been made under the
UCC or otherwise that are required in order for the Administrative Agent to
continue at all times following such change to have a valid, legal and perfected
security interest in all the Collateral. Each Loan Party also agrees promptly to
notify the Administrative Agent if any material portion of the Collateral is
damaged or destroyed.
 
(b) Each year, at the time of delivery of annual financial statements with
respect to the preceding Fiscal Year pursuant to clause (b) of Section 5.01, the
Borrowers shall deliver to the Administrative Agent a certificate of a Financial
Officer and the chief legal officer (or individual having the analogous title)
of each of the Borrowers (i) setting forth the information required pursuant to
the Schedules to the Collateral Agreement or confirming that there has been no
change in such information since the Effective Date or the date of the most
recent Schedule updates delivered pursuant to this Section and (ii) certifying
that all UCC financing statements (including fixture filings, as applicable) or
other appropriate filings, recordings or registrations, including all refilings,
rerecordings and reregistrations, containing a description of the Collateral
have been filed of record in each governmental, municipal or other appropriate
office in each jurisdiction identified pursuant to clause (i) above to the
extent necessary to protect and perfect the security interests under the
Security Documents for a period of not less than 18 months after the date of
such certificate (except as noted therein with respect to any continuation
statements to be filed within such period).
 
Section 5.08 Existence; Conduct of Business. Each Loan Party will, do or cause
to be done all things necessary to preserve, renew and keep in full force and
effect its and its Subsidiaries’ legal existence and the rights, licenses,
permits, privileges, franchises, patents, copyrights, trademarks and trade names
material to the conduct of its business; provided that the foregoing shall not
prohibit any merger, consolidation, liquidation or dissolution permitted under
Section 6.03.
 
Section 5.09 Performance of Obligations. Each Loan Party will and will cause its
Subsidiaries to perform all of their respective obligations under the terms of
each mortgage, indenture, security agreement, other debt instrument and material
contract by which they are bound or to which they are a party except for such
noncompliance as in the aggregate would not have a Material Adverse Effect.
 
71

--------------------------------------------------------------------------------


 
Section 5.10 Casualty and Condemnation. Each Loan Party (a) will furnish to the
Administrative Agent prompt written notice of any casualty or other insured
damage to any Collateral in an amount in excess of $2.0 million or the
commencement of any action or proceeding for the Taking of any Collateral or any
part thereof or interest therein under power of eminent domain or by
condemnation or similar proceeding and (b) will ensure that the Net Proceeds of
any such event (whether in the form of insurance proceeds, condemnation awards
or otherwise) are collected and applied in accordance with the applicable
provisions of this Agreement and the Security Documents.
 
Section 5.11 Pledge of Additional Collateral. Within 30 days (as such date may
be extended by the Administrative Agent in its sole discretion) after the
acquisition of assets of the type that would have constituted Collateral on the
Effective Date pursuant to the Security Documents (the “Additional Collateral”),
each appropriate Loan Party will take all necessary action, including the filing
of appropriate financing statements under the provisions of the UCC, applicable
domestic or local laws, rules or regulations in each of the offices where such
filing is necessary or appropriate, or amending or confirming the Guaranty
Agreement and the Security Documents, or in the case of the Equity Interests of
a “first tier” Non-U.S. Subsidiary, entering into a pledge agreement under the
laws of the jurisdiction of such Non-U.S. Subsidiary providing for the relevant
Loan Party to have an enforceable and perfected security interest in 65% of the
Equity Interests in such Subsidiary, to grant to the Administrative Agent for
its benefit and the benefit of the Secured Parties a perfected Lien, subject to
Permitted Liens in such Collateral pursuant to and to the full extent required
by the Security Documents and this Agreement. In the event that any Loan Party
acquires an interest in additional Real Property having a fair market value in
excess of $1.0 million as determined in good faith by the Borrowers, or renews
any lease with respect to a Mortgaged Property the appropriate Loan Party, using
its commercially reasonable efforts in the case of any such leases (but without
any requirement to provide any lessor any compensation), will take such actions
and execute such documents as the Administrative Agent shall require to confirm
the Lien of a Mortgage, if applicable, or to create a new Mortgage encumbering
any such Real Property for the benefit of the Secured Parties. All actions taken
by the parties in connection with the pledge of Additional Collateral,
including, without limitation, the reasonable and documented costs of the
Administrative Agent and counsel for the Administrative Agent, shall be for the
account of the Borrowers, which shall pay all sums due on demand.
 
Section 5.12 Further Assurances. The Loan Parties will execute any and all
further documents, financing statements, agreements and instruments, and take
all such further actions (including the filing and recording of financing
statements, fixture filings, mortgages, deeds of trust and other documents and
the delivery of appropriate opinions of counsel), which may be required under
any Applicable Law, or which the Administrative Agent or the Requisite Lenders
may reasonably request, to effectuate the transactions contemplated by the Loan
Documents or to grant, preserve, protect or perfect the Liens created by the
Security Documents or the validity or priority of any such Lien, all at the
expense of the Loan Parties. The Loan Parties also agree to provide to the
Administrative Agent, from time to time upon request, evidence reasonably
satisfactory to the Administrative Agent as to the perfection and priority of
the Liens created or intended to be created by the Security Documents.
 
Section 5.13 Use of Proceeds. The Borrowers covenant and agree that (i) the
proceeds of the Initial Term Loans made on the Effective Date will be used to
finance the Refinancing and to pay fees and expenses related to the
Transactions, (ii) the proceeds of the Revolving Credit Commitment will be used
for working capital and general corporate purposes of Holdings and its
Subsidiaries, including the payment of certain fees and expenses incurred in
connection with Transactions and any portion of the Refinancing not paid with
the proceeds of the Initial Term Loans, (iii) the proceeds of the Delayed Draw
Term Loan will be used solely for the Senior Note Redemption and to pay fees and
expenses related thereto, and (iv) the proceeds of any Incremental Term Loans
made hereunder will be used to consummate any Permitted Acquisition and to pay
any fees or expenses related thereto.
 
72

--------------------------------------------------------------------------------


 
Section 5.14 Payment of Taxes. Each Loan Party and its respective Subsidiaries
will pay and discharge all material taxes, assessments and governmental charges
or levies imposed upon it or upon its income or profits, or upon any Properties
belonging to it, prior to the date on which material penalties attach thereto,
and all lawful claims which, if unpaid, might become a Lien or charge upon any
Properties of such Loan Party or any of its respective Subsidiaries or cause a
failure or forfeiture of title thereto; provided that neither such Loan Party
nor any of its respective Subsidiaries shall be required to pay any such tax,
assessment, charge, levy or claim that is being contested in good faith and by
proper proceedings diligently conducted, which proceedings have the effect of
preventing the forfeiture or sale of the Property or asset that may become
subject to such Lien, if it has maintained adequate reserves with respect
thereto in accordance with and to the extent required under GAAP; provided,
further, that, with respect to any taxes that are being contested, any such
contest of any tax, assessment, charge, levy or claim with respect to Collateral
shall satisfy the Contested Collateral Lien Conditions.
 
Section 5.15 Equal Security for Loans and Notes. If any Loan Party shall create
or assume any Lien upon any of its property or assets, whether now owned or
hereafter acquired, other than Permitted Liens (unless prior written consent to
the creation or assumption thereof shall have been obtained from the
Administrative Agent and the Requisite Lenders), it shall make or cause to be
made effective provisions whereby the Obligations will be secured by such Lien
equally and ratably with any and all other assets or Property thereby secured as
long as any such assets or Property shall be secured; provided that this
covenant shall not be construed as consent by the Administrative Agent and the
Requisite Lenders to any violation by any Loan Party of the provisions of
Section 6.02.
 
Section 5.16 Guarantees. In the event that any Person becomes a 90% Owned
Subsidiary after the Effective Date, the Borrowers will promptly notify the
Administrative Agent of that fact and within thirty (30) days (as such time may
be extended by the Administrative Agent in its sole discretion) cause such 90%
Owned Subsidiary to execute and deliver to the Administrative Agent a
counterpart of the Guaranty Agreement and deliver to the Administrative Agent a
counterpart of the Collateral Agreement and to take all such further actions and
execute all such further documents and instruments as may be necessary or, in
the reasonable opinion of the Administrative Agent, desirable to create in favor
of the Administrative Agent, for the benefit itself and of the Secured Parties,
a valid and perfected Lien on all of the Property and assets of such 90% Owned
Subsidiary described in the applicable forms of the Security Documents subject
to Permitted Liens.
 
Section 5.17 Subordination of Intercompany Loans. Each Loan Party covenants and
agrees that any existing and future debt obligation of any Loan Party to any
Subsidiary that is not a Loan Party shall, pursuant to a subordination agreement
reasonably satisfactory to the Administrative Agent, be expressly subordinated
to the Loans following a Default.
 
Section 5.18 Interest Rate Contracts. Not later than the later to occur of (i)
ninety (90) days after the Effective Date and (ii) thirty (30) days after the
Delayed Draw Term Loan Funding Date, the Borrowers will enter into or cause to
be in effect, at all times during the term of this Agreement, Interest Rate
Contracts with respect to interest rate exposure under this Agreement in an
aggregate notional principal amount thereunder equal to at least fifty percent
(50%) of the aggregate outstanding Term Loans and with a Lender, a Secured
Hedging Provider or other counterparty reasonably satisfactory to the
Administrative Agent and otherwise in form and substance reasonably satisfactory
to the Administrative Agent.
 
Section 5.19 Title Policies. Not later than thirty (30) days after the date of
delivery of marked-up commitments for title insurance as set forth in the
Post-Closing Agreement (as such date may be extended by the Administrative Agent
in its sole discretion), the Administrative Agent shall have received final
title insurance policies in form and substance reasonably satisfactory to the
Administrative Agent with respect to each Mortgaged Property set forth on
Schedule 1.01(a). In connection therewith, the Loan Parties agree to provide or
obtain any customary affidavits, zoning letters and indemnities as may be
required or necessary to obtain such title insurance policies.
 
73

--------------------------------------------------------------------------------


 
ARTICLE VI
 
NEGATIVE COVENANTS
 
Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all Fees and other amounts payable hereunder or under
any other Loan Document have been paid in full and all Letters of Credit have
expired or terminated and all LC Disbursements shall have been reimbursed, each
of the Loan Parties agrees with the Lenders that:
 
Section 6.01 Indebtedness; Certain Equity Securities. (a) The Loan Parties will
not, and will not permit any of their Subsidiaries to, directly or indirectly,
create, incur, assume or permit to exist (including by way of Guarantee) any
Indebtedness, except:
 
(i) Indebtedness incurred and outstanding under the Loan Documents;
 
(ii) (A) Indebtedness of Holdings incurred and outstanding under the Senior
Notes in an aggregate principal amount not to exceed $130.0 million at any time
and (B) any Permitted Refinancing thereof; provided that in the case of clause
(B) only, (x) such Indebtedness matures at least one year after the Term Loan
Maturity Date (and does not have mandatory offers to purchase, repayments or
sinking fund provisions less favorable to the Lenders than the corresponding
provisions of the Senior Note Documents) and (y) after giving effect to the
incurrence of such Indebtedness (and any other Indebtedness incurred since the
last day of the immediately preceding Test Period) on a pro forma basis as if it
were incurred on the first day of the immediately preceding Test Period, the
Borrowers would be in compliance with the Financial Covenants;
 
(iii) Indebtedness set forth on Schedule 6.01(a)(iii) and any Permitted
Refinancing thereof;
 
(iv) Indebtedness of a Borrower or any Subsidiary Loan Party owed to a Borrower
or any Subsidiary Loan Party; provided that such Indebtedness is represented by
a note and is pledged to the Administrative Agent pursuant to the Security
Documents;
 
(v) Guarantees by a Borrower or any Subsidiary Loan Party of Indebtedness of a
Borrower or any Subsidiary Loan Party, in each case, to the extent such
Indebtedness would have been permitted to be incurred hereunder directly by such
Loan Party, and if such Indebtedness is subordinated in right of payment to the
Obligations under the Loan Documents, such Guarantee is as subordinated in right
of payment to the Obligations on the same terms;
 
(vi) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business; provided that such Indebtedness is
extinguished within two Business Days of such Loan Party or such Subsidiary
receiving notice thereof;
 
(vii) Indebtedness of any Loan Party in an aggregate principal amount
outstanding at any time not in excess of $50.0 million; provided that, in each
case, (x) no Default shall have occurred or be continuing or would result
therefrom and (y) after giving effect to the incurrence of such Indebtedness on
a pro forma basis, the Loan Parties would be in compliance with the Financial
Covenants as of the most recent Test Period for which financial statements have
been delivered pursuant to Section 5.01 and any Permitted Refinancing in respect
thereof;
 
74

--------------------------------------------------------------------------------


 
(viii) Indebtedness of ICTC to a Borrower or any Subsidiary Loan Party in an
aggregate principal amount outstanding at any time not in excess of $15.0
million; provided that if any such Indebtedness described in this Section
6.01(a)(viii) shall be evidenced by a promissory note, such note shall be
pledged pursuant to the Collateral Agreement;
 
(ix) Indebtedness of a Borrower or any Subsidiary incurred to finance the
acquisition, construction or improvement of any fixed or capital assets,
including Capital Lease Obligations and any Indebtedness assumed in connection
with the acquisition of any such assets or secured by a Lien on any such assets
prior to the acquisition thereof, and extensions, renewals and replacements of
any such Indebtedness that do not increase the outstanding principal amount
thereof or result in an earlier maturity date or decreased Weighted Average Life
to Maturity thereof; provided that (A) such Indebtedness is incurred prior to or
within 180 days after such acquisition or the completion of such construction or
improvement and (B) the aggregate principal amount of Indebtedness permitted by
this clause (ix) shall not exceed $25.0 million at any time outstanding;
 
(x) Indebtedness under Hedging Agreements entered into in the ordinary course of
business and not for speculative purposes;
 
(xi) Indebtedness owed to (including obligations in respect of letters of credit
for the benefit of) any Person providing worker’s compensation, health,
disability or other employee benefits or property, casualty or liability
insurance to a Borrower or any Subsidiary, pursuant to reimbursement or
indemnification obligations to such Person;
 
(xii) Indebtedness of a Borrower or any Subsidiary in respect of performance
bonds, bid bonds, appeal bonds, surety bonds, completion guarantees and similar
obligations and trade-related letters of credit, in each case provided in the
ordinary course of business, including those incurred to secure health, safety
and environmental obligations in the ordinary course of business;
 
(xiii) Indebtedness arising from agreements providing for indemnification,
adjustment of purchase price or similar obligations, in each case, incurred or
assumed in connection with the disposition of any business, assets or a
Subsidiary, other than Guarantees of Indebtedness incurred by any Person
acquiring all or any portion of such business, assets or a Subsidiary for the
purpose of financing such acquisition;
 
(xiv) obligations arising from or representing deferred compensation to
employees of a Borrower or any Subsidiary that constitute or are deemed to be
Indebtedness under GAAP and that are incurred in the ordinary course of
business;
 
(xv) Indebtedness of a Person existing at the time such Person becomes a
Subsidiary of a Borrower in compliance with this Agreement, but only if such
Indebtedness could otherwise be incurred pursuant to clauses (i) to (xiv) of
this Section 6.01(a); provided that no Default shall have occurred and be
continuing or would result therefrom;
 
(xvi) [Intentionally Omitted];
 
75

--------------------------------------------------------------------------------


 
(xvii) Indebtedness of the Loan Parties assumed in one or more Permitted
Acquisitions and any Permitted Refinancing thereof in an aggregate principal
amount not to exceed $25.0 million outstanding at any time to the extent such
Indebtedness was not incurred in connection with or in contemplation of such
Permitted Acquisition; and
 
(xviii) Indebtedness of Holdings, the Net Cash Proceeds of which are used to
permanently repay Loans or to finance Capital Expenditures or Investments by the
Borrowers or any Subsidiary or to refinance any Indebtedness pursuant to a
Permitted Refinancing thereof; provided that:
 
(A) after giving effect to any such incurrence of Indebtedness and the use of
proceeds therefrom (and any other Indebtedness incurred or assumed since the
last day of the immediately preceding Test Period), the Total Net Leverage Ratio
would be less than or equal to 4.75:1.00;
 
(B) if any portion of the Indebtedness to be refinanced is Indebtedness of the
type referred to in Section 6.01(a)(ii), such Indebtedness shall have a stated
maturity that is at least one year after the Term Loan Maturity Date (and, other
than with respect to any Convertible Indebtedness, shall not have mandatory
offers to purchase, repayments or sinking fund provisions less favorable to the
Lenders than the corresponding provisions of the Senior Note Documents); and
 
(C) such Indebtedness shall be non-recourse to the Borrowers or any Subsidiary;
 
provided further that notwithstanding clause (A) above Holdings may incur
unsecured Indebtedness, on terms and conditions satisfactory to the
Administrative Agent, incurred to finance a Permitted Acquisition so long as:
 
(x) no Default or Event of Default has occurred and is continuing;
 
(y) the Borrowers shall certify in writing to the Administrative Agent that
after giving pro forma effect to the incurrence (if any) of Indebtedness in
connection with such Permitted Acquisition, the assumption (if any) of
Indebtedness permitted in Section 6.01(a)(xvii) and the consummation of such
Permitted Acquisition, the Total Net Leverage Ratio shall be lower than the
Total Net Leverage Ratio calculated immediately prior to giving pro forma effect
to the incurrence and assumption (if any) of such Indebtedness and the
consummation of such Permitted Acquisition; and
 
(z) such Indebtedness matures at least one year after the Term Loan Maturity
Date and does not have a Weighted Average Life to Maturity that is shorter than
the Term Loans.
 
(b) The Loan Parties will not, nor will they permit any of their Subsidiaries
to, directly or indirectly, issue any Preferred Stock or other Equity Interest
of such Person that by its terms (or by the terms of any security into which it
is convertible or for which it is exchangeable, in either case at the option of
the holder thereof) or otherwise (i) matures or is mandatorily redeemable
pursuant to a sinking fund obligation or otherwise, (ii) is or may become
redeemable or repurchaseable at the option of the holder thereof, in whole or in
part including upon the occurrence of any contingency (unless the terms of such
Equity Interests provide that, upon the happening of such contingency, no such
redemption, repurchase or similar payment with respect to such Equity Interests
shall be required until either all Obligations have been paid in full and there
are no outstanding Commitments or such redemption, repurchase or similar
requirement would be permitted by the terms of this Agreement), or (iii) is
convertible or exchangeable at the option of the holder thereof for Indebtedness
or Equity Interests not permitted by this Section 6.01(b), in each case, on or
prior to the 91st day after the Term Loan Maturity Date.
 
76

--------------------------------------------------------------------------------


 
Section 6.02 Liens. The Loan Parties will not, and will not permit any of their
Subsidiaries to, directly or indirectly, create, incur, assume or permit to
exist any Lien on any Property or asset now owned or hereafter acquired by them,
or assign or sell any income or revenues (including accounts receivable) or
rights in respect of any thereof, except the following (herein collectively
referred to as “Permitted Liens”):
 
(i) Liens in favor of the Administrative Agent for the benefit of itself and the
other Secured Parties under the Security Documents;
 
(ii) Liens on assets acquired after the Effective Date existing at the time of
acquisition thereof by a Borrower or any Subsidiary; provided that such Liens
were not incurred in connection with, or in contemplation of, such acquisition
and do not extend to any assets of the Borrowers or any Subsidiary other than
the specific assets so acquired;
 
(iii) Liens to secure the performance of statutory obligations, surety or appeal
bonds or performance bonds, landlords’, carriers’, warehousemen’s, mechanics’,
suppliers’, materialmen’s, attorney’s or other like liens, in any case incurred
in the ordinary course of business and with respect to amounts not overdue by
more than 10 days or being contested in good faith by appropriate proceedings
promptly instituted and diligently conducted; provided that (A) a reserve or
other appropriate provision, if any, as is required by GAAP shall have been made
therefor, (B) if such Lien is on Collateral and such amounts are being
contested, the Contested Collateral Lien Conditions shall at all times be
satisfied and (C) such Liens relating to statutory obligations, surety or appeal
bonds or performance bonds shall only extend to or cover cash and cash
equivalents not in the Collateral Account;
 
(iv) Liens existing on the date of this Agreement and identified on Schedule
6.02(iv);
 
(v) Liens for taxes, assessments or governmental charges or claims or other like
statutory Liens, in any case incurred in the ordinary course of business, that
do not secure Indebtedness for borrowed money and (A) that are not yet
delinquent or (B) that are being contested in good faith by appropriate
proceedings promptly instituted and diligently concluded; provided that (1) any
reserve or other appropriate provision as shall be required in conformity with
GAAP shall have been made therefor and (2) if such Lien is on Collateral and
such amounts are being contested, the Contested Collateral Lien Conditions shall
at all times be satisfied;
 
(vi) Liens to secure Indebtedness (including Capital Lease Obligations) of the
type described in Section 6.01(a)(ix) covering only the assets acquired,
financed, refinanced or improved with such Indebtedness;
 
(vii) Liens securing Indebtedness incurred to refinance Indebtedness secured by
the Liens of the type described in clause (ii) of this Section 6.02; provided
that any such Lien shall not extend to or cover any assets not securing the
Indebtedness so refinanced;
 
(viii) (A) Liens in the form of zoning restrictions, easements, licenses,
reservations, covenants, conditions or other restrictions on the use of real
property or other minor irregularities in title (including leasehold title) that
do not (1) secure Indebtedness or (2) individually or in the aggregate
materially impair the value or marketability of the real property affected
thereby or the occupation, use and enjoyment in the ordinary course of business
of a Borrower or any Subsidiary at such real property and (B) with respect to
leasehold interests in real property, mortgages, obligations, liens and other
encumbrances incurred, created, assumed or permitted to exist and arising by,
through or under a landlord or owner of such leased property encumbering the
landlord’s or owner’s interest in such leased property;
 
77

--------------------------------------------------------------------------------


 
(ix) Liens in the form of pledges or deposits securing bids, tenders, contracts
(other than contracts for the payment of money) or leases to which any Borrower
or any of their respective Subsidiaries is a party, in each case, made in the
ordinary course of business for amounts (A) not yet due and payable or (B) being
contested in good faith by appropriate proceedings promptly instituted and
diligently conducted; provided that (1) a reserve or other appropriate
provision, if any, as is required by GAAP shall have been made therefor, (2) if
such Lien is on Collateral and such amounts are being contested, the Contested
Collateral Lien Conditions shall at all times be satisfied and (3) such Liens
shall in no event encumber any Collateral other than cash and cash equivalents
not in the Collateral Account;
 
(x) Liens resulting from operation of law with respect to any judgments, awards
or orders to the extent that such judgments, awards or orders do not cause or
constitute a Default under this Agreement; provided that if any such Liens are
on Collateral and such amounts are being contested, the Contested Collateral
Lien Conditions shall at all times be satisfied;
 
(xi) Liens in the form of licenses, leases or subleases granted or created by
any Borrower or any of their respective Subsidiaries, which licenses, leases or
subleases do not interfere, individually or in the aggregate, in any material
respect with the business of such Borrower or such Subsidiary or individually or
in the aggregate materially impair the use (for its intended purpose) or the
value of the property subject thereto; provided that any such Lien shall not
extend to or cover any assets of any Person that is not the subject of any such
license, lease or sublease;
 
(xii) Liens on fixtures or personal property held by or granted to landlords
pursuant to leases to the extent that such Liens are not yet due and payable;
provided that with respect to any leases entered into after the Effective Date,
the applicable Borrower or Subsidiary shall use its commercially reasonable
efforts to (x) enter into a lease that does not grant a Lien on fixtures or
personal property in favor of the landlord thereunder or (y) obtain a landlord
lien waiver reasonably satisfactory to the Administrative Agent;
 
(xiii) Liens securing Indebtedness permitted by Section 6.01(a)(xv); provided
that such Liens existed prior to such Person becoming a Subsidiary, were not
created in anticipation thereof and attach only to specific assets of such
Person that are being acquired; and
 
(xiv) CoBank, ACB’s statutory Lien on the Borrowers’ Bank Equity Interests;
 
provided, however, that no Liens shall be permitted to exist, directly or
indirectly, on any Securities Collateral other than Liens pursuant to clause (i)
above.
 
Section 6.03 Fundamental Changes; Line of Business.
 
(a)  The Loan Parties will not, and will not permit any of their Subsidiaries
to, directly or indirectly, merge into or consolidate with any other Person, or
permit any other Person to merge into or consolidate with them, or liquidate or
dissolve, except that, if at the time thereof and immediately after giving
effect thereto no Default shall have occurred and be continuing, (i) two or more
Borrowers may be merged together in a transaction in which a Borrower is the
surviving corporation, (ii) any wholly owned Subsidiary may merge into a
Borrower in a transaction in which such Borrower is the surviving corporation,
(iii) any wholly owned Subsidiary may merge with or into any wholly owned
Subsidiary in a transaction in which the surviving entity is a wholly owned
Subsidiary (and if any party to such merger is a Subsidiary Loan Party, the
surviving entity is a Subsidiary Loan Party), (iv) any Subsidiary may merge with
or into an entity in a Permitted Acquisition in a transaction in which the
surviving entity is a Loan Party; (v) the Merger shall be permitted and (vi) the
Proposed Reorganization shall be permitted; provided that in connection with the
foregoing, the appropriate Loan Parties shall take all actions necessary or
reasonably requested by the Administrative Agent to expressly assume the
obligations of each non-surviving entity under each of the Loan Documents and to
maintain the perfection of or perfect, as the case may be, protect and preserve
the Liens on the Collateral granted to the Administrative Agent pursuant to the
Security Documents and otherwise comply with the provisions of Sections 5.11 and
5.12, in each case, on the terms set forth therein and to the extent applicable.
 
78

--------------------------------------------------------------------------------


 
(b) Notwithstanding the foregoing, any Subsidiary of Holdings may dispose of any
or all of its assets (upon voluntary liquidation or otherwise) to a Borrower or
Subsidiary Loan Party (provided that in connection with the foregoing, the
appropriate Loan Parties shall take all actions necessary or reasonably
requested by the Administrative Agent to maintain the perfection of or perfect,
as the case may be, protect and preserve the Liens on the Collateral granted to
the Administrative Agent pursuant to the Security Documents and otherwise comply
with the provisions of Sections 5.11 and 5.12, in each case, on the terms set
forth therein and to the extent applicable and provided further that such
dispositions shall not be for more than the fair market value of the assets
being disposed of), and any Subsidiary which is not a Subsidiary Loan Party may
dispose of assets to any other Subsidiary which is not a Subsidiary Loan Party.
 
(c) The Borrowers will not, and will not permit any of their Subsidiaries to,
directly or indirectly, engage in any business other than businesses of the type
conducted by the Borrowers and their Subsidiaries on the date of this Agreement
and businesses reasonably related thereto and other businesses specified on
Schedule 6.03(c).
 
(d) Holdings will not engage in any business other than holding Equity Interests
of the Borrowers (or, in the case of the Proposed Reorganization, the Equity
Interests of the Subsidiaries of any Borrower that are merged into Holdings;
provided that such Subsidiaries are promptly merged into an existing Borrower
with the result being that, after giving effect to the Proposed Reorganization,
the only Equity Interests owned by Holdings will be those of the Borrowers in
existence after giving effect to such Proposed Reorganization), issuing its
Equity Interests, the Senior Notes (and any Permitted Refinancings thereof) or
other Indebtedness which it is permitted to incur pursuant to Section 6.01,
maintaining its existence, performing its obligations under the federal
securities laws and performing activities reasonably related thereto.
 
Section 6.04 Investments, Loans, Advances, Guarantees and Acquisitions. The Loan
Parties will not and will permit any of their Subsidiaries to, directly or
indirectly, purchase, hold or acquire (including pursuant to any merger with any
Person that was not a wholly owned Subsidiary prior to such merger) any Equity
Interests in or evidences of Indebtedness or other securities (including any
option, warrant or other right to acquire any of the foregoing) of, make or
permit to exist any loans or advances to, Guarantee any obligations of, or make
or permit to exist any investment or any other interest in, any other Person, or
make upfront payments or provide other credit support for any Person or purchase
or otherwise acquire (in one transaction or a series of transactions) any assets
of any other Person constituting a business unit (each of the foregoing, an
“Investment” and collectively, “Investments”), except:
 
79

--------------------------------------------------------------------------------


 
(i) Permitted Investments;
 
(ii) Investments existing on the date of this Agreement (or in respect of which
a binding commitment to make such investment exists on the date of this
Agreement) and set forth on Schedule 6.04;
 
(iii) Investments by Loan Parties and their Subsidiaries in Subsidiary Loan
Parties or the Borrowers; provided that any such Investment held by a Loan Party
shall be pledged pursuant to the terms of the Collateral Agreement;
 
(iv) Investments constituting Indebtedness permitted by Sections 6.01(a)(iv),
(viii) and (x);
 
(v) Guarantees constituting Indebtedness permitted by Section 6.01(a)(v);
 
(vi) Investments received in connection with the bankruptcy or reorganization
of, or settlement of delinquent accounts and disputes with, customers and
suppliers, in each case in the ordinary course of business;
 
(vii) loans and advances to employees of Holdings and its Subsidiaries in the
ordinary course of business (including, without limitation, for travel,
entertainment and relocation expenses) not to exceed $2.0 million in the
aggregate at any time outstanding;
 
(viii) other loans, advances and investments of the Borrowers or any Subsidiary
Loan Party not in excess of $10.0 million outstanding at any time;
 
(ix) Investments received in connection with dispositions of assets permitted
under Section 6.03(b) and Section 6.05;
 
(x) accounts receivable of a Loan Party established in the ordinary course of
business;
 
(xi) Investments out of Available Proceeds;
 
(xii) Permitted Acquisitions;
 
(xiii) Investments in Bank Equity Interests;
 
(xiv) Investments in an amount not to exceed Cumulative Available Cash at the
time any such Investment is made; and
 
(xv) Investments resulting from Restricted Payments permitted by Section 6.07 or
repurchases or redemptions of Indebtedness permitted by Section 6.10(b).
 
Section 6.05 Asset Sales. The Loan Parties will not, and will not permit any of
their Subsidiaries to, directly or indirectly, sell, transfer, lease or
otherwise dispose of any asset, including any Equity Interest owned by them, nor
will any Borrower permit any of its Subsidiaries to, directly or indirectly,
issue any additional Equity Interest in such Subsidiary, except:
 
(i) sales of inventory or used, surplus, obsolete, outdated, inefficient or worn
out equipment and other property in the ordinary course of business;
 
80

--------------------------------------------------------------------------------


 
(ii) sales, transfers and dispositions to the Borrowers or any Subsidiary Loan
Party; provided that in connection with the foregoing, the appropriate Loan
Parties shall take all actions necessary or reasonably requested by the
Administrative Agent to maintain the perfection of or perfect, as the case may
be, protect and preserve the Liens on the Collateral granted to the
Administrative Agent pursuant to the Security Documents and otherwise comply
with the provisions of Sections 5.11 and 5.12, in each case, on the terms set
forth therein and to the extent applicable;
 
(iii) the lease or sublease of Real Property in the ordinary course of business
and not constituting a sale and leaseback transaction;
 
(iv) sales of Permitted Investments on ordinary business terms;
 
(v) Liens permitted by Section 6.02 and Investments permitted under Section
6.04;
 
(vi) sales of accounts receivable of a Loan Party that are past due in the
ordinary course of business;
 
(vii) licensing and cross-licensing arrangements involving any technology or
other intellectual property of a Loan Party or a Subsidiary which does not
materially restrict the ability of such Loan Party or Subsidiary to use the
technology or other intellectual property so licensed;
 
(viii) sales, transfers and dispositions of assets (other than Equity Interests
of a Subsidiary) not otherwise permitted under this Section; provided that the
aggregate fair market value of all assets sold, transferred or otherwise
disposed of in reliance upon this clause (viii) shall not, in the aggregate,
exceed $10.0 million during any Fiscal Year and $40.0 million in the aggregate
and the Net Proceeds thereof are applied as required by Section 2.05(c)(ii);
 
(ix) Permitted Asset Swaps; and
 
(x) sales, transfers or dispositions by any Subsidiary (other than ICTC) that is
not a Loan Party to any other Subsidiary that is not a Loan Party.
 
provided that all sales, transfers, leases and other dispositions permitted by
clauses (viii) and (ix) shall be made for fair value and (x) for at least 80%
cash consideration in the case of sales, transfers, leases and other
dispositions permitted by clauses (i) and (viii) and (y) for 100% cash
consideration in the case of sales, transfers, leases and other dispositions
permitted by clauses (iv) and (vi).
 
Section 6.06 Sale and Leaseback Transactions. The Loan Parties will not, and
will not permit any of their Subsidiaries to, directly or indirectly, enter into
any arrangement, directly or indirectly, whereby they shall sell or transfer any
Property, real or personal, used or useful in their business, whether now owned
or hereafter acquired, and thereafter rent or lease such Property or other
Property that they intend to use for substantially the same purpose or purposes
as the Property sold or transferred unless (i) the sale of such Property is
permitted by Section 6.05 and (ii) any Lien arising in connection with the use
of such Property by any Loan Party or a Subsidiary is permitted by Section 6.02.
 
Section 6.07 Restricted Payments. The Loan Parties will not, and will not permit
any of their Subsidiaries to, directly or indirectly, declare or make, or agree
to pay or make, directly or indirectly, any Restricted Payment, or incur any
obligation (contingent or otherwise) to do so, except:
 
81

--------------------------------------------------------------------------------


 
(i) Subsidiaries of a Borrower may declare and pay dividends to such Borrower or
another Subsidiary ratably with respect to their Equity Interests or additional
shares of the same class of shares as the dividend being paid to the extent such
payment complies with Section 6.01(b);
 
(ii) the Borrowers may pay dividends consisting solely of shares of their common
stock or additional shares of the same class of shares as the dividend being
paid;
 
(iii) the Borrowers may make Restricted Payments to Holdings and, without
duplication, Holdings may make Restricted Payments or repurchase or redeem
Indebtedness in accordance with Section 6.10(b)(iii) in an amount not to exceed
Cumulative Available Cash at the time of the making of such Restricted Payment,
in each case so long as (x) no Dividend Suspension Period shall be in effect and
(y) no Event of Default shall have occurred and be continuing;
 
(iv) so long as no Default shall have occurred and is continuing or would result
therefrom, any Loan Party may purchase or redeem Equity Interests of Holdings
(including related stock appreciation rights or similar securities) held by then
present or former directors, consultants, officers or employees; provided that
the aggregate amount of such purchases or redemptions under this clause (iv)
shall not exceed in any Fiscal Year $3.0 million;
 
(v) noncash repurchases of Equity Interests (A) deemed to occur upon exercise of
stock options if such Equity Interests represent a portion of the exercise price
of such options or (B) for payment of withholding taxes upon vesting of any such
Equity Interests consisting of restricted shares or performance shares;
 
(vi) unless a Default has occurred and is continuing under Section 7.01(a)(i) or
any other Default has occurred within the previous 180 days and is continuing,
the Borrowers may declare and pay dividends or make other distributions to
Holdings in amounts sufficient to permit Holdings to pay regularly scheduled
interest payments as and when due on the Senior Notes;
 
(vii) unless a Default shall have occurred and is continuing or would result
therefrom, any Borrower may declare and pay a dividend to Holdings, provided
that an equal amount of cash equity is concurrently contributed by Holdings to
the capital of one or more of the other Borrowers;
 
(viii) the Borrowers may declare and pay dividends or make other distributions
in amounts sufficient to permit Holdings to pay the taxes of Holdings and its
Subsidiaries;
 
(ix) the Borrowers and Holdings may make Restricted Payments from (A) Available
Proceeds and/or (B) the proceeds of the Delayed Draw Term Loan, in each case so
long as (x) no Event of Default shall have occurred and be continuing and (y) in
the case of proceeds of the Delayed Draw Term Loan such proceeds are used solely
to repay the Senior Notes plus any reasonable premium and other payments
required to be paid in connection with such repayment (as determined by the
Borrower Representative); and
 
(x) the Borrowers may make distributions to Holdings to pay fees and expenses
required to maintain its existence, and bonus and other benefits payable to
their officers and employees, expenses of members of the Board of Directors and
other general corporate administrative and overhead expenses actually incurred
in the ordinary course of business.
 
82

--------------------------------------------------------------------------------


 
Section 6.08 Transactions with Affiliates. The Loan Parties will not, and will
not permit any of their Subsidiaries to, directly or indirectly, sell, lease or
otherwise transfer any property or assets to, or purchase, lease or otherwise
acquire any property or assets from, or otherwise engage in any other
transactions with, any of their Affiliates, unless such transactions are in the
ordinary course of such Loan Party’s business and are at prices and on terms and
conditions not less favorable to the Loan Party or such Subsidiary than could be
obtained on an arm’s-length basis from unrelated third parties, except:
 
(i) transactions between or among one or more of the Borrowers and/or one or
more of the Subsidiary Loan Parties not involving any other Affiliate and
transactions among Subsidiaries not involving any Loan Party;
 
(ii) any Restricted Payment permitted by Section 6.07 and any transaction
permitted by Section 6.03;
 
(iii) fees and compensation, benefits and incentive arrangements paid or
provided to, and any indemnity provided on behalf of, officers, directors or
employees of Holdings or any of its Subsidiaries as determined in good faith by
the board of directors of Holdings;
 
(iv) loans and advances to employees of Holdings or any of its Subsidiaries
permitted by Section 6.04(vii);
 
(v) transactions pursuant to the agreements set forth on Schedule 6.08(v) as
such agreements are in effect on the date of this Agreement and as amended in
accordance with Section 6.10; and
 
(vi) in the case of any joint venture in which the Borrowers or any Subsidiary
has an interest, so long as the other party or parties to the joint venture
which are not Affiliates of the Borrowers or any Subsidiary own at least 50% of
the equity of such joint venture, transactions between such joint venture and
the Borrowers or any Subsidiary that are at prices and on terms and conditions
not less favorable to the Borrowers or any Subsidiary than could be obtained on
an arm’s length basis from unrelated third parties.
 
Section 6.09 Restrictive Agreements. The Loan Parties will not, and will not
permit any Subsidiary to, directly or indirectly, enter into, incur or permit to
exist any agreement or other arrangement that prohibits, restricts or imposes
any condition upon (a) the ability of any Loan Party or any Subsidiary to
create, incur or permit to exist any Lien upon any of its Property or assets, or
(b) the ability of any Subsidiary to pay dividends or other distributions with
respect to any of its Equity Interests or to make or repay loans or advances to
the Borrowers or any other Subsidiary or to Guarantee Indebtedness of the
Borrowers or any other Subsidiary or to transfer property to the Borrowers or
any of the Subsidiaries; provided that the foregoing shall not apply to:
 
(i) conditions imposed by law (including orders of the ICC, PPUC or TPUC) or by
any Loan Document;
 
(ii) clause (a) shall not apply to assets encumbered by Permitted Liens as long
as such restriction applies only to the asset encumbered by such Permitted Lien;
 
(iii) restrictions and conditions existing on the date of this Agreement not
otherwise excepted from this Section 6.09 identified on Schedule 6.09 (but shall
not apply to any amendment or modification expanding the scope of any such
restriction or condition);
 
83

--------------------------------------------------------------------------------


 
(iv) restrictions contained in the Senior Note Documents or any other agreements
governing indebtedness so long as not more restrictive than the Senior Note
Documents;
 
(v) any agreement in effect at the time any Person becomes a Subsidiary of a
Borrower; provided that such agreement was not entered into in contemplation of
such Person becoming a Subsidiary;
 
(vi) customary restrictions and conditions contained in agreements relating to
the sale of assets pending such sale; provided such restrictions and conditions
apply only to the assets to be sold and such sale is permitted hereunder; and
 
(vii) clause (a) shall not apply to customary provisions in leases and contracts
in the ordinary course of business between the Borrowers and their Subsidiaries
and their customers and other contracts restricting the assignment thereof.
 
Section 6.10 Amendments or Waivers of Certain Documents; Prepayments of Certain
Indebtedness. (a) The Loan Parties will not, and will not permit any Subsidiary
to, directly or indirectly, amend or otherwise change (or waive) the terms of
any Organic Document, any Merger Document, any document governing any
Indebtedness outstanding as of the date of this Agreement or any agreement set
forth on Schedule 6.08(v), in each case, in a manner materially adverse to the
Lenders.
 
(b) The Loan Parties will not, and will not permit any Subsidiary to, make (or
give any notice or offer in respect of) any voluntary or optional payment or
mandatory prepayment or redemption or acquisition for value of (including,
without limitation, by way of depositing with any trustee with respect thereto
money or securities before such Indebtedness is due for the purpose of paying
such Indebtedness when due) or exchange of principal of any Indebtedness of the
type referred to in Section 6.01(a)(ii) and Section 6.01(a)(xviii), in each case
other than (i) pursuant to any customary registered exchange offer therefor
after a private placement thereof, (ii) any Permitted Refinancing, (iii) the
repurchase or redemption from time to time of Indebtedness of the type referred
to in Section 6.01(a)(ii) or Section 6.01(a)(xviii) with amounts received by
Holdings from a Restricted Payment by the Borrowers permitted by Section
6.07(iii), so long as at the time of such redemption or repurchase (x) no
Dividend Suspension Period shall be in effect and (y) no Event of Default, shall
have occurred and be continuing, (iv) the redemption of Indebtedness of the type
referred to in Section 6.01(a)(ii) from (A) Available Proceeds and/or (B) the
proceeds of the Delayed Draw Term Loan, in each case so long as no Event of
Default shall have occurred and be continuing and (v) the redemption of
Indebtedness of the type referred to in Section 6.01(a)(xviii) from Available
Proceeds so long as no Event of Default shall have occurred and be continuing.
 
Section 6.11 Total Net Leverage Ratio. The Borrowers will not permit the Total
Net Leverage Ratio (a) at the end of any Fiscal Quarter of Holdings from the
Effective Date to the Fiscal Quarter ending on or immediately after the first
anniversary of the Effective Date to exceed 5.50:1.0 and (b) at the end of any
Fiscal Quarter of Holdings thereafter to exceed 5.25:1.0.
 
Section 6.12 Interest Coverage Ratio. The Borrowers will not permit the Interest
Coverage Ratio as of the end of any Fiscal Quarter (commencing with the Fiscal
Quarter ending March 31, 2008) to be less than 2.25:1.0.
 
Section 6.13 Anti-Terrorism Law. The Loan Parties shall not (i) conduct any
business or engage in making or receiving any contribution of funds, goods or
services to or for the benefit of any Person described in Section 3.21 above,
(ii) deal in, or otherwise engage in any transaction relating to, any property
or interests in property blocked pursuant to the Executive Order or any other
Anti-Terrorism Law, or (iii) engage in or conspire to engage in any transaction
that evades or avoids, or has the purpose of evading or avoiding, or attempts to
violate, any of the prohibitions set forth in any Anti-Terrorism Law (and the
Loan Parties shall deliver to the Lenders any certification or other evidence
requested from time to time by any Lender in its reasonable discretion,
confirming the Loan Parties’ compliance with this Section 6.13).
 
84

--------------------------------------------------------------------------------


 
Section 6.14 Embargoed Person. At all times throughout the term of the Loans,
(a) none of the funds or assets of the Loan Parties that are used to repay the
Loans shall constitute property of, or shall be beneficially owned directly or,
to the knowledge of any Loan Party, indirectly by, any Person subject to
sanctions or trade restrictions under United States law (“Embargoed Person” or
“Embargoed Persons”) that is identified on (1) the “List of Specially Designated
Nationals and Blocked Persons” (the “SDN List”) maintained by the Office of
Foreign Assets Control (“OFAC”) (available at or through
http://www.ustreas.gov/offices/enforcement/ofac/), U.S. Department of the
Treasury, and/or to the knowledge of any Loan Party, as of the date thereof,
based upon reasonable inquiry by such Loan Party, on any other similar list
(“Other List”) maintained by OFAC pursuant to any authorizing statute including,
but not limited to, the International Emergency Economic Powers Act, 50 U.S.C.
§§ 1701 et seq., The Trading with the Enemy Act, 50 U.S.C. App. 1 et seq., and
any Executive Order or regulation promulgated thereunder, with the result that
the investment in the Loan Parties (whether directly or indirectly) is
prohibited by law, or the Loans made by the Lenders would be in violation of law
or (2) the Executive Order, any related enabling legislation or any other
similar Executive Orders (collectively, “Executive Orders”), and (b) no
Embargoed Person shall have any direct interest, and to the knowledge of any
Loan Party, as of the Effective Date, based upon reasonable inquiry by any Loan
Party, indirect interest, of any nature whatsoever in the Loan Parties, with the
result that the investment in the Loan Parties (whether directly or indirectly)
is prohibited by law or the Loans are in violation of law.
 
Section 6.15 Anti-Money Laundering. At all times throughout the term of the
Loans, to the knowledge of any Loan Party, as of the Effective Date, based upon
reasonable inquiry by such Loan Party, none of the funds of such Loan Party that
are used to repay the Loans shall be derived from any unlawful activity with the
result that the investment in the Loan Parties (whether directly or indirectly),
is prohibited by law or the Loans would be in violation of law.
 
ARTICLE VII
 
EVENTS OF DEFAULT
 
Section 7.01 Listing of Events of Default. Each of the following events or
occurrences described in this Section 7.01 shall constitute (i) an “Event of
Default”, if any Loans, LC Disbursements or Letters of Credit are outstanding ,
and (ii) an “Event of Termination”, if no Loans, LC Disbursements or Letters of
Credit are outstanding:
 
(a) The Borrowers shall default (i) in the payment when due of any principal of
any Loan or any reimbursement obligation in respect of any LC Disbursement, (ii)
in the payment when due of any interest on any Loan (and such default shall
continue unremedied for a period of five Business Days), or (iii) in the payment
when due of any Fee described in Section 2.10 or of any other previously
invoiced amount (other than an amount described in clauses (i) and (ii)) payable
under this Agreement or any other Loan Document (and such default shall continue
unremedied for a period of five Business Days).
 
(b) Any representation or warranty of any Loan Party made or deemed to be made
hereunder or in any other Loan Document or any other writing or certificate
furnished by or on behalf of any Loan Party to the Administrative Agent, the
Issuing Bank or any Lender for the purposes of or in connection with this
Agreement or any such other Loan Document is or shall be incorrect in any
material respect when made or deemed made.
 
85

--------------------------------------------------------------------------------


 
(c) Any Borrower shall default in the due performance and observance of any of
its obligations under clause (g), (i) or (k) of Section 5.01 or any Loan Party
or any of their Subsidiaries shall fail to comply with clause (a) of Section
5.02 or Article VI.
 
(d) Any Loan Party shall default in the due performance and observance of any
agreement (other than those specified in paragraphs (a) through (c) above)
contained herein or in any other Loan Document, and such default shall continue
unremedied for a period of 30 days after the date written notice of such default
is delivered by the Administrative Agent to the Borrower Representative or by
any Loan Party to the Administrative Agent pursuant to Section 5.01(f).
 
(e) A default shall occur (i) in the payment when due (subject to any applicable
grace period), whether by acceleration or otherwise, of any Material
Indebtedness or (ii) in the performance or observance of any obligation or
condition with respect to any Material Indebtedness if the effect of such
default referred to in this clause (ii) is to accelerate the maturity of any
such Material Indebtedness or that enables or permits (with or without the
giving of notice, the lapse of time or both) the holder or holders of any such
Material Indebtedness or any trustee or agent on its or their behalf to cause
any such Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity.
 
(f) Any judgment or order (or combination of judgments and orders) for the
payment of money equal to or in excess of $7.5 million individually or in the
aggregate shall be rendered against Holdings or any of its Subsidiaries (or any
combination thereof) and
 
(i) enforcement proceedings shall have been commenced by any creditor upon such
judgment or order and not stayed;
 
(ii) such judgment has not been stayed, vacated or discharged within 60 days of
entry; or
 
(iii) there shall be any period (after any applicable statutory grace period) of
10 consecutive days during which a stay of enforcement of such judgment or
order, by reason of a pending appeal or otherwise, shall not be in effect and
such judgment is not fully insured against by a policy or policies of insurance
(with reasonable or standard deductible provisions) issued by an insurer other
than an Affiliate of any Borrower
 
(g) Any of the following events shall occur:
 
(i) the taking of any specific actions by a Loan Party, any ERISA Affiliate or
any other Person to terminate a Pension Plan if, as a result of such
termination, a Loan Party or any ERISA Affiliate could expect to incur a
liability or obligation to such Pension Plan which could reasonably be expected
to have a Material Adverse Effect; or
 
(ii) an ERISA Event, or termination, withdrawal or noncompliance with Applicable
Law or plan terms with respect to Foreign Plans, shall have occurred that gives
rise to a Lien on the assets of any Loan Party or a Subsidiary or, when taken
together with all other ERISA Events and terminations, withdrawals and
noncompliance with respect to Foreign Plans that have occurred, could reasonably
be expected to have a Material Adverse Effect.
 
86

--------------------------------------------------------------------------------


 
(h) Any Change in Control shall occur.
 
(i) Any Loan Party or any of their Subsidiaries shall
 
(i) cease to be Solvent or generally fail to pay debts as they become due;
 
(ii) apply for, consent to, or acquiesce in the appointment of a trustee,
receiver, sequestrator or other custodian for any Loan Party or any of such
Subsidiaries or substantially all of the property of any thereof, or make a
general assignment for the benefit of creditors;
 
(iii) in the absence of such application, consent or acquiescence, permit or
suffer to exist the appointment of a trustee, receiver, sequestrator or other
custodian for any Loan Party or any of such Subsidiaries or for a substantial
part of the property of any thereof, and such trustee, receiver, sequestrator or
other custodian shall not be discharged or stayed within 60 days, provided that
each Loan Party and each such Subsidiary hereby expressly authorizes the
Administrative Agent and each Lender to appear in any court conducting any
relevant proceeding during such 60-day period to preserve, protect and defend
their rights under the Loan Documents;
 
(iv) permit or suffer to exist the commencement of any bankruptcy,
reorganization, debt arrangement or other case or proceeding under any
bankruptcy or insolvency law, or any dissolution, winding up or liquidation
proceeding, in respect of any Loan Party or any such Subsidiary and, if any such
case or proceeding is not commenced by the such Loan Party or such Subsidiary,
such case or proceeding shall be consented to or acquiesced in by the such Loan
Party or such Subsidiary or shall result in the entry of an order for relief or
shall remain for 60 days undismissed and unstayed; provided that each Loan Party
and each such Subsidiary hereby expressly authorizes the Administrative Agent
and each Lender to appear in any court conducting any such case or proceeding
during such 60-day period to preserve, protect and defend their rights under the
Loan Documents; or
 
(v) take any corporate or partnership action (or comparable action, in the case
of any other form of legal entity) authorizing, or in furtherance of, any of the
foregoing.
 
(j) The obligations of Holdings or any Subsidiary Loan Party under the Guaranty
Agreement, as applicable, shall cease to be in full force and effect or any such
Loan Party shall repudiate its obligations thereunder.
 
(k) Any Lien on Collateral having a fair market value in excess of $1.0 million
purported to be created under any Security Document shall fail or cease to be,
or shall be asserted by any Loan Party not to be, a valid and perfected Lien on
any Collateral, with the priority required by the applicable Security Document.
 
Section 7.02 Action if Bankruptcy. If any Event of Default described in clauses
(i) through (v) of Section 7.01(i) shall occur, the Commitments (if not
theretofore terminated) shall automatically terminate and the outstanding
principal amount of all outstanding Loans and all other Obligations (other than
Hedging Obligations) shall automatically be and become immediately due and
payable, without notice or demand, all of which are hereby waived by each
Borrower.
 
87

--------------------------------------------------------------------------------


 
Section 7.03 Action if Other Event of Default. If any Event of Default (other
than any Event of Default described in clauses (i) through (v) of Section
7.01(i)) shall occur for any reason, whether voluntary or involuntary, and be
continuing, the Administrative Agent, upon the direction of the Requisite
Lenders, shall by written notice to the Borrowers and each Lender declare all or
any portion of the outstanding principal amount of the Loans and other
Obligations (other than Hedging Obligations) to be due and payable and/or the
Commitments (if not theretofore terminated) to be terminated, whereupon the full
unpaid amount of such Loans and other Obligations (other than Hedging
Obligations) which shall be so declared due and payable shall be and become
immediately due and payable, without further notice, demand or presentment
and/or, as the case may be, the Commitments shall terminate.
 
Section 7.04 Action if Event of Termination. Upon the occurrence and
continuation of any Event of Termination, the Requisite Lenders may, by notice
from the Administrative Agent to the Borrowers and the Lenders (except if an
Event of Termination described in clauses (i) through (v) of Section 7.01(i)
shall have occurred, in which case the Commitments (if not theretofore
terminated) shall, without notice of any kind, automatically terminate) declare
their Commitments terminated, and upon such declaration the Lenders shall have
no further obligation to make any Loans hereunder. Upon such termination of the
Commitments, all accrued fees and expenses shall be immediately due and payable.
 
Section 7.05 Crediting of Payments and Proceeds. Subject to Section 5.4 of the
Collateral Agreement and Article IV of the Mortgage, in the event that the
Borrowers shall fail to pay any of the Obligations when due and the Obligations
(other than Hedging Obligations) have been accelerated pursuant to this Article
VII, all payments received by the Lenders upon the Obligations and all net
proceeds from the enforcement of the Obligations shall be applied:
 
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts, including attorney fees, payable to the
Administrative Agent in its capacity as such and the Issuing Bank in its
capacity as such (ratably among the Administrative Agent and the Issuing Bank in
proportion to the respective amounts described in this clause First payable to
them);
 
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders, including attorney fees (ratably among the Lenders in proportion to the
respective amounts described in this clause Second payable to them);
 
Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and L/C Disbursements (ratably among the Lenders in
proportion to the respective amounts described in this clause Third payable to
them);
 
Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Disbursements and any Hedging Obligations
(including any termination payments and any accrued and unpaid interest thereon)
(ratably among the Lenders in proportion to the respective amounts described in
this clause Fourth held by them);
 
Fifth, to the Administrative Agent for the account of the Issuing Bank, to cash
collateralize any L/C Exposure then outstanding; and
 
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrowers or as otherwise required by Applicable Law.
 
88

--------------------------------------------------------------------------------


 
Section 7.06 Rights and Remedies Cumulative; Non-Waiver; etc. The enumeration of
the rights and remedies of the Administrative Agent and the Lenders set forth in
this Agreement is not intended to be exhaustive and the exercise by the
Administrative Agent and the Lenders of any right or remedy shall not preclude
the exercise of any other rights or remedies, all of which shall be cumulative,
and shall be in addition to any other right or remedy given hereunder or under
the other Loan Documents or that may now or hereafter exist at law or in equity
or by suit or otherwise. No delay or failure to take action on the part of the
Administrative Agent or any Lender in exercising any right, power or privilege
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right, power or privilege preclude any other or further exercise
thereof or the exercise of any other right, power or privilege or shall be
construed to be a waiver of any Event of Default. No course of dealing between
the Borrowers, the Administrative Agent and the Lenders or their respective
agents or employees shall be effective to change, modify or discharge any
provision of this Agreement or any of the other Loan Documents or to constitute
a waiver of any Event of Default.
 
ARTICLE VIII
 
THE ADMINISTRATIVE AGENT
 
Section 8.01 Appointment and Authority. Each of the Lenders and the Issuing Bank
hereby irrevocably appoints Wachovia to act on its behalf as the Administrative
Agent hereunder and under the other Loan Documents and authorizes the
Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the Issuing Bank, and neither the
Borrowers nor any Subsidiary thereof shall have rights as a third party
beneficiary of any of such provisions.
 
Section 8.02 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrowers or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.
 
Section 8.03 Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent:
 
(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;
 
(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Requisite Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or Applicable Law; and
 
89

--------------------------------------------------------------------------------


 
(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrowers or any of their respective
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.
 
 
The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Requisite Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 9.02 and Sections 7.02, 7.03 and 7.04) or
(ii) in the absence of its own gross negligence or willful misconduct as
determined by a court of competent jurisdiction by final nonappealable judgment.
The Administrative Agent shall be deemed not to have knowledge of any Default
unless and until notice describing such Default is given to the Administrative
Agent by the Borrowers, a Lender or the Issuing Bank.
 
The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.
 
Section 8.04 Reliance by the Administrative Agent. The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan, or the issuance of a Letter of Credit, that
by its terms must be fulfilled to the satisfaction of a Lender or the Issuing
Bank, the Administrative Agent may presume that such condition is satisfactory
to such Lender or the Issuing Bank unless the Administrative Agent shall have
received notice to the contrary from such Lender or the Issuing Bank prior to
the making of such Loan or the issuance of such Letter of Credit. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrowers), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.
 
Section 8.05 Delegation of Duties. The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub agents appointed by the
Administrative Agent. The Administrative Agent and any such sub agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub agent and to the Related Parties of the
Administrative Agent and any such sub agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.
 
Section 8.06 Resignation of Administrative Agent.
 
90

--------------------------------------------------------------------------------


 
(a) The Administrative Agent may at any time give notice of its resignation to
the Lenders, the Issuing Bank and the Borrowers. Upon receipt of any such notice
of resignation, the Requisite Lenders shall have the right, in consultation with
the Borrowers, to appoint a successor, which shall be a bank with an office in
the United States, or an Affiliate of any such bank with an office in the United
States. If no such successor shall have been so appointed by the Requisite
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may on behalf of the Lenders and the Issuing Bank, appoint
a successor Administrative Agent meeting the qualifications set forth above
provided that if the Administrative Agent shall notify the Borrowers and the
Lenders that no qualifying Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (1) the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Loan Documents (except that in the
case of any collateral security held by the Administrative Agent on behalf of
the Lenders or the Issuing Bank under any of the Loan Documents, the retiring
Administrative Agent shall continue to hold such collateral security until such
time as a successor Administrative Agent is appointed) and (2) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the Issuing
Bank directly, until such time as the Requisite Lenders appoint a successor
Administrative Agent as provided for above in this paragraph. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Administrative Agent, and the
retiring Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this paragraph). The fees payable by
the Borrowers to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Borrower
Representative and such successor. After the retiring Administrative Agent’s
resignation hereunder and under the other Loan Documents, the provisions of this
Article and Section 9.03 shall continue in effect for the benefit of such
retiring Administrative Agent, its subagents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as Administrative Agent.
 
(b) Any resignation by Wachovia as Administrative Agent pursuant to this Section
shall also constitute its resignation as Issuing Bank and Swingline Lender. Upon
the acceptance of a successor’s appointment as Administrative Agent hereunder,
(a) such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring Issuing Bank and Swingline Lender,
(b) the retiring Issuing Bank and Swingline Lender shall be discharged from all
of their respective duties and obligations hereunder or under the other Loan
Documents, and (c) the successor Issuing Bank shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangement satisfactory to the retiring Issuing Bank
to effectively assume the obligations of the retiring Issuing Bank with respect
to such Letters of Credit.
 
Section 8.07 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
and the Issuing Bank acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and the Issuing Bank also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.
 
91

--------------------------------------------------------------------------------


 
Section 8.08 No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the syndication agents, documentation agents,
co-agents, book manager, lead manager, Arranger, or co-arranger listed on the
cover page or signature pages hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent, a Lender or the
Issuing Bank hereunder.
 
Section 8.09 Collateral and Guaranty Matters. The Lenders irrevocably authorize
the Administrative Agent, at its option and in its discretion (without notice
to, or vote or consent of, any Secured Hedging Provider):
 
(a) to release any Lien on any Collateral granted to or held by the
Administrative Agent, for the ratable benefit of itself and the other Secured
Parties (whether or not on the date of such release there may be outstanding
Hedging Obligations), under any Loan Document (i) upon repayment of the
outstanding principal of and all accrued interest on the Loans and Reimbursement
Obligations, payment of all outstanding fees and expenses hereunder, the
termination of the Revolving Credit Commitment and the Delayed Draw Term Loan
Commitment and the expiration or termination of all Letters of Credit, (ii) that
is sold or to be sold as part of or in connection with any sale permitted
hereunder or under any other Loan Document, or (iii) subject to Section 9.02, if
approved, authorized or ratified in writing by the Requisite Lenders;
 
(b) to subordinate or release any Lien on any Collateral (whether or not on the
date of such subordination or release there may be outstanding Hedging
Obligations) granted to or held by the Administrative Agent under any Loan
Document to the holder of any Permitted Lien; and
 
(c) to release any guarantor (whether or not on the date of such release there
may be outstanding Hedging Obligations) from its obligations under the Guaranty
Agreement, the Security Documents and any other Loan Documents if such Person
ceases to be a Subsidiary as a result of a transaction permitted hereunder.
 
Upon request by the Administrative Agent at any time, the Requisite Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any guarantor from its obligations under the Guaranty Agreement pursuant to this
Section.
 
ARTICLE IX
 
MISCELLANEOUS
 
Section 9.01 Notices.
 
(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows:
 
92

--------------------------------------------------------------------------------


 
If to the Borrowers
 
or the Borrower
 
Representative:
121 South 17th Street
 
Mattoon, Illinois 61938
 
Attention: Steve Childers
 
Telecopy No.: (217) 234-9934
 
E-mail: steve.childers@consolidated.com
     
Attention: Robert J. Currey
 
Telecopy No.: (217) 234-9934
 
E-mail: bob.currey@consolidated.com
   
With copies to:
Schiff Hardin LLP
 
6600 Sears Tower
 
233 South Wacker Drive
 
Chicago, Illinois 60606-6473
 
Attention of: James E. Brown
 
Telecopy No.: (312) 258-5600
 
E-mail: jbrown@schiffhardin.com
   
If to Wachovia as
 
Administrative Agent
 
or Issuing Bank:
Wachovia Bank, National Association
 
NC0680
 
1525 West W.T. Harris Blvd.
 
Charlotte, North Carolina 28262
 
Attention: Syndication Agency Services
 
Telephone No.: (704) 590-2703
 
Telecopy No.: (704) 590-3481
   
With copies to:
Kennedy Covington Lobdell & Hickman, L.L.P.
 
214 North Tryon Street
 
Charlotte, North Carolina 28202
 
Attention of:David L. Batty
 
Telephone No.:(704) 331-7537
 
Telecopy No.:(704) 353-3237
 
E-mail: dbatty@kennedycovington.com
   
If to any Lender:
To the address set forth on the Register

 
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).
 
(b) Electronic Communications. Notices and other communications to the Lenders
and the Issuing Bank hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or the Issuing Bank pursuant to Article
II if such Lender or the Issuing Bank, as applicable, has notified the
Administrative Agent that is incapable of receiving notices under such Article
by electronic communication. The Administrative Agent or the Borrowers may, in
its discretion, agree to accept notices and other communications to it hereunder
by electronic communications pursuant to procedures approved by it, provided
that approval of such procedures may be limited to particular notices or
communications.
 
93

--------------------------------------------------------------------------------


 
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
 
(c) Administrative Agent’s Office. The Administrative Agent hereby designates
its office located at the address set forth above, or any subsequent office
which shall have been specified for such purpose by written notice to the
Borrowers and Lenders, as the office to which payments due are to be made and at
which Loans will be disbursed and Letters of Credit requested.
 
(d) Change of Address, Etc. Any party hereto may change its address or
telecopier number for notices and other communications hereunder by notice to
the other parties hereto.
 
Section 9.02 Amendments, Waivers and Consents. Except as set forth below or as
specifically provided in any Loan Document, any term, covenant, agreement or
condition of this Agreement or any of the other Loan Documents may be amended or
waived by the Lenders, and any consent given by the Lenders, if, but only if,
such amendment, waiver or consent is in writing signed by the Requisite Lenders
(or by the Administrative Agent with the consent of the Requisite Lenders) and
delivered to the Administrative Agent and, in the case of an amendment, signed
by the Borrowers; provided, that no amendment, waiver or consent shall:
 
(a) waive any condition set forth in Section 4.01 without the written consent of
each Lender directly affected thereby;
 
(b) amend, modify or waive Section 4.02 or any other provision of this Agreement
if the effect of such amendment, modification or waiver is to require the
Delayed Draw Term Lenders to make Delayed Draw Term Loans when such Delayed Draw
Term Lenders would not otherwise be required to do so without the prior written
consent of the Requisite Delayed Draw Term Loan Lenders;
 
(c) amend, modify or waive Section 4.03 or any other provision of this Agreement
if the effect of such amendment, modification or waiver is to require the
Revolving Lenders to make Revolving Loans when such Revolving Lenders would not
otherwise be required to do so without the prior written consent of the
Requisite Revolving Lenders;
 
(d) extend or increase the Revolving Credit Commitment or the Delayed Draw Term
Loan Commitment of any Lender (or reinstate any Revolving Credit Commitment or
any Delayed Draw Term Loan Commitment terminated pursuant to Sections 7.02, 7.03
or 7.04) or the amount of Loans of any Lender without the written consent of
such Lender;
 
(e) postpone any date fixed by this Agreement or any other Loan Document for any
payment (excluding prepayments) of principal, interest, fees or other amounts
due to the Lenders (or any of them) or any scheduled or mandatory reduction of
the Revolving Credit Commitment or the Delayed Draw Term Loan Commitment
hereunder or under any other Loan Document without the written consent of each
Lender directly affected thereby;
 
94

--------------------------------------------------------------------------------


 
(f) reduce the principal of, or the rate of interest specified herein on, any
Loan or reimbursement obligation (pursuant to Section 2.06(e)), or (subject to
clause (iv) of the second proviso to this Section) any fees or other amounts
payable hereunder or under any other Loan Document without the written consent
of each Lender directly affected thereby;
 
(g) change Section 2.13 or 7.05 in a manner that would alter the pro rata
sharing of payments required thereby without the written consent of each Lender
directly affected thereby;
 
(h) change Sections 2.05(d) or 2.13(c) in a manner that would alter the order of
application of amounts prepaid pursuant thereto without the written consent of
each Lender directly affected thereby;
 
(i) change any provision of this Section or the definition of “Requisite
Lenders” (except as otherwise provided in Section 2.21) or any other provision
hereof specifying the number or percentage of Lenders required to amend, waive
or otherwise modify any rights hereunder or make any determination or grant any
consent hereunder, without the written consent of each Lender directly affected
thereby;
 
(j) release all of the guarantors or release guarantors comprising substantially
all of the credit support for the Obligations, in either case, from the Guaranty
Agreement (other than as authorized in Section 8.09), without the written
consent of each Lender; or
 
(k) release all or a material portion of the Collateral or release any Security
Document (other than as authorized in Section 8.09 or as otherwise specifically
permitted or contemplated in this Agreement or the applicable Security Document)
without the written consent of each Lender;
 
provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Issuing Bank in addition to the Lenders required
above, affect the rights or duties of the Issuing Bank under this Agreement or
any Letter of Credit Application relating to any Letter of Credit issued or to
be issued by it; (ii) no amendment, waiver or consent shall, unless in writing
and signed by the Swingline Lender in addition to the Lenders required above,
affect the rights or duties of the Swingline Lender under this Agreement; (iii)
no amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document; and (iv) the Fee Letter may be amended, or rights or privileges
thereunder waived, in a writing executed only by the parties thereto.
 
Section 9.03 Expenses; Indemnity.
 
(a) Costs and Expenses. The Borrowers and any other Loan Party, jointly and
severally, shall pay (i) all reasonable out of pocket expenses incurred by the
Administrative Agent and its Affiliates (including the reasonable fees, charges
and disbursements of counsel for the Administrative Agent), in connection with
the syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all reasonable out of pocket
expenses incurred by the Issuing Bank in connection with the issuance,
amendment, renewal or extension of any Letter of Credit or any demand for
payment thereunder and (iii) all reasonable out of pocket expenses incurred by
the Administrative Agent, any Lender or the Issuing Bank (including the
reasonable fees, charges and disbursements of any counsel for the Administrative
Agent, any Lender or the Issuing Bank), in connection with the enforcement or
protection of its rights (A) in connection with this Agreement and the other
Loan Documents, including its rights under this Section, or (B) in connection
with the Loans made or Letters of Credit issued hereunder, including all such
out of pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.
 
95

--------------------------------------------------------------------------------


 
(b) Indemnification by the Borrowers. Each Borrower shall indemnify the
Administrative Agent (and any subagent thereof), each Lender and the Issuing
Bank, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
and shall pay or reimburse any such Indemnitee for, any and all losses, claims,
penalties (including, without limitation, any Environmental Claims or civil
penalties or fines assessed by OFAC), damages, liabilities and related
reasonable expenses (including the reasonable fees, charges and disbursements of
any counsel for any Indemnitee), incurred by any Indemnitee or asserted against
any Indemnitee by any third party or by any Borrower or any other Loan Party
arising out of, in connection with, or as a result of (i) the execution or
delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder or the consummation of
the transactions contemplated hereby or thereby, (ii) any Loan or Letter of
Credit or the use or proposed use of the proceeds therefrom (including any
refusal by the Issuing Bank to honor a demand for payment under a Letter of
Credit if the documents presented in connection with such demand do not strictly
comply with the terms of such Letter of Credit), (iii) any actual or alleged
presence or Release of Hazardous Materials on or from any property owned or
operated by such Borrower or any of its Subsidiaries, or any Environmental Claim
related in any way to such Borrower or any of its Subsidiaries, (iv) any actual
or prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by any Borrower or any other Loan Party, and
regardless of whether any Indemnitee is a party thereto, or (v) any claim,
penalties (including, without limitation, any Environmental Claims or civil
penalties or fines assessed by OFAC), investigation, litigation or other
proceeding (whether or not the Administrative Agent or any Lender is a party
thereto) and the prosecution and defense thereof, arising out of or in any way
connected with the Loans, this Agreement, any other Loan Document, or any
documents contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby, including without limitation, reasonable
attorneys and consultant’s fees, provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related reasonable expenses (x) are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or willful misconduct of such Indemnitee or (y) arise out
of a dispute that is solely between Lenders in their capacities as Lenders (and
not in any Lender’s capacity as Administrative Agent, Swingline Lender or
Issuing Bank) or (z) result from a claim brought by any Borrower or any other
Loan Party against an Indemnitee for breach in bad faith of such Indemnitee's
obligations hereunder or under any other Loan Document, if such Borrower or such
Loan Party has obtained a final and nonappealable judgment in its favor on such
claim as determined by a court of competent jurisdiction.
 
(c) Reimbursement by Lenders. To the extent that the Borrowers for any reason
fail to indefeasibly pay any amount required under clause (a) or (b) of this
Section to be paid by them to the Administrative Agent (or any subagent
thereof), the Issuing Bank or any Related Party of any of the foregoing, each
Lender severally agrees to pay to the Administrative Agent (or any such
subagent), the Issuing Bank or such Related Party, as the case may be, such
Lender’s pro rata share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such subagent) or the Issuing Bank in
its capacity as such, or against any Related Party of any of the foregoing
acting for the Administrative Agent (or any such subagent) or Issuing Bank in
connection with such capacity. The obligations of the Lenders under this clause
(c) are subject to the provisions of Section 2.13(b).
 
96

--------------------------------------------------------------------------------


 
(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
Applicable Law, the Borrowers shall not assert, and hereby waive, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee referred to in clause (b) above shall
be liable for any damages arising from the use by unintended recipients of any
information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby.
 
(e) Payments. All amounts due under this Section shall be payable promptly after
demand therefor.
 
Section 9.04 Right of Set Off. If an Event of Default shall have occurred and be
continuing, each Lender, the Issuing Bank, the Swingline Lender and each of
their respective Affiliates is hereby authorized at any time and from time to
time, to the fullest extent permitted by Applicable Law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final,
in whatever currency) at any time held and other obligations (in whatever
currency) at any time owing by such Lender, the Issuing Bank, the Swingline
Lender or any such Affiliate to or for the credit or the account of the
Borrowers or any other Loan Party against any and all of the obligations of the
Borrowers or such Loan Party now or hereafter existing under this Agreement or
any other Loan Document to such Lender, the Issuing Bank or the Swingline
Lender, irrespective of whether or not such Lender, the Issuing Bank or the
Swingline Lender shall have made any demand under this Agreement or any other
Loan Document and although such obligations of the Borrowers or such Loan Party
may be contingent or unmatured or are owed to a branch or office of such Lender,
the Issuing Bank or the Swingline Lender different from the branch or office
holding such deposit or obligated on such indebtedness. The rights of each
Lender, the Issuing Bank, the Swingline Lender and their respective Affiliates
under this Section are in addition to other rights and remedies (including other
rights of setoff) that such Lender, the Issuing Bank, the Swingline Lender or
their respective Affiliates may have. Each Lender, the Issuing Bank and the
Swingline Lender agrees to notify the Borrowers and the Administrative Agent
promptly after any such setoff and application; provided that the failure to
give such notice shall not affect the validity of such setoff and application.
 
Section 9.05 Governing Law; Jurisdiction, Etc.
 
(a) Governing Law. This Agreement and the other Loan Documents, unless expressly
set forth therein, shall be governed by, and construed in accordance with, the
law of the State of New York.
 
(b) Submission to Jurisdiction. The Borrowers and each other Loan Party
irrevocably and unconditionally submits, for itself and its property, to the
nonexclusive jurisdiction of the courts of the State of New York sitting in New
York County and of the United States District Court of the Southern District of
New York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement or any other Loan Document, or for
recognition or enforcement of any judgment, and each of the parties hereto
irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding may be heard and determined in such New York state court
or, to the fullest extent permitted by Applicable Law, in such Federal court.
Each of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Agreement or in any other Loan Document shall affect any right that the
Administrative Agent, any Lender or the Issuing Bank may otherwise have to bring
any action or proceeding relating to this Agreement or any other Loan Document
against the Borrowers or any other Loan Party or its properties in the courts of
any jurisdiction.
 
97

--------------------------------------------------------------------------------


 
(c) Waiver of Venue. Each Borrower and each other Loan Party irrevocably and
unconditionally waives, to the fullest extent permitted by Applicable Law, any
objection that it may now or hereafter have to the laying of venue of any action
or proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in paragraph (b) of this Section. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
Applicable Law, the defense of an inconvenient forum to the maintenance of such
action or proceeding in any such court.
 
(d) Service of Process. Each party hereto irrevocably consents to service of
process in the manner provided for notices in Section 9.01. Nothing in this
Agreement will affect the right of any party hereto to serve process in any
other manner permitted by Applicable Law.
 
Section 9.06 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
 
Section 9.07 Reversal of Payments. To the extent the Borrowers make a payment or
payments to the Administrative Agent for the ratable benefit of the Lenders or
the Administrative Agent receives any payment or proceeds of the collateral
which payments or proceeds or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside and/or required to be
repaid to a trustee, receiver or any other party under any bankruptcy law, state
or federal law, common law or equitable cause, then, to the extent of such
payment or proceeds repaid, the Obligations or part thereof intended to be
satisfied shall be revived and continued in full force and effect as if such
payment or proceeds had not been received by the Administrative Agent.
 
Section 9.08 Injunctive Relief. The Borrowers recognize that, in the event the
Borrowers fail to perform, observe or discharge any of its obligations or
liabilities under this Agreement, any remedy of law may prove to be inadequate
relief to the Lenders. Therefore, the Borrowers agree that the Lenders, at the
Lenders’ option, shall be entitled to temporary and permanent injunctive relief
in any such case without the necessity of proving actual damages.
 
Section 9.09 Accounting Matters. If at any time any change in GAAP would affect
the computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrowers or the Requisite Lenders shall so request,
the Administrative Agent, the Lenders and the Borrowers shall negotiate in good
faith to amend such ratio or requirement to preserve the original intent thereof
in light of such change in GAAP (subject to the approval of the Requisite
Lenders); provided that, until so amended, (i) such ratio or requirement shall
continue to be computed in accordance with GAAP prior to such change therein and
(ii) the Borrowers shall provide to the Administrative Agent and the Lenders
financial statements and other documents required under this Agreement or as
reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP.
 
98

--------------------------------------------------------------------------------


 
Section 9.10 Successors and Assigns; Participations.
 
(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that neither the Borrowers nor
any other Loan Party may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of paragraph (b) of this Section, (ii) by way of participation in
accordance with the provisions of paragraph (d) of this Section or (iii) by way
of pledge or assignment of a security interest subject to the restrictions of
paragraph (f) of this Section (and any other attempted assignment or transfer by
any party hereto shall be null and void). Nothing in this Agreement, expressed
or implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in paragraph (d) of this Section and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.
 
(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Revolving Credit Commitment, its Delayed Draw
Term Loan Commitment and the Loans at the time owing to it); provided that any
such assignment shall be subject to the following conditions:
 
(i) Minimum Amounts.
 
(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Revolving Credit Commitment, Delayed Draw Term Loan Commitment and
Loans at the time owing to it or in the case of an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund, no minimum amount need be assigned;
and
 
(B) in any case not described in paragraph (b)(i)(A) of this Section, the
aggregate amount of the Revolving Credit Commitment (which for this purpose
includes Loans outstanding thereunder) or, if the applicable Revolving Credit
Commitment is not then in effect, the principal outstanding balance of the Loans
of the assigning Lender subject to each such assignment (determined as of the
date the Assignment and Assumption with respect to such assignment is delivered
to the Administrative Agent or, if “Trade Date” is specified in the Assignment
and Assumption, as of the Trade Date) shall not be less than $1.0 million, in
the case of any assignment in respect of any Revolving Loans, or $1.0 million,
in the case of any assignment in respect of any Term Loans, or $1.0 million , in
the case of any assignment in respect of any Delayed Draw Term Loan Commitment,
unless each of the Administrative Agent and, so long as no Event of Default has
occurred and is continuing, the Borrowers otherwise consent (each such consent
not to be unreasonably withheld or delayed).
 
(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan, the Revolving Credit
Commitment or the Delayed Draw Term Loan Commitment assigned.
 
99

--------------------------------------------------------------------------------


 
(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by paragraph (b)(i)(B) of this Section and, in addition:
 
(A) the consent of the Borrowers (such consent not to be unreasonably withheld
or delayed) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment or (y) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund;
 
(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of (i)
Revolving Loans if such assignment is to a Person that is not a Lender with a
Revolving Credit Commitment, an Affiliate of such Lender or an Approved Fund
with respect to such Lender or (ii) Term Loans or any Delayed Draw Term Loan
Commitment to a Person who is not a Lender, an Affiliate of a Lender or an
Approved Fund; and
 
(C) the consents of the Issuing Bank and the Swingline Lender (such consents not
to be unreasonably withheld or delayed) shall be required for any assignment
that increases the obligation of the assignee to participate in exposure under
one or more Letters of Credit (whether or not then outstanding) or for any
assignment in respect of Revolving Loans.
 
(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee of $3,500 for each assignment, and the
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.
 
(v) No Assignment to Borrowers. No such assignment shall be made to the
Borrowers or any Borrower’s respective Affiliates or Subsidiaries.
 
(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural person.
 
(vii) Pro Rata Term Loan Assignments. Following the initial funding of the
Delayed Draw Term Loan, each assignment of a Term Loan (other than an
Incremental Term Loan) by a Term Lender shall be made on a pro rata basis as
between (A) the Initial Term Loan and (B) the Delayed Draw Term Loan of such
Term Lender.
 
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 2.12, 2.14, 2.15, 2.16, 2.17 and 9.03 with respect to
facts and circumstances occurring prior to the effective date of such
assignment. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this paragraph shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with paragraph (d) of this Section.
 
100

--------------------------------------------------------------------------------


 
(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrowers, shall maintain at one of its offices in Charlotte, North
Carolina, a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Revolving Credit Commitment or Delayed Draw Term Loan Commitment of, and
principal amounts of the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrowers, the Administrative Agent and the Lenders may
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary. The Register shall be available for inspection by the
Borrowers and any Lender (but only to the extent of entries in the Register that
are applicable to such Lender), at any reasonable time and from time to time
upon reasonable prior notice.
 
(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrowers or the Administrative Agent, sell participations to any
Person (other than a natural person or the Borrowers or any Borrower’s
respective Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Revolving Credit Commitment and/or Delayed
Draw Term Loan Commitment and/or the Loans owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrowers, the Administrative
Agent, Issuing Bank, Swingline Lender and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement.
 
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver or modification described in Section
9.02 that directly affects such Participant and could not be effected by a vote
of the Requisite Lenders. Subject to paragraph (e) of this Section, the
Borrowers agree that each Participant shall be entitled to the benefits of
Sections 2.12, 2.14, 2.15, 2.16 and 2.17 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 9.04 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.19 as though it were a
Lender.
 
(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Sections 2.15 and 2.16 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrowers’ prior written consent. A Participant
that would be a Lender organized under the laws of a jurisdiction other than the
United States of America or any state or political subdivision thereof if it
were a Lender shall not be entitled to the benefits of Section 2.16 unless the
Borrowers are notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrowers, to comply with Section
2.16(d) as though it were a Lender.
 
(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including without limitation any pledge or
assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.
 
101

--------------------------------------------------------------------------------


 
Section 9.11 Confidentiality. Each of the Administrative Agent, the Lenders and
the Issuing Bank agrees to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (a) to its Affiliates
and to its and its Affiliates’ respective partners, directors, officers,
employees, agents, advisors and other representatives (it being understood that
the Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information confidential
on the same terms as provided herein), (b) to the extent requested by any
regulatory authority purporting to have jurisdiction over it (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by Applicable Laws or regulations or
by any subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document (or any Hedging Agreement with a Lender or the Administrative
Agent) or the enforcement of rights hereunder or thereunder, (f) subject to an
agreement containing provisions substantially the same as those of this Section,
to (i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement,
Participant or proposed Participant or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrowers and their respective obligations, (g) with the consent of the
Borrowers, (h) to Gold Sheets and other similar bank trade publications, such
information to consist of deal terms and other information customarily found in
such publications, or (i) to the extent such Information (x) becomes publicly
available other than as a result of a breach of this Section or (y) becomes
available to the Administrative Agent, any Lender, the Issuing Bank or any of
their respective Affiliates on a nonconfidential basis from a source other than
the Borrowers. For purposes of this Section, “Information” means all information
received from any Borrower or any of its Subsidiaries relating to such Borrower
or any of its Subsidiaries or any of their respective businesses, other than any
such information that is available to the Administrative Agent, any Lender or
the Issuing Bank on a nonconfidential basis prior to disclosure by such Borrower
or any of its Subsidiaries; provided that, in the case of information received
from any Borrower or any of its Subsidiaries after the date hereof, such
information is clearly identified at the time of delivery as confidential. Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.
 
Section 9.12 Performance of Duties. Each of the Loan Party’s obligations under
this Agreement and each of the other Loan Documents shall be performed by such
Loan Party at its sole cost and expense.
 
Section 9.13 All Powers Coupled with Interest. All powers of attorney and other
authorizations granted to the Lenders, the Administrative Agent and any Persons
designated by the Administrative Agent or any Lender pursuant to any provisions
of this Agreement or any of the other Loan Documents shall be deemed coupled
with an interest and shall be irrevocable so long as any of the Obligations
remain unpaid or unsatisfied, any of the Revolving Credit Commitment remains in
effect, any of the Delayed Draw Term Loan Commitment or the Loans hereunder have
not been terminated.
 
Section 9.14 Survival of Indemnities. Notwithstanding any termination of this
Agreement, the indemnities to which the Administrative Agent and the Lenders are
entitled under the provisions of this Article IX and any other provision of this
Agreement and the other Loan Documents shall continue in full force and effect
and shall protect the Administrative Agent and the Lenders against events
arising after such termination as well as before.
 
102

--------------------------------------------------------------------------------


 
Section 9.15 Titles and Captions. Titles and captions of Articles, Sections and
subsections in, and the table of contents of, this Agreement are for convenience
only, and neither limit nor amplify the provisions of this Agreement.
 
Section 9.16 Severability of Provisions. Any provision of this Agreement or any
other Loan Document which is prohibited or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective only to the extent of such
prohibition or unenforceability without invalidating the remainder of such
provision or the remaining provisions hereof or thereof or affecting the
validity or enforceability of such provision in any other jurisdiction.
 
Section 9.17 Counterparts; Integration; Effectiveness; Electronic Execution.
 
(a) Counterparts; Integration; Effectiveness. This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Loan Documents,
and any separate letter agreements with respect to fees payable to the
Administrative Agent, constitute the entire contract among the parties relating
to the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. In the
event of any conflict between the provisions of this Agreement and those of any
other Loan Document, the provisions of this Agreement shall control; provided
that the inclusion of supplemental rights or remedies in favor of the
Administrative Agent or the Lenders in any other Loan Document shall not be
deemed a conflict with this Agreement. Each Loan Document was drafted with the
joint participation of the respective parties thereto and shall be construed
neither against nor in favor of any party, but rather in accordance with the
fair meaning thereof. Except as provided in Section 4.01, this Agreement shall
become effective when it shall have been executed by the Administrative Agent
and when the Administrative Agent shall have received counterparts hereof that,
when taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this agreement by
telecopy shall be effective as delivery of a manually executed counterpart of
this Agreement.
 
(b) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any Applicable Law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.
 
Section 9.18 Term of Agreement. This Agreement shall remain in effect from the
Effective Date through and including the date upon which all Obligations arising
hereunder or under any other Loan Document shall have been indefeasibly and
irrevocably paid and satisfied in full and the Revolving Credit Commitment and
the Delayed Draw Term Loan Commitment have been terminated. No termination of
this Agreement shall affect the rights and obligations of the parties hereto
arising prior to such termination or in respect of any provision of this
Agreement which survives such termination.
 
Section 9.19 USA Patriot Act. The Administrative Agent and each Lender hereby
notifies the Borrowers that pursuant to the requirements of the USA Patriot Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it
is required to obtain, verify and record information that identifies the
Borrowers and Subsidiaries, which information includes the name and address of
each Borrower and Subsidiary and other information that will allow such Lender
to identify such Borrower or Subsidiary in accordance with the Act.
 
103

--------------------------------------------------------------------------------


 
Section 9.20 Independent Effect of Covenants. In the event there is a conflict
or inconsistency between this Agreement and any other Loan Document, the terms
of this Agreement shall control; provided that any provision of the Security
Documents which imposes additional burdens on the Borrowers or their respective
Subsidiaries or further restricts the rights of the Borrowers or their
respective Subsidiaries or gives the Administrative Agent or Lenders additional
rights shall not be deemed to be in conflict or inconsistent with this Agreement
and shall be given full force and effect.
 
Section 9.21 Appointment of Borrower Representative. Each of the TXU Borrower
and the Merger Sub hereby irrevocably appoints and authorizes the CCI Borrower,
and the CCI Borrower hereby accepts such appointment and agrees to act, as the
Borrower Representative (a) to provide the Administrative Agent with all notices
with respect to all Borrowings obtained for the benefit of the Borrowers and all
other notices and instructions under this Agreement, (b) to take such action on
behalf of the Borrowers as the Borrower Representative deems appropriate on its
behalf to obtain Borrowings and to exercise such other powers as are reasonably
incidental thereto to carry out the purposes of this Agreement and (c) to act as
its agent for service of process and notices required to be delivered under this
Agreement or the other Loan Documents, it being understood and agreed that
receipt by the Borrower Representative of any summons, notice or other similar
item shall be deemed effective receipt by the Borrowers and their Subsidiaries.
 
Section 9.22 Obligations Joint and Several.
 
(a) Nature of Obligations. Each of the Borrowers shall be jointly and severally
liable for the Obligations, however incurred. References to the Borrowers with
respect to the Obligations or any portion thereof shall mean each Borrower on a
joint and several basis.
 


(b) Bankruptcy Limitations. Notwithstanding anything to the contrary contained
in this Agreement, it is the intention of each Borrower, the Administrative
Agent and the Lenders that, in any proceeding involving the bankruptcy,
reorganization, arrangement, adjustment of debts, relief of debtors, dissolution
or insolvency or any similar proceeding with respect to any Borrower or its
assets, the amount of such Borrower’s obligations with respect to the
Obligations shall be equal to, but not in excess of, the maximum amount thereof
not subject to avoidance or recovery by operation of Applicable Insolvency Laws
(as defined below) after giving effect to Section 9.22(c). To that end, but only
in the event and to the extent that after giving effect to Section 9.22(c), such
Borrower’s obligations with respect to the Obligations or any payment made
pursuant to such Obligations would, but for the operation of the first sentence
of this Section 9.22(b), be subject to avoidance or recovery in any such
proceeding under Applicable Insolvency Laws after giving effect to Section
9.22(c), the amount of such Borrower’s obligations with respect to the
Obligations shall be limited to the largest amount which, after giving effect
thereto, would not, under Applicable Insolvency Laws, render such Borrower’s
obligations with respect to the Obligations unenforceable or avoidable or
otherwise subject to recovery under Applicable Insolvency Laws. To the extent
any payment actually made pursuant to the Obligations exceeds the limitation of
the first sentence of this Section 9.22(b) and is otherwise subject to avoidance
and recovery in any such proceeding under Applicable Insolvency Laws, the amount
subject to avoidance shall in all events be limited to the amount by which such
actual payment exceeds such limitation and the Obligations as limited by the
first sentence of this Section 9.22(b) shall in all events remain in full force
and effect and be fully enforceable against such Borrower. The first sentence of
this Section 9.22(b) is intended solely to preserve the rights of the
Administrative Agent and the Lenders hereunder against such Borrower in such
proceeding to the maximum extent permitted by Applicable Insolvency Laws and
neither such Borrower nor any other Person shall have any right or claim under
such sentence that would not otherwise be available under Applicable Insolvency
Laws in such proceeding. For the purposes of this Section 9.22(b), “Applicable
Insolvency Laws” means all applicable laws governing bankruptcy, reorganization,
arrangement, adjustment of debts, relief of debtors, dissolution, insolvency,
fraudulent transfers or conveyances or other similar laws, whether foreign or
domestic (including, without limitation, 11 U.S.C. Sections 544, 547, 548 and
550 and other “avoidance” provisions of Title 11 of the United States Code, as
amended or supplemented).
 
104

--------------------------------------------------------------------------------


 
(c) Agreement for Contribution. The Borrowers hereby agree among themselves
that, if either Borrower shall make an Excess Payment (as defined below), such
Borrower shall have a right of contribution from the other Borrower in an amount
equal to such other Borrower’s Contribution Share (as defined below) of such
Excess Payment. The payment obligations of any Borrower under this Section
9.22(c) shall be subordinate and subject in right of payment to the Obligations
until such time as the Obligations have been paid in full, and neither Borrower
shall exercise any right or remedy under this Section 9.22(c) against the other
Borrower until such Obligations have been paid in full. For purposes of this
Section 9.22(c), (i) “Excess Payment” shall mean the amount paid by any Borrower
in excess of its Ratable Share of any Obligations; (ii) “Ratable Share” shall
mean, for any Borrower in respect of any payment of Obligations, the ratio
(expressed as a percentage) as of the date of such payment of Obligations of (A)
the amount by which the aggregate present fair salable value of all of its
assets and properties exceeds the amount of all debts and liabilities of such
Borrower (including probable contingent, subordinated, unmatured, and
unliquidated liabilities, but excluding the obligations of such Borrower
hereunder) to (B) the amount by which the aggregate present fair salable value
of all assets and other properties of all of the Borrowers exceeds the amount of
all of the debts and liabilities (including probable contingent, subordinated,
unmatured, and unliquidated liabilities, but excluding the obligations of the
Borrowers hereunder) of the Borrowers; provided, however, that, for purposes of
calculating the Ratable Shares of the Borrowers in respect of any payment of
Obligations, any Borrower that became a Borrower subsequent to the date of any
such payment shall be deemed to have been a Borrower on the date of such payment
and the financial information for such Borrower as of the date such Borrower
became a Borrower shall be utilized for such Borrower in connection with such
payment; and (iii) “Contribution Share” shall mean, for any Borrower in respect
of any Excess Payment made by any other Borrower, the ratio (expressed as a
percentage) as of the date of such Excess Payment of (A) the amount by which the
aggregate present fair salable value of all of its assets and properties exceeds
the amount of all debts and liabilities of such Borrower (including probable
contingent, subordinated, unmatured, and unliquidated liabilities, but excluding
the obligations of such Borrower hereunder) to (B) the amount by which the
aggregate present fair salable value of all assets and other properties of the
Borrower other than the maker of such Excess Payment exceeds the amount of all
of the debts and liabilities (including probable contingent, subordinated,
unmatured, and unliquidated liabilities, but excluding the obligations of the
Borrowers) of the Borrower other than the maker of such Excess Payment. Each
Borrower recognizes and acknowledges that the rights to contribution arising
hereunder shall constitute an asset in favor of the party entitled to such
contribution. No Borrower shall have any right of subrogation, indemnity or
reimbursement under applicable law in respect of any payment of Obligations
(other than the contribution rights set forth in this Section 9.22(c)) against
any other Borrower. No Person other than a Lender or a Borrower may rely on the
provisions of this Section 9.22(c).
 
[Signature Pages Follow]
 
105

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
 

 
CONSOLIDATED COMMUNICATIONS ACQUISITION TEXAS, INC., as Co-Borrower
       
By:
/s/ Steven L. Childers
   
Name: Steven L. Childers
   
Title: Chief Financial Officer
       
CONSOLIDATED COMMUNICATIONS INC.,
as Co-Borrower
       
By:
/s/ Steven L. Childers
   
Name: Steven L. Childers
   
Title: Chief Financial Officer
       
FORT PITT ACQUISITION SUB INC.,
as Co-Borrower
       
By:
/s/ Steven J. Shirar
   
Name: Steven J. Shirar
   
Title: Vice President
       
CONSOLIDATED COMMUNICATIONS HOLDINGS, INC.
       
By:
/s/ Steven L. Childers
   
Name: Steven L. Childers
   
Title: Chief Financial Officer


--------------------------------------------------------------------------------


 

 
WACHOVIA BANK, NATIONAL ASSOCIATION,
as Administrative Agent, Issuing Bank, Swingline Lender and a Lender
       
By:
/s/ Marc Birenbaum
   
Name: Marc Birenbaum
   
Title: Director

 

--------------------------------------------------------------------------------



 
COBANK, ACB,
as Syndication Agent and Lender
       
By:
/s/ Ted Koerner
   
Name: Ted Koerner
   
Title: Managing Director

 

--------------------------------------------------------------------------------



 
THE ROYAL BANK OF SCOTLAND PLC,
as Co-Documentation Agent and Lender
       
By:
/s/ Vincent Fitzgerald
   
Name: Vincent Fitzgerald
   
Title: Managing Director

 

--------------------------------------------------------------------------------



 
RAYMOND JAMES BANK, FSB
as Lender
       
By:
/s/ Andrew D. Hahn
   
Name: Andrew D. Hahn
   
Title: Senior Vice President

 

--------------------------------------------------------------------------------



 
UNION BANK OF CALIFORNIA, N.A.,
as Lender
       
By:
/s/ Richard Vian
   
Name: Richard Vian
   
Title: Vice President

 

--------------------------------------------------------------------------------


 
The undersigned, as successor by merger to Merger Sub on the Effective Date,
hereby (a) assumes all of the Obligations of Merger Sub under, and is a party
to, this Agreement and all of the other Loan Documents (and shall be obligated
to pay and perform all of the obligations of Merger Sub hereunder or thereunder)
immediately upon the execution of this Agreement and (b) certifies to the
Administrative Agent and the Lenders that each of the representations and
warranties contained in this Agreement and the other Loan Documents and any
other documents executed in connection with the transactions contemplated under
this Agreement or the other Loan Documents (including, without limitation, the
Merger Documents) are true, correct and complete in all material respects
(provided that any representation that is qualified by materiality or Material
Adverse Effect shall be true, correct and complete in all respects).
 

 
NORTH PITTSBURGH SYSTEMS, INC.,
as Co-Borrower
       
By:
/s/ Steven L. Childers
   
Name: Steven L. Childers
   
Title: Chief Financial Officer

 

--------------------------------------------------------------------------------



